Exhibit 10.2

CONFORMED AGREEMENT INCORPORATING 1ST AND 2ND AMENDMENTS

ANNEX 1 TO THIRD AMENDMENT TO CREDIT AGREEMENT

Published CUSIP Number:    57633AAA0

Revolving Credit CUSIP Number:    57633AAC6

Term Loan CUSIP Number:     57633AAB8AAC6

Delayed Draw Term Loan CUSIP Number:    57633AAD4

$27,500,00030,000,000 REVOLVING CREDIT FACILITY

$30,500,00017,500,000 TERM LOAN FACILITY

$7,000,000 DELAYED DRAW TERM LOAN FACILITY

CREDIT AGREEMENT

by and among

MASTECH DIGITAL, INC.,

THE OTHER BORROWERS PARTY HERETO,

THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Loan Lender and Issuing Lender,

and

PNC CAPITAL MARKETS LLC, as Sole Lead Arranger and Sole Bookrunner,

DatedOriginally dated as of July 13, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

     CERTAIN DEFINITIONS      1        1.1      Certain Definitions      1     
  1.2      Construction      3639        1.3      Accounting Principles; Changes
in GAAP      3740        1.4      Currency Calculations      3840        1.5  
   Divisions      41        1.6      Euro-Rate Notification      41  

2.

     REVOLVING CREDIT AND SWING LOAN FACILITIES      3841        2.1     
Revolving Credit Commitments      3841         2.1.1    Revolving Credit Loans
     3841         2.1.2    Swing Loan Commitment      3841        2.2     
Nature of Lenders' Obligations with Respect to Revolving Credit Loans      3942
       2.3      Commitment Fee      3942        2.4      Loan Requests; Swing
Loan Requests      3942         2.4.1    Loan Requests      3942         2.4.2
   Swing Loan Requests      4043        2.5      Making Revolving Credit Loans
and Swing Loans; Presumptions by the          Administrative Agent; Repayment of
Revolving Credit Loans; Borrowings          to Repay Swing Loans      4043     
   2.5.1    Making Revolving Credit Loans      4043         2.5.2   
Presumptions by the Administrative Agent      4144         2.5.3    Making Swing
Loans      4144         2.5.4    Repayment of Revolving Credit Loans      4144  
      2.5.5    Borrowings to Repay Swing Loans      4144         2.5.6    Swing
Loans Under Cash Management Agreements      4245        2.6      Revolving
Credit Notes and Swing Notes      4245        2.7      Letter of Credit
Subfacility      4245         2.7.1    Issuance of Letters of Credit      4245  
      2.7.2    Letter of Credit Fees      4346         2.7.3    Disbursements,
Reimbursement      4447         2.7.4    Repayment of Participation Advances   
  4548         2.7.5    Documentation      4648         2.7.6    Determinations
to Honor Drawing Requests      4649         2.7.7    Nature of Participation and
Reimbursement Obligations      4649         2.7.8    Indemnity      4850        
2.7.9    Liability for Acts and Omissions      4851         2.7.10    Issuing
Lender Reporting Requirements      4952         2.7.11    Cash Collateral     
4952        2.8      Termination or Reduction of Revolving Credit Commitments   
  4952        2.9      Increase in Revolving Credit Commitments      5052     
   2.9.1    Increasing Lenders and New Lenders      53         2.9.2   
Treatment of Outstanding Loans and Letters of Credit      54  

 

- i -



--------------------------------------------------------------------------------

   2.10    Periodic Computations of Dollar Equivalent Amounts of Revolving
Credit Loans that are Canadian Dollar Loans and Letters of Credit Outstanding
Repayment in Same Currency      5154      2.11    Settlement Date Procedures   
  5254  

3.

   TERM LOANS      5255      3.1    Term Loan Commitments      5255      3.2   
Nature of Lenders' Obligations with Respect to Term Loans      5255        
3.2.1    Repayment of Term Loans      5355      3.3    Term Notes      5356  

4.

   DELAYED DRAW TERM LOANS 53[RESERVED]      56      4.1    Delayed Draw Term
Loan Commitments      56      4.2    Nature of Lenders' Obligations with Respect
to Delayed Draw Term Loans      56      4.3    Delayed Draw Ticking Fees      56
     4.4    Delayed Draw Term Loan Requests      57      4.5    Making Delayed
Draw Term Loans; Presumptions by the Administrative Agent; Repayment of Delayed
Draw Term Loans      57         4.5.1    Making Delayed Draw Term Loans      57
        4.5.2    Presumptions by the Administrative Agent      57         4.5.3
   Repayment of Delayed Draw Term Loans      58      4.6    Delayed Draw Term
Notes      58  

5.

   INTEREST RATES 56 AND INCREMENTAL LOANS      58      5.1 Interest Rate
Options      5658         5.1.1    Revolving Credit Interest Rate Options; Swing
Line Interest Rate      5659         5.1.2    Term Loan Interest Rate Options   
  5659         5.1.3    Rate Calculations; Rate Quotations      5759        
5.1.4    Interest Act (Canada)      5759         5.1.5    Canadian Usury
Provision      5760      5.2    Interest Periods      5760         5.2.1   
Amount of Borrowing Tranche      5860         5.2.2    Renewals      5860     
   5.2.3    No Conversion of Canadian Dollar Loans      5860      5.3   
Interest After Default      5860         5.3.1    Letter of Credit Fees,
Interest Rate      5860         5.3.2    Other Obligations      5861        
5.3.3    Acknowledgment      5861      5.4    Euro-Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available      5861         5.4.1   
Unascertainable      5861         5.4.2    Illegality; Increased Costs; Deposits
Not Available      5961         5.4.3    Canadian Dollar Loans Not Available   
  5961         5.4.4    Administrative Agent's and Lender's Rights      5962  
   5.5    Selection of Interest Rate Options      6062      5.6    Successor
Euro-Rate Index      63  

 

- ii -



--------------------------------------------------------------------------------

   5.7    Incremental Loans      63  

6.

   PAYMENTS      6067      6.1    Payments      6067      6.2    Pro Rata
Treatment of Lenders      6167      6.3    Sharing of Payments by Lenders     
6168      6.4    Presumptions by Administrative Agent      6268      6.5   
Interest Payment Dates      6269      6.6    Voluntary Prepayments      6269  
      6.6.1    Right to Prepay      6269         6.6.2    Replacement of a
Lender      6370         6.6.3    Designation of a Different Lending Office     
6470      6.7    Mandatory Prepayments      6471         6.7.1    Currency
Fluctuations      6471         6.7.2    Borrowing Base Exceeded      6471     
   6.7.3    Sale of Assets      6471         6.7.4    Additional Indebtedness   
  6571         6.7.5.    Insurance or Condemnation Proceeds      6572        
6.7.6    Excess Cash Flow      6572         6.7.7    Application Among Loans and
Interest Rate Options.      6672      6.8    Increased Costs      6673        
6.8.1    Increased Costs Generally      6673         6.8.2    Capital
Requirements      6773         6.8.3    Certificates for Reimbursement;
Repayment of Outstanding Loans; Borrowing of New Loans      6774         6.8.4
   Delay in Requests      6774         6.8.5    Additional Reserve Requirements
     6774      6.9    Taxes         6874         6.9.1    Issuing Lender     
6874         6.9.2    Payments Free of Taxes      6874         6.9.3    Payment
of Other Taxes by the Loan Parties      6875         6.9.4    Indemnification by
the Loan Parties      6875         6.9.5    Indemnification by the Lenders     
6875         6.9.6    Evidence of Payments      6975         6.9.7    Status of
Lenders      6975         6.9.8    Treatment of Certain Refunds      7177     
   6.9.9    Survival      7178      6.10    Indemnity      7178      6.11   
Currency Conversion Procedures for Judgments      7278      6.12    Indemnity in
Certain Events      7279      6.13    Defaulting Lenders      7279      6.14   
Designated Lenders      7480      6.15    Illegality         7481  

7.

   REPRESENTATIONS AND WARRANTIES      7581      7.1    Representations and
Warranties      7581         7.1.1    Organization and Qualification; Power and
Authority;             Compliance With Laws; Title to Properties; Event of
Default      7581  

 

- iii -



--------------------------------------------------------------------------------

      7.1.2    Capitalization; Subsidiaries; Investment Companies      7582     
   7.1.3    Validity and Binding Effect      7582         7.1.4    No Conflict;
Material Agreements; Consents      7682         7.1.5    Litigation      7682  
      7.1.6    Financial Statements      7683         7.1.7    Margin Stock     
7783         7.1.8    Full Disclosure      7783         7.1.9    Taxes      7784
        7.1.10    Patents, Trademarks, Copyrights, Licenses, Etc      7884     
   7.1.11    Liens in the Collateral      7884         7.1.12    Insurance     
7884         7.1.13    ERISA Compliance      7884         7.1.14    Canadian
Pension Plans      7985         7.1.15    Environmental Matters      7985     
   7.1.16    Solvency      7985         7.1.17    Anti-Terrorism Laws      7986
        7.1.18    Acquisition Documents      7986         7.1.18    Acquisition
Documents      86         7.1.19    Location of Assets in the Province of Quebec
     8086        7.2      Updates to Schedules      8086  

8.

     CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT      8087       
8.1      Initial Loans and Letters of Credit      8087         8.1.1   
Deliveries      8087         8.1.2    Payment of Fees      8289        8.2     
Each Loan or Letter of Credit      8289  

9.

     COVENANTS         8389        9.1      Affirmative Covenants      8389     
   9.1.1    Preservation of Existence, Etc      8389         9.1.2    Payment of
Liabilities, Including Taxes, Etc      8389         9.1.3    Maintenance of
Insurance      8390         9.1.4    Maintenance of Properties and Leases     
8490         9.1.5    Visitation Rights      8490         9.1.6    Keeping of
Records and Books of Account      8491         9.1.7    Compliance with Laws;
Use of Proceeds      8491         9.1.8    Further Assurances      8591        
9.1.9    Anti-Terrorism Laws; International Trade Law Compliance      8591     
   9.1.10    Keepwell      8592        9.2      Negative Covenants      8692  
      9.2.1    Indebtedness      8692         9.2.2    Liens; Lien Covenants   
  8693         9.2.3    Guaranties      8793         9.2.4    Loans and
Investments      8793         9.2.5    Dividends and Related Distributions     
8894         9.2.6    Liquidations, Mergers, Consolidations, Acquisitions     
8894         9.2.7    Dispositions of Assets      8996         9.2.8   
Affiliate Transactions      9096  

 

- iv -



--------------------------------------------------------------------------------

      9.2.9    Subsidiaries and Joint Ventures      9097         9.2.10   
Continuation of or Change in Business      9097         9.2.11    Fiscal Year   
  9197         9.2.12    Changes in Organizational Documents or Acquisition
Documents      9197         9.2.13    Minimum Fixed Charge Coverage Ratio     
9198         9.2.14    Maximum Leverage Ratio      9198         9.2.15   
Limitation on Negative Pledges      9198         9.2.16    Location of Assets in
the Province of Quebec      9298        9.3      Reporting Requirements     
9299         9.3.1    Quarterly Financial Statements      9299         9.3.2   
Annual Financial Statements      9299         9.3.3    Certificate of the MDI   
  9399         9.3.4    Borrowing Base Certificate; Schedule of Receivables;
Schedule of Payables      9399         9.3.5    Notices      93100  

10.

     DEFAULT         94101        10.1      Events of Default      94101        
10.1.1    Payments Under Loan Documents      94101         10.1.2    Breach of
Warranty      95101         10.1.3    Anti-Terrorism Laws      95101        
10.1.4    Breach of Negative Covenants, Visitation Rights or Anti- Terrorism
Laws      95101         10.1.5    Breach of Other Covenants      95101        
10.1.6    Defaults in Other Agreements or Indebtedness      95102         10.1.7
   Final Judgments or Orders      95102         10.1.8    Loan Document
Unenforceable      95102         10.1.9    Uninsured Losses Proceedings Against
Assets      96102         10.1.10    Events Relating to Pension Plans and
Multiemployer Plans      96102         10.1.11    Change of Control      96102  
      10.1.12    Relief Proceedings      96103        10.2      Consequences of
Event of Default      96103         10.2.1    Events of Default Other Than
Bankruptcy, Insolvency or Reorganization Proceedings      96103         10.2.2
   Bankruptcy, Insolvency or Reorganization Proceedings      97103        
10.2.3    Set-off      97103         10.2.4    Application of Proceeds     
97104  

11.

     THE ADMINISTRATIVE AGENT      98105        11.1      Appointment and
Authority      98105        11.2      Rights as a Lender      99105        11.3
     Exculpatory Provisions      99105        11.4      Reliance by
Administrative Agent      100106        11.5      Delegation of Duties     
100106        11.6      Resignation of Administrative Agent      100106       
11.7      Non-Reliance on Administrative Agent and Other Lenders      101107  
     11.8      No Other Duties, etc.      101108  

 

- v -



--------------------------------------------------------------------------------

   11.9    Administrative Agent's Fee      101108      11.10    Authorization to
Release Collateral and Guarantors      102108      11.11    No Reliance on
Administrative Agent's Customer Identification Program      102108  

12.

   MISCELLANEOUS      102108      12.1    Modifications, Amendments or Waivers
     102108         12.1.1    Increase of Commitment      102108         12.1.2
   Extension of Payment; Reduction of Principal Interest or Fees; Modification
of Terms of Payment      102109         12.1.3    Release of Collateral or
Guarantor      103109         12.1.4    Miscellaneous      103109      12.2   
No Implied Waivers; Cumulative Remedies      103109      12.3    Expenses;
Indemnity; Damage Waiver      104110         12.3.1    Costs and Expenses     
104110         12.3.2    Indemnification by the Loan Parties      104110        
12.3.3    Reimbursement by Lenders      105111         12.3.4    Waiver of
Consequential Damages, Etc.      105111         12.3.5    Payments      105111  
      12.3.6    Survival      105111      12.4    Holidays         105112     
12.5    Notices; Effectiveness; Electronic Communication      106112        
12.5.1    Notices Generally      106112         12.5.2    Electronic
Communications      106112         12.5.3    Change of Address, Etc      106113
     12.6    Severability      106113      12.7    Duration; Survival     
107113      12.8    Successors and Assigns      107113         12.8.1   
Successors and Assigns Generally      107113         12.8.2    Assignments by
Lenders      107113         12.8.3    Register      109115         12.8.4   
Participations      109115         12.8.5    Certain Pledges; Successors and
Assigns Generally      110116      12.9    Confidentiality      110116        
12.9.1    General      110116         12.9.2    Sharing Information With
Affiliates of the Lenders      111117      12.10    Counterparts; Integration;
Effectiveness      111117         12.10.1    Counterparts; Integration;
Effectiveness      111117         12.10.2    Electronic Execution of Assignments
     111117      12.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF
VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL      112118         12.11.1   
Governing Law      112118         12.11.2    SUBMISSION TO JURISDICTION     
112118         12.11.3    WAIVER OF VENUE      112118         12.11.4    SERVICE
OF PROCESS      113118         12.11.5    WAIVER OF JURY TRIAL      113119     
12.12    USA Patriot Act Notice      113119      12.13    Payment of Debt; Joint
and Several Obligations; Borrowing Agency; Bifurcation of Obligations     
113119  

 

- vi -



--------------------------------------------------------------------------------

      12.13.1    US Revolving Borrowers      113119         12.13.2    Canadian
Revolving Borrowers      113119         12.13.3    Designation of Borrowing
Agent; Nature of Borrowing Agency      114119         12.13.4    Bifurcation of
Obligations      114120        12.14      Additional Waivers of Borrowers     
114120        12.15      Joinder         115121        12.16      Canadian
Anti-Money Laundering Legislation      116122        12.17      Acknowledgment
and Consent to Bail-In of EEA Financial Institutions      116122        12.18  
   No Advisory or Fiduciary Responsibility      117123  

 

- vii -



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

      SCHEDULE 1.1(A)    -    PRICING GRID SCHEDULE 1.1(B)    -    COMMITMENTS
OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(E)    -    EXISTING LETTERS OF
CREDIT SCHEDULE 1.1(P)    -    PERMITTED LIENS SCHEDULE 7.1.2    -   
CAPITALIZATION; SUBSIDIARIES SCHEDULE 9.2.1    -    PERMITTED INDEBTEDNESS
EXHIBITS       EXHIBIT 1.1(A)    -    ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(B)    -    BORROWER JOINDER EXHIBIT 1.1(G)    -    GUARANTOR JOINDER
EXHIBIT 1.1(L)    -    LENDER JOINDER EXHIBIT 1.1(N)(1)    -    REVOLVING CREDIT
NOTE EXHIBIT 1.1(N)(2)    -    SWING LOAN NOTE EXHIBIT 1.1(N)(3)    -    TERM
NOTE EXHIBIT 1.1(N)(4)    -    DELAYED DRAW TERM NOTE EXHIBIT 2.4.1    -    LOAN
REQUEST EXHIBIT 2.4.2    -    SWING LOAN REQUEST EXHIBIT 4.4    -    DELAYED
DRAW TERM LOAN REQUEST EXHIBIT 6.9.7(A)    -    U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) EXHIBIT 6.9.7(B)    -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 6.9.7(C)    -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT
6.9.7(D)    -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 9.2.6    -   
ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 9.3.3    -    QUARTERLY COMPLIANCE
CERTIFICATE EXHIBIT 9.3.4    -    BORROWING BASE CERTIFICATE

 

- viii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is originally dated as of July 13, 2017, and is made by
and among MASTECH DIGITAL, INC., a Pennsylvania corporation (“MDI”), each of the
other BORROWERS (as hereinafter defined), each of the GUARANTORS (as hereinafter
defined), the LENDERS (as hereinafter defined), and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as the Administrative Agent (as hereinafter
defined).

The Borrowers have requested the Lenders to provide (i) a revolving credit
facility to the Revolving Borrowers (as hereinafter defined) in an aggregate
principal amount, subject to Section 2.9 [Increase in Revolving Credit
Commitments], not to exceed Twenty-SevenThirty Million Five Hundred Thousand and
00/100 Dollars ($27,500,000.0030,000,000.00 ), including therein a Swing Loan
(as hereinafter defined) subfacility to the US Revolving Borrowers (as
hereinafter defined) and a Letter of Credit (as hereinafter defined) subfacility
to the US Revolving Borrowers, and (ii) a ThirtySeventeen Million Five Hundred
Thousand and 00/100 Dollar ($30,500,000.0017,500,000.00) term loan facility to
the Acquisition Borrowers and (iii) a Seven Million and 00/100 Dollar
($7,000,000.00) delayed draw term loan facility to the Acquisition Borrowers, in
each case subject to Section 5.7 [Incremental Loans]. In consideration of their
mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:

1.    CERTAIN DEFINITIONS

1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Account Debtor means any Person who is or who may become obligated to a Loan
Party under, with respect to, or on account of, a Receivable.

Acquisitions means the purchases by Purchasers consummated pursuant to the
Acquisition Documents.

Acquisition Agreements means the US Acquisition Agreement, the Canadian
Acquisition Agreement and the Indian Acquisition Agreement.

Acquisition Borrowers means, singularly or collectively as the context may
require, MDDI and MII.

Acquisition Documents means the US Acquisition Documents, the Canadian
Acquisition Documents and the Indian Acquisition Documents.

Acquisition Earn-Out means the Deferred Amount (as such term is defined in the
Canadian Acquisition Agreement) due and payable in accordance with the terms of
the Canadian Acquisition Agreement.

Administrative Agent means PNC Bank, National Association, and its successors
and assigns, in its capacity as administrative agent hereunder.



--------------------------------------------------------------------------------

Administrative Agent’s Fee has the meaning specified in Section 11.9
[Administrative Agent’s Fee].

Administrative Agent’s Letter has the meaning specified in Section 11.9
[Administrative Agent’s Fee].

Affiliate as to any Person means any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten (10%) or more of any class of
the voting or other equity interests of such Person, or (iii) ten percent (10%)
or more of any class of voting interests or other equity interests of which is
beneficially owned or held, directly or indirectly, by such Person. For purposes
of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

Agreement means this Credit Agreement, as the same may be amended, supplemented,
modified or restated from time to time, including all schedules and exhibits.

AmberLeaf means AmberLeaf Partners, Inc., an Illinois corporation.

AmberLeaf Acquisition means the acquisition by MDDI of one hundred percent
(100%) of the equity of AmberLeaf consummated pursuant to the AmberLeaf
Acquisition Documents.

AmberLeaf Acquisition Agreement means the Share Purchase Agreement, dated
October 1, 2020, by and among MDDI, AmberLeaf, the shareholders of AmberLeaf
party thereto and Lawrence F. Goldman, as the sellers’ representative
thereunder, as such agreement exists on the Third Amendment Effective Date or as
the same may be amended, supplemented or otherwise modified in compliance with
the terms of the Loan Documents.

AmberLeaf Acquisition Documents means the AmberLeaf Acquisition Agreement and
all other documents, agreements and instruments executed by a Loan Party in
connection with the AmberLeaf Acquisition Agreement, as such documents,
agreements and instruments exist on the Third Amendment Effective Date or as the
same may be amended, supplemented or otherwise modified in compliance with the
terms of the Loan Documents.

AML Legislation has the meaning specified in Section 12.16 [Canadian Anti-Money
Laundering Legislation].

Anti-Terrorism Laws means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time
(including, without limitation, any Canadian Anti-Money Laundering &
Anti-Terrorism Legislation).

Applicable Commitment/Ticking Fee Rate means the percentage rate per annum based
on the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Commitment/Ticking Fees.”

 

- 2 -



--------------------------------------------------------------------------------

Applicable Letter of Credit Fee Rate means the percentage rate per annum based
on the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Letter of Credit Fee.”

Applicable Margin means, as applicable:

(A)    the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”,

(B)    the percentage spread to be added to the Base Rate applicable to Term
Loans and Delayed Draw Term Loans under the Base Rate Option based on the
Leverage Ratio then in effect according to the pricing grid on Schedule 1.1(A)
below the heading “Term Facility Base Rate Spread”,

(C)    the percentage spread to be added to the Euro-Rate applicable to
Revolving Credit Loans under the Euro-Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Euro-Rate Spread”, or

(D)    the percentage spread to be added to the Euro-Rate applicable to Term
Loans and Delayed Draw Term Loans under the Euro-Rate Option based on the
Leverage Ratio then in effect according to the pricing grid on Schedule 1.1(A)
below the heading “Term Facility Euro-Rate Spread”.

Approved Fund means any fund that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

Assignment and Assumption Agreement means an assignment and assumption agreement
entered into by a Lender and an assignee permitted under Section 12.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer means, with respect to any Loan Party, the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of
such Loan Party, any other executive officer, including any Executive Vice
President or Senior Vice President of such Loan Party, any Vice President of any
Subsidiary of such Loan Party, any manager or the members (as applicable) in the
case of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrowing Agent, authorized to execute notices, reports and other documents on
behalf of such Loan Party required hereunder. The Borrowing Agent may amend such
list of individuals from time to time by giving written notice of such amendment
to the Administrative Agent.

Available Currencies means, at any time, Dollars and Canadian Dollars; each
individually an “Available Currency”.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

- 3 -



--------------------------------------------------------------------------------

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Bankruptcy Event has the meaning specified in the definition of Defaulting
Lender.

Base Rate means, for any day, a fluctuating per annum rate of interest equal to
the highest of (i) the Overnight Bank Funding Rate, plus fifty (50) basis points
(0.5%), (ii) the Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis
points (1.0%). Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs. Notwithstanding
the foregoing, if the Base Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

Base Rate Option means the option of the Borrowers to have Loans bear interest
at the rate and under the terms set forth in either Section 5.1.1(i) [Revolving
Credit Base Rate Option] or Section 5.1.2(i) [Term Facility Base Rate Option],
as applicable.

Benchmark Replacement means, with respect to any Available Currency, the sum of:
(a) the alternate benchmark rate that has been selected by the Administrative
Agent and the Lead Borrower for such Available Currency giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body with respect to
such Available Currency or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Euro-Rate
for (A) with respect to Dollar Loans under the Euro-Rate Option, U.S.
dollar-denominated credit facilities or (B) with respect to Canadian Dollar
Loans, U.S. credit facilities providing for loans in Canadian Dollars and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than fifty (50) basis points (0.50%),
the Benchmark Replacement will be deemed to be fifty (50) basis points (0.50%)
for the purposes of this Agreement.

Benchmark Replacement Adjustment means, with respect to any replacement of the
Euro-Rate for any Available Currency with an alternate benchmark rate for each
applicable Interest Period for such Available Currency, the spread adjustment,
or method for calculating or determining such spread adjustment, (which may be a
positive or negative value or zero) that has been selected by the Administrative
Agent and the Lead Borrower (a) giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the Euro-Rate in such Available
Currency with the applicable Benchmark Replacement for such Available Currency
(excluding such spread adjustment) by the Relevant Governmental Body with
respect to such Available Currency or (ii) any evolving or then-prevailing
market convention for determining a spread adjustment, or method for calculating
or determining such spread adjustment, for such replacement of the Euro-Rate for
(A) with respect to Dollar Loans under the Euro-Rate Option, U.S.
dollar-denominated credit facilities at such time or (B) with respect to
Canadian Dollar Loans, U.S. credit facilities providing for loans in Canadian
Dollars and (b) which may also reflect adjustments to account for (i) the
effects of the transition from the Euro-Rate for such Available Currency to the
Benchmark Replacement for such Available Currency and (ii) yield- or risk-based
differences between the Euro-Rate and the Benchmark Replacement for such
Available Currency.

 

- 4 -



--------------------------------------------------------------------------------

Benchmark Replacement Conforming Changes means, with respect to any Benchmark
Replacement for any Available Currency, any technical, administrative or
operational changes (including changes to the definition of “Base Rate,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement for such Available Currency and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice in the United States (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

Benchmark Replacement Date means the earlier to occur of the following events
with respect to the Euro-Rate:

(1)     in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the Euro-Rate for such Available Currency permanently or
indefinitely ceases to provide the Euro-Rate for such Available Currency; or

(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

Benchmark Transition Event means the occurrence of one or more of the following
events with respect to the Euro-Rate:

(1)     a public statement or publication of information by or on behalf of the
administrator of the Euro-Rate for such Available Currency announcing that such
administrator has ceased or will cease to provide the Euro-Rate for such
Available Currency, permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Euro-Rate for such Available Currency;

(2)     a public statement or publication of information by an Official Body
having jurisdiction over the Administrative Agent, the regulatory supervisor for
the administrator of the Euro-Rate for such Available Currency, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Euro-Rate for such Available Currency, a resolution authority with
jurisdiction over the administrator for the Euro-Rate for such Available
Currency or a court or an entity with similar insolvency or resolution authority
over the administrator for the Euro-Rate for such Available Currency, which
states that the administrator of the Euro-Rate for such Available Currency has
ceased or will cease to provide the Euro-Rate for such Available Currency
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Euro-Rate for such Available Currency; or

(3)     a public statement or publication of information by the regulatory
supervisor for the administrator of the Euro-Rate for such Available Currency or
an Official Body having jurisdiction over the Administrative Agent announcing
that the Euro-Rate for such Available Currency is no longer representative.

 

- 5 -



--------------------------------------------------------------------------------

Benchmark Unavailability Period means, with respect to any Available Currency,
if a Benchmark Transition Event and its related Benchmark Replacement Date have
occurred with respect to the Euro-Rate for such Available Currency and solely to
the extent that the Euro-Rate for such Available Currency has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date for such Available Currency has occurred if, at such
time, no Benchmark Replacement for such Available Currency has replaced the
Euro-Rate for such Available Currency for all purposes hereunder in accordance
with Section 5.6 and (y) ending at the time that a Benchmark Replacement for
such Available Currency has replaced the Euro-Rate for such Available Currency
for all purposes hereunder pursuant to Section 5.6.

Borrower or Borrowers means, singularly or collectively as the context may
require, the US Revolving Borrowers, the Canadian Revolving Borrowers and the
Acquisition Borrowers.

Borrower Joinder means a joinder by a Person as a US Revolving Borrower or
Canadian Revolving Borrower under this Agreement, the Notes and the other Loan
Documents in substantially the form of Exhibit 1.1(B).

Borrowing Agent means MDI.

Borrowing Base means the sum of the US Borrowing Base and the Canadian Borrowing
Base.

Borrowing Base Certificate means a certificate in substantially the form of
Exhibit 9.3.4 pursuant to which the Borrowing Agent shall compute the US
Borrowing Base and the Canadian Borrowing Base. The Borrowing Agent shall
deliver the Borrowing Base Certificate at the time specified in Section 9.3.4
[Borrowing Base Certificate, Etc.].

Borrowing Date means, with respect to any Loan, the date for the making thereof
or the renewal or conversion thereof at or to the same or a different Interest
Rate Option, which shall be a Business Day.

Borrowing Tranche means specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request or Delayed Draw Term Loan
Request by the Borrowing Agent and which have the same Interest Period shall
constitute one Borrowing Tranche, and (ii) all Loans to which a Base Rate Option
applies shall constitute one Borrowing Tranche.

Business Day means any day other than a Saturday or Sunday or a legal holiday on
which commercial banks are authorized or required to be closed for business in
Pittsburgh, Pennsylvania and if the applicable Business Day relates to any Loan
to which the Euro-Rate Option applies, such day must also be a day on which
dealings are carried on in the Relevant Interbank Market.

Canadian Acquisition means the purchase by Canadian Purchaser from InfoTrellis
consummated pursuant to the Canadian Acquisition Documents.

Canadian Acquisition Agreement means that certain Asset Purchase Agreement,
dated July 7, 2017, by and among Canadian Purchaser, InfoTrellis and Mr. Mahmood
Abbas, Mr.

 

- 6 -



--------------------------------------------------------------------------------

Zahid Naeem and Mr. Sachin Wadhwa, as principals, as such agreement exists on
the Closing Date or as the same may be amended, supplemented or otherwise
modified in compliance with the terms of the Loan Documents.

Canadian Acquisition Documents means the Canadian Acquisition Agreement and all
other documents, agreements and instruments executed by a Loan Party in
connection with the Canadian Acquisition Agreement, as such documents,
agreements and instruments exist on the Closing Date or as the same may be
amended, supplemented or otherwise modified in compliance with the terms of the
Loan Documents.

Canadian Anti-Money Laundering & Anti-Terrorism Legislation means the Criminal
Code, R.S.C. 1985, c. C-46, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c.U-2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including, without
limitation, the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations al-Qaida and Taliban Regulations
promulgated under the United Nations Act.

Canadian Borrowing Base means the Dollar Equivalent of the difference between
(i) the sum of (a) up to eighty-five percent (85%) of Eligible Receivables of
Canadian Revolving Borrowers plus (b) up to sixty percent (60%) of Eligible
Unbilled Receivables of Canadian Revolving Borrowers, minus (ii) such reserves
as Administrative Agent may reasonably deem proper and necessary from time to
time in its Permitted Discretion (including, without limitation, in respect of
Priority Payables). Notwithstanding anything to the contrary herein, the
Administrative Agent may, in its sole but reasonable discretion, at any time
hereafter, decrease the advance percentage for Eligible Receivables and Eligible
Unbilled Receivables or increase the level of reserves or ineligibles, or define
or maintain such other reserves or ineligibles, as the Administrative Agent may
deem necessary or appropriate. Any such change shall become effective three
(3) Business Days from the date of written notice from the Administrative Agent
to the Borrowing Agent for the purpose of calculating the Canadian Borrowing
Base hereunder; provided, however, upon the occurrence of an Event of Default
hereunder, such change shall become effective immediately for the purpose of
calculating the Canadian Borrowing Base hereunder.

Canadian Collateral Documents means, individually or collectively as the context
may require, (i) the General Security Agreement, dated the Closing Date,
executed and delivered by each Canadian Loan Party to the Administrative Agent
for the benefit of the Lenders, and (ii) any other document, instrument or
agreement executed and delivered by a Canadian Loan Party in favor of the
Administrative Agent for the benefit of the Lenders pursuant to which a Lien is
granted by such Canadian Loan Party in its Collateral as security for the
Obligations.

Canadian Dollar Loan means a Loan made in Canadian Dollars in accordance with
the provisions of this Agreement.

Canadian Dollars means the official currency of Canada.

Canadian Guaranty Agreement or Canadian Guaranty Agreements means, singularly or
collectively, as the context may require, any Guaranty and Suretyship Agreement

 

- 7 -



--------------------------------------------------------------------------------

executed and delivered by any Canadian Person to the Administrative Agent for
the benefit of the Lenders on or after the date hereof, in form and substance
satisfactory to the Administrative Agent.

Canadian Loan Parties means each Loan Party that is a Canadian Person.

Canadian Obligations means all Obligations of the Canadian Loan Parties.

Canadian Pension Plan means each pension plan required to be registered under
Canadian federal or provincial pension standards legislation that is maintained
or contributed to by a Loan Party for its employees or former employees, but
does not include the Canada Pension Plan as maintained by the Government of
Canada.

Canadian Pension Termination Event means (a) the voluntary full or partial wind
up of a Specified Canadian Pension Plan by a Loan Party; (b) the institution of
proceedings by FSCO to wind up in whole or in part, or have a trustee appointed
to administer, a Specified Canadian Pension Plan; (c) any other event or
condition which could reasonably be expected to constitute grounds for the full
or partial wind up of, or the appointment of trustee to administer, a Specified
Canadian Pension Plan; or (d) the failure to remit contributions when due under
applicable pension standards legislation to a Canadian Pension Plan which
provides benefits on a defined contribution basis.

Canadian Person means an entity organized under the laws of Canada or any
province or territory thereof.

Canadian Purchaser means Mastech Canada.

Canadian Revolving Borrowers means, singularly or collectively as the context
may require, Mastech Canada and each other Person which joins this Agreement as
a Canadian Revolving Borrower after the date hereof pursuant to Section 12.15
[Joinder].

Canadian Revolving Facility Usage means at any time the sum of the Dollar
Equivalent amount of the outstanding Revolving Credit Loans to the Canadian
Revolving Borrowers.

Canadian Sublimit Amount means Ten Million and 00/100 Dollars ($10,000,000.00).

Capital Expenditures means expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Lease Obligations means, with respect to any Person and a Capital Lease,
the amount of the obligation of such Person as the lessee under such Capital
Lease which would, in accordance with GAAP, appear as a liability on a balance
sheet of such Person.

 

- 8 -



--------------------------------------------------------------------------------

Capital Stock means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

Cash Collateralize means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for Letter of Credit Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case in the aggregate amount of not less than one hundred five percent
(105%) of the Letter of Credit Obligations, and in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender.

Cash Management Agreements has the meaning specified in Section 2.5.6 [Swing
Loans Under Cash Management Agreements].

CDOR Rate has the meaning assigned to such term in the definition of Euro-Rate.

CEA means the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from time
to time, and any successor statute.

CFTC means the Commodity Futures Trading Commission.

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (i) the adoption or taking effect of any Law, (ii) any change in
any Law or in the administration, interpretation, implementation or application
thereof by any Official Body or (iii) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of Law) by any
Official Body; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Change of Control means that any “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of an amount of Voting Power that equals or
exceeds the aggregate amount of Voting Power owned by Ashok K. Trivedi and Sunil
Wadhwani. For purposes of calculating the amount of Voting Power owned by Ashok
K. Trivedi and Sunil Wadhwani, shares beneficially owned by members of their
immediate family in trust or family partnerships for the benefit of Messrs.
Trivedi and Wadhwani or members of their immediate family shall be deemed to be
beneficially owned by Messrs. Trivedi and Wadhwani, respectively.

CIP Regulations has the meaning specified in Section 11.11 [No Reliance Etc.].

 

- 9 -



--------------------------------------------------------------------------------

Closing Compliance Certificate has the meaning assigned to that term in
Section 8.1.1 [Deliveries].

Closing Date means the Business Day on which the first Loan shall be made, which
shall be July 13, 2017.

Code means the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect, and to the
extent this defined term is applicable to any Canadian Loan Party, the Income
Tax Act (Canada).

Collateral means the personal and/or real property of any Person granted as
collateral to secure the Obligations or any portion thereof.

Collateral Assignment means the Collateral Assignment of Representations,
Warranties, Covenants, Indemnity, Escrow and Purchase Price Adjustment Rights,
dated the Closing Date, made by MDI for the benefit of the Administrative Agent,
in form and substance satisfactory to the Administrative Agent.

Collateral Assignment (AmberLeaf) means the Collateral Assignment of
Representations, Warranties, Covenants, Indemnity, Escrow and Purchase Price
Adjustment Rights, dated the Third Amendment Effective Date, made by MDDI for
the benefit of the Administrative Agent, in form and substance satisfactory to
the Administrative Agent.

Collateral Documents means the Security Agreement, the Pledge Agreement, the
Collateral Assignment, the Collateral Assignment (AmberLeaf), the IP Security
Agreement, the Canadian Collateral Documents and any other agreement, document
or instrument granting a Lien in Collateral.

Commercial Letter of Credit means any letter of credit which is a commercial
letter of credit issued in respect of the purchase of goods or services by one
or more of the Loan Parties or their Subsidiaries in the ordinary course of
business.

Commitment means as to any Lender the aggregate of its Revolving Credit
Commitment (and in the case of PNC, including its Swing Loan Commitment), Term
Loan Commitment and Delayed Draw Term Loan Commitment, and Commitments means the
aggregate of the Revolving Credit Commitments, and Term Loan Commitments and
Delayed Draw Term Loan Commitments of all of the Lenders.

Commitment Fee has the meaning specified in Section 2.3 [Commitment Fee].

Compliance Certificate has the meaning specified in Section 9.3.3 [Certificate
of MDI].

Computation Date has the meaning specified in Section 2.10 [Periodic
Computations of Dollar Equivalent Amounts, Etc.].

Connection Income Taxes means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

- 10 -



--------------------------------------------------------------------------------

Contras has the meaning specified in the definition of Eligible Receivables.

Covered Entity means (a) each Loan Party and each Subsidiary of any Loan Party,
and (b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above. For purposes of this definition, control of a
Person means the direct or indirect (x) ownership of, or power to vote,
twenty-five percent (25%) or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

Daily LIBOR Rate means, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 6.8.5 [Additional Reserve Requirements]. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00fifty basis points (0.50%), such rate shall be deemed to be zero (0.00fifty
basis points (0.50%) for purposes of this Agreement.

Defaulting Lender means any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swing Loans
or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as the
Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrowing Agent or the Administrative Agent in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrowing Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s or the Borrowing Agent’s receipt of such
certification in form and substance satisfactory to the Administrative Agent or
the Borrowing Agent, as the case may be, (d) has become the subject of a
Bankruptcy Event or a Bail-In Action or (e) has failed at any time to comply
with the provisions of Section 6.3 [Sharing of Payments by Lenders] with respect
to purchasing participations from the other Lenders, whereby such Lender’s share
of any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

As used in this definition and in Section 6.13 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, manager, receiver and
manager, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent,

 

- 11 -



--------------------------------------------------------------------------------

has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

Delayed Draw Commitment Period means the period beginning on the Closing Date
and ending on the Final Earn-Out Date.

Delayed Draw Term Loan Commitment means, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment for Delayed Draw Term Loans,” as such Commitment
is thereafter assigned or modified and Delayed Draw Term Loan Commitments means
the aggregate Delayed Draw Term Loan Commitments of all of the Lenders.

Delayed Draw Term Loan Request has the meaning given to such term in Section 4.4
[Delayed Draw Term Loan Requests].

Delayed Draw Term Loans means collectively and Delayed Draw Term Loan means
separately all Delayed Draw Term Loans or any Delayed Draw Term Loans made by
the Lenders or one of the Lenders to the Acquisition Borrowers pursuant to
Section 4.1 [Delayed Draw Term Loans Commitments].

Delayed Draw Ticking Fee has the meaning specified in Section 4.3 [Delayed Draw
Ticking Fees].

Designated Lender has the meaning specified in Section 6.14 [Designated
Lenders].

Disqualified Lender means any Person who is identified to the Administrative
Agent in writing prior to the date hereof that is engaged in a Mastech
competitive business; provided that, Borrowing Agent shall be permitted to
supplement such list in writing to the Administrative Agent from time to time
after the Closing Date to the extent that such supplemented Person (a) is an
Affiliate of any Person identified as a Disqualified Lender prior to the Closing
Date or (b) is or becomes, or Borrowing Agent hereafter learns that such Person
is, engaged in a Mastech competitive business (or is an Affiliate of any such
Person). Any supplement to the list of Disqualified Lenders shall become
effective five (5) Business Days after delivery to the Administrative Agent. As
used herein, “Mastech competitive business” means, as at any date of
determination, the sale or attempted sale of any products or services which are
the same as or similar to the products and services sold by any Loan Party or
any of its Subsidiaries.

Dollar, Dollars, U.S. Dollars and the symbol $ means lawful money of the United
States of America.

Dollar Equivalent means, with respect to any amount of any currency, as of any
Computation Date, the Equivalent Amount of such currency expressed in Dollars.

 

- 12 -



--------------------------------------------------------------------------------

Domestic Person means the US Persons and the Canadian Persons.

Domestic Subsidiary means any Subsidiary of any Loan Party that is a Domestic
Person.

Drawing Date has the meaning specified in Section 2.7.3.1 [Disbursements,
Reimbursement].

Early Opt-in Event means a determination by the Administrative Agent that
(a) with respect to Dollar Loans under the Euro-Rate Option, U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in Section 5.6, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Euro-Rate for loans in Dollars or (b) with respect to Canadian
Dollar Loans, U.S. credit facilities providing for loans in Canadian Dollars
being executed at such time, or that include language similar to that contained
in Section 5.6, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the Euro-Rate for loans in
Canadian Dollars.

EBITDA means, for any period of determination, the sum of (i) net income (or
loss) (excluding extraordinary gains or losses including, without limitation,
those items created by mandated changes in accounting treatment), plus
(ii) interest expense, plus (iii) all charges against or minus credits to income
for federal, state and local income tax expenses, plus (iv) non-cash share
issuance and share option related compensation expense items (SFAS 123, 148 and
APB 25 and each of their respective successors), plus (v) depreciation, plus
(vi) amortization, plus (vii) non-cash stock based compensation, plus or minus
(as applicable) (viii) any non-cash charges related to the AcquisitionsAmberLeaf
Acquisition or Permitted Acquisitions, including goodwill impairment or other
expenses or credits in connection with the consummation of the
AcquisitionsAmberLeaf Acquisition or Permitted Acquisitions or adjustments to
the contingent purchase price component of the AcquisitionsAmberLeaf Acquisition
or a Permitted Acquisition, plus (ix) non-recurring costs and expenses in
connection with (A) the Acquisitions andAmberLeaf Acquisition in an aggregate
amount not to exceed $600,000 and (B) Permitted Acquisitions occurring after the
Third Amendment Effective Date, in an amount not to exceed $2,200,000900,000 in
the aggregate for the Acquisitions and allall such Permitted Acquisitions, plus
(x) costs and expenses related to severance in an aggregate amount not to exceed
Five Hundred Thousand and 00/100 Dollars ($500,000.00) during the term of this
Agreement, plus (xi) to the extent treated as an expense item, the portion of
the Acquisition Earn-Out paid as a bonus to the employees of Mastech Canada in
accordance with the Canadian Acquisition Agreement, in an aggregate amount not
to exceed Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00),
inin each case of MDI on a Consolidated Basis. For purposes of calculating
EBITDA, (a) with respect to a business acquired by the Loan Parties pursuant to
the AcquisitionsAmberLeaf Acquisition or a Permitted Acquisition, EBITDA shall
be calculated on a pro forma basis, using historical numbers, in accordance with
GAAP as if the AcquisitionsAmberLeaf Acquisition or the Permitted Acquisition
had been consummated at the beginning of such period, and (b) with respect to a
business liquidated, sold or disposed of by the Loan Parties pursuant to
Section 9.2.7 [Dispositions of Assets or Subsidiaries], EBITDA shall be
calculated on a pro forma basis, using historical numbers, in accordance with
GAAP as if such liquidation, sale or disposition had been consummated at the
beginning of such period.

 

- 13 -



--------------------------------------------------------------------------------

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country means any member state of the European Union, Iceland,
Liechtenstein and Norway.

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Contract Participant means an “eligible contract participant” as
defined in the CEA and the regulations thereunder.

Eligible Receivables means and include with respect to each Revolving Borrower,
an account receivable of any Revolving Borrower arising in the ordinary course
of such Revolving Borrower’s business and which the Administrative Agent, in its
Permitted Discretion, shall deem to be an Eligible Receivable, based on such
considerations as the Administrative Agent may from time to time deem
appropriate. A Receivable shall not be deemed eligible unless such Receivable is
subject to a first priority perfected security interest in favor of the
Administrative Agent, and is evidenced by an invoice or other documentary
evidence satisfactory to the Administrative Agent. In addition, a Receivable of
a Revolving Borrower shall be an Eligible Receivable only if:

(a)    It is not more than ninety (90) days from the date of the invoice
therefore;

(b)    It arose from the performance of services or an outright sale of goods by
a Revolving Borrower in the ordinary course of such Revolving Borrower’s
business and such goods have been shipped, or services provided or will be
provided, to the Account Debtor and such Revolving Borrower has possession of,
or has delivered to the Administrative Agent, in the case of goods, shipping and
delivery receipts evidencing such shipment and, in the case of services,
receipts or other evidence satisfactory to the Administrative Agent that such
services have been provided or will be provided;

(c)    It is not subject to any prior assignment, claim or Lien, and the
Revolving Borrowers will not make any further assignment of the Receivable or
create any further Lien on the Receivable (in each case other than (i) a Lien in
favor of the Administrative Agent, (ii) a Permitted Lien which does not have
priority over the Lien in favor of the Administrative Agent and
(iii) unregistered Liens in respect of Priority Payables that are not yet due
and payable and which are not being enforced or Permitted Liens subject to
reserves under the Borrowing Base and which are not being enforced), or permit
its rights in the Receivable to be reached by attachment, levy, garnishment or
other judicial process;

(d)    It is not subject to set-off, credit allowance or adjustment by the
Account Debtor, except discounts allowed for prompt payment, and the Account
Debtor has not complained as to its liability on the Receivable and has not
returned, or retained the right to return, any of the goods from the sale of
which the Receivable arose;

 

- 14 -



--------------------------------------------------------------------------------

(e)    It does not arise from a sale of goods that are delivered or to be
delivered outside the United States of America or a province or territory of
Canada that has adopted the PPSA or from a sale of goods to an Account Debtor
domiciled outside of the United States of America or a province or territory of
Canada that has adopted the PPSA, unless the sale is (i) on a letter of credit,
which is in form and substance and issued by a financial institution
satisfactory to the Administrative Agent and which has been issued or confirmed
by a bank that is organized under the Laws of the United States of America or a
state thereof and which has been transferred or assigned to the Administrative
Agent as additional security or (ii) insured by credit insurance, with an
insurance company reasonably acceptable to the Administrative Agent that names
the Administrative Agent as an additional insured and lender/loss payee with
respect thereto;

(f)    It arose in the ordinary course of a Revolving Borrower’s business and
did not arise from the performance of services or a sale of goods to a supplier,
an employee, member, officer, relative of an officer or any other Affiliate of a
Revolving Borrower;

(g)    It does not arise with respect to an Account Debtor from whom fifty
percent (50%) or more of the total amount owed by such Account Debtor to any
Revolving Borrower (i) is more than ninety (90) days from the date of the
invoice therefore or (ii) is otherwise ineligible under this definition;

(h)    It does not arise with respect to an Account Debtor whose Receivables
constitute twenty percent (20%) or more of the aggregate amount of all
outstanding Receivables of any Revolving Borrower; provided, however, that to
the extent that any one Account Debtor’s Receivables exceed the percentage set
forth above in this paragraph (h), such Receivables shall be ineligible solely
to the extent that such Receivables exceed the percentage set forth above in
this Paragraph (h), unless otherwise ineligible under this definition;

(i)    It does not arise out of contracts with (i) the United States, any state
or any department, agency, or instrumentality thereof, unless the applicable
Revolving Borrower has executed all instruments and taken all steps required by
the Administrative Agent including but not limited to, steps to ensure that all
monies due and to become due under such contracts shall be assigned to the
Administrative Agent and notice thereof given to the government under the
Federal Assignment of Claims Act or other applicable Law and an agreement by
such Account Debtor to make payment directly to the Administrative Agent or
(ii) Her Majesty in right of Canada or any Provincial or local Official Body, or
any ministry, unless the applicable Revolving Borrower assigns its right to
payment of such Receivable to the Administrative Agent in compliance with the
particular provisions of the Financial Administration Act, R.S.C. 185, c.F 11,
as amended, or any similar applicable federal, provincial or local law,
regulation or requirement; and such assignment is enforceable against such
Official Body;

(j)    It does not constitute a finance charge;

(k)    No notice of bankruptcy, insolvency or material adverse change of the
Account Debtor has been received by or is known to the Revolving Borrowers;

(l)    It is not a Receivable with respect to which there is an unresolved
dispute with respect to the Account Debtor’s obligation thereunder; provided,
however, that to the extent that there is an unresolved dispute with respect to
the Account Debtor’s obligations under such

 

- 15 -



--------------------------------------------------------------------------------

Receivable, such Receivable shall be ineligible solely to the extent of the
disputed amount thereof, unless otherwise ineligible under this definition;

(m)    It is not a Receivable evidenced by an “instrument” or “chattel paper”
(each as defined in the UCC) not in the possession of the Administrative Agent;

(n)    The Administrative Agent has not notified the Revolving Borrowers that,
despite the fact that the Account Debtor meets other specifications established
by the Administrative Agent in accordance with this Agreement, the
Administrative Agent has determined, in its Permitted Discretion, that the
Receivable or Account Debtor is unsatisfactory; and

(o)    It is payable in freely transferable Dollars or Canadian Dollars.

In addition to the foregoing requirements, Receivables of any Account Debtor
that are otherwise Eligible Receivables shall be reduced to the extent of any
accounts payable (including, without limitation, the Administrative Agent’s
reasonable estimate of any contingent or accrued liabilities) by the applicable
Revolving Borrower to such Account Debtor (collectively, “Contras”); provided
that the Administrative Agent, in its Permitted Discretion, may determine that
none of the accounts with respect to such Account Debtor shall be Eligible
Receivables in the event that there exists an unreasonably large amount of
payables owing to such Account Debtor.

Eligible Unbilled Receivables means and refer to those certain Receivables
relating to which a Revolving Borrower has not yet billed for the completed
service or the completed sale giving rise thereto, and that otherwise would be
deemed Eligible Receivables in accordance with the provisions of the definition
thereof (other than for their unbilled status as described above); provided,
that for determining if such Receivables satisfy clause (a) of the definition of
Eligible Receivables, such Receivables shall be deemed to have been invoiced on
the date that such Receivables are first included in the US Borrowing Base or
Canadian Borrowing Base, as applicable.

Eligibility Date means, with respect to each Loan Party and each Swap, the date
on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Environmental Laws means all applicable federal, state, provincial, local,
tribal, territorial and foreign Laws (including common law), constitutions,
statutes, treaties, regulations, rules, ordinances and codes and any consent
decrees, settlement agreements, judgments, orders, directives, policies or
programs issued by or entered into with an Official Body pertaining or relating
to: (i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

 

- 16 -



--------------------------------------------------------------------------------

Equivalent Amount means, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s rate (based on the market rates then prevailing and
available to Administrative Agent) for such Equivalent Currency for such
Reference Currency at a time determined by Administrative Agent on the second
Business Day immediately preceding the event for which such calculation is made.

Equivalent Currency has the meaning specified in the definition of “Equivalent
Amount”.

ERISA means the Employee Retirement Income Security Act of 1974, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

ERISA Event means (a) with respect to a Pension Plan, a reportable event under
Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by MDI or any member of the ERISA Group from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by MDI or any member of the ERISA
Group from a Multiemployer Plan, notification that a Multiemployer Plan is in
reorganization, or occurrence of an event described in Section 4041A(a) of ERISA
that results in the termination of a Multiemployer Plan; (d) the filing of a
notice of intent to terminate a Pension Plan, the treatment of a Pension Plan
amendment as a termination under Section 4041(e) of ERISA, or the commencement
of proceedings by the PBGC to terminate a Pension Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon MDI or
any member of the ERISA Group.

ERISA Group means, at any time, MDI and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control and all other entities which, together with MDI, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

Euro-Rate means the following:

(a) with respect to the U.S. Dollar Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent as the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by

 

- 17 -



--------------------------------------------------------------------------------

another source selected by the Administrative Agent as an authorized information
vendor for the purpose of displaying rates at which U.S. Dollar deposits are
offered by leading banks in the London interbank deposit market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the Relevant Interbank Market offered rate for U.S. Dollars
for an amount comparable to such Borrowing Tranche and having a borrowing date
and a maturity comparable to such Interest Period; and

(b) with respect to Loans denominated in Canadian Dollars comprising any
Borrowing Tranche for any Interest Period, the interest rate per annum (the
“CDOR Rate”) as determined by the Administrative Agent, equal to the arithmetic
average rate applicable to Canadian Dollar bankers’ acceptances (C$BAs) for the
applicable Interest Period appearing on the Bloomberg page BTMM CA, at
approximately 11:00 a.m. Eastern Time, two Business Days prior to the
commencement of such Interest Period, or if such day is not a Business Day, then
on the immediately preceding Business Day, provided that if such rate does not
appear on the Bloomberg page BTMM CA on such day the CDOR Rate on such day shall
be the rate for such period applicable to Canadian Dollar bankers’ acceptances
quoted by a bank listed in Schedule I of the Bank Act (Canada), as selected by
the Administrative Agent, as of 11:00 a.m. Eastern Time on such day or, if such
day is not a Business Day, then on the immediately preceding Business Day.

With respect to any Loans available at a Euro-Rate, if at any time, for any
reason, the source(s) for the Euro-Rate described above for the applicable
currency or currencies is no longer available, then the Administrative Agent may
determine a comparable replacement rate at such time (which determination shall
be conclusive absent manifest error).

Notwithstanding the foregoing, if the Euro-Rate as determined under any method
above would be less than zero (0.00fifty basis points (0.50%), such rate shall
be deemed to be zero (0.00fifty basis points (0.50%) for purposes of this
Agreement.

Euro-Rate Option means the option of the Borrowers to have Loans bear interest
at the rate and under the terms set forth in Section 5.1.1(ii) [Revolving Credit
Euro-Rate Option] or Section 5.1.2(ii) [Term Facility Euro-Rate Option], as
applicable.

Event of Default means any of the events described in Section 10.1 [Events of
Default] and referred to therein as an “Event of Default.”

Excess Cash Flow means as for any fiscal period of MDI and its Subsidiaries,
(i) EBITDA minus (ii) Fixed Charges.

Excluded Hedge Liability or Liabilities means, with respect to each Loan Party,
each of its Swap Obligations if, and only to the extent that, all or any portion
of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an

 

- 18 -



--------------------------------------------------------------------------------

Eligible Contract Participant on the Eligibility Date for such Swap, (b) if a
guarantee of a Swap Obligation would cause such obligation to be an Excluded
Hedge Liability but the grant of a security interest would not cause such
obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest, and (c) if there is more than
one Loan Party executing this Agreement or the other Loan Documents and a Swap
Obligation would be an Excluded Hedge Liability with respect to one or more of
such Persons, but not all of them, the definition of Excluded Hedge Liability or
Liabilities with respect to each such Person shall only be deemed applicable to
(i) the particular Swap Obligations that constitute Excluded Hedge Liabilities
with respect to such Person, and (ii) the particular Person with respect to
which such Swap Obligations constitute Excluded Hedge Liabilities.

Excluded Subsidiaries means each Subsidiary of any Loan Party that is not a
Domestic Person. The Excluded Subsidiaries are not required to join this
Agreement as Loan Parties.

Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (a) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrowing Agent under Section 6.6.2 [Replacement of a Lender]) or (b) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 6.9.7 [Status of Lenders], amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 6.9.7 [Status of Lenders], and (iv) any U.S. federal withholding
Taxes imposed under FATCA (except to the extent imposed due to the failure of
any Loan Party to provide documentation or information to the IRS).

Existing Letters of Credit means the letters of credit set forth on Schedule
1.1(E) that were issued by PNC Bank prior to the date hereof upon the
application of a Loan Party and are outstanding on the Closing Date.

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day means the rate per annum (based on a
year of 360 days and actual days elapsed) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as

 

- 19 -



--------------------------------------------------------------------------------

such Federal Reserve Bank computes and announces the weighted average it refers
to as the “Federal Funds Effective Rate” as of the date of this Agreement;
provided, if such Federal Reserve Bank (or its successor) does not announce such
rate on any day, the “Federal Funds Effective Rate” for such day shall be the
Federal Funds Effective Rate for the last day on which such rate was announced.

Final Earn-Out Date means the date on which the final Acquisition Earn-Out
payment, if any, required to be made after the second (2nd) anniversary of the
Closing Date is due and payable.

Fixed Charge Coverage Ratio means, for any period of determination, the ratio of
(i) EBITDA to (ii) Fixed Charges.

Fixed Charges means for any period of determination, the sum of (a) cash
interest expense, plus (b) scheduled principal installments (excluding
prepayments of Loans) on Total Indebtedness (as adjusted for prepayments)
including, without limitation, payments under Capital Leases, plus (c) cash
income tax expense, plus (d) Capital Expenditures, plus (e) Stock Repurchases,
plus (f) dividends or distributions, in each case of MDI on a Consolidated
Basis.

Foreign Currency Hedge means any foreign exchange transaction, including spot
and forward foreign currency purchases and sales, listed or over-the-counter
options on foreign currencies, non-deliverable forwards and options, foreign
currency swap agreements, currency exchange rate price hedging arrangements, and
any other similar transaction providing for the purchase of one currency in
exchange for the sale of another currency.

Foreign Currency Hedge Liabilities has the meaning assigned in the definition of
Lender Provided Foreign Currency Hedge.

Foreign Lender means (i) if a Borrower is a US Person, a Lender that is not a US
Person, and (ii) if a Borrower is not a US Person, a Lender that is resident or
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

FSCO means The Financial Institutions Commission of British Columbia, the
Financial Services Commission of Ontario or like body in Canada or in any other
province or territory or jurisdiction of Canada with whom a Canadian Pension
Plan is required to be registered in accordance with applicable Law and any
other Official Body succeeding to the functions thereof.

GAAP means generally accepted accounting principles as are in effect from time
to time in the United States of America, subject to the provisions of
Section 1.3 [Accounting Principles; Changes in GAAP], and applied on a
consistent basis both as to classification of items and amounts.

Guarantor means, collectively, any Person that is from time to time party to a
Guaranty Agreement or any other agreement pursuant to which it guarantees the
Obligations or any portion thereof .

Guarantor Joinder means a joinder by a Person as a Guarantor under the Loan
Documents in substantially the form of Exhibit 1.1(G).

 

- 20 -



--------------------------------------------------------------------------------

Guaranty of any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement or Guaranty Agreements means, singularly or collectively, as
the context may require, the US Guaranty Agreement and the Canadian Guaranty
Agreement.

Hedge Liabilities means collectively, the Foreign Currency Hedge Liabilities and
the Interest Rate Hedge Liabilities.

ICC has the meaning specified in Section 12.11.1 [Governing Law].

Increased Amount Date means as is specified in Section 5.7 [Incremental Loans].

Increasing Lender has the meaning assigned to that termIncremental Lender means
as is specified in Section 2.9.1 [Increasing Lenders and New Lenders5.7
[Incremental Loans].

Incremental Loan Commitments means as is specified in Section 5.7 [Incremental
Loans].

Incremental Loans means as is specified in Section 5.7 [Incremental Loans].

Incremental Revolving Credit Commitment means as is specified in Section 5.7
[Incremental Loans].

Incremental Revolving Credit Increase means as is specified in Section 5.7
[Incremental Loans].

Incremental Term Loan means as is specified in Section 5.7 [Incremental Loans].

Incremental Term Loan Commitment means as is specified in Section 5.7
[Incremental Loans].

Indebtedness means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement or bank guarantee, (iv) Hedge Liabilities, (v) any
other transaction (including forward sale or purchase agreements, Capital Leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than forty-five
(45) days past due), (vi) indebtedness constituting earn-out obligations of such
Person to the extent such become liabilities on the balance sheet of such Person
in accordance with GAAP or (vii) any Guaranty of Indebtedness for borrowed
money.

 

- 21 -



--------------------------------------------------------------------------------

Indemnified Taxes means (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document, and (ii) to the extent not otherwise described in the
preceding clause (i), Other Taxes.

Indemnitee has the meaning specified in Section 12.3.2 [Indemnification by the
Loan Parties].

Indian Acquisition means the collective purchase by Indian Purchaser and Mastech
Digital Private Limited of all of the outstanding shares of InfoTrellis India
Private Limited consummated pursuant to the Indian Acquisition Documents.

Indian Acquisition Agreement means the Share Purchase Agreement, dated July 5,
2017, by and among Indian Purchaser, 2291496 Ontario Inc., a corporation
organized under the Laws of Ontario, Canada, InfoTrellis India Private Limited,
an Indian company, Mastech Digital Private Limited, an Indian company and Mr
Kumaran Sasikanthan, as such agreement exists on the Closing Date or as the same
may be amended, supplemented or otherwise modified in compliance with the terms
of the Loan Documents.

Indian Acquisition Documents means the Indian Acquisition Agreement and all
other documents, agreements and instruments executed by a Loan Party in
connection with the Indian Acquisition Agreement, as such documents, agreements
and instruments exist on the Closing Date or as the same may be amended,
supplemented or otherwise modified in compliance with the terms of the Loan
Documents.

Indian Purchaser means MDDI.

Information means all information received from the Loan Parties or any of their
Subsidiaries relating to the Loan Parties or any of such Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential or is
otherwise known by the recipient thereof to be confidential.

InfoTrellis means InfoTrellis Inc., a corporation organized under the Laws of
Ontario, Canada.

Insolvency Proceeding means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
manager, receiver and manager, interim receiver, monitor, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or otherwise relating to the liquidation, dissolution, winding-up,
arrangement, reorganization or relief of such Person, or (b) any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors, or other, similar arrangement in respect of such Person’s creditors
generally or any substantial portion of its creditors; undertaken under any Law.

 

- 22 -



--------------------------------------------------------------------------------

Intercompany Subordination Agreement means the Intercompany Subordination
Agreement, dated the Closing Date, among MDI and various of its Subsidiaries, in
form and substance satisfactory to the Administrative Agent.

Interest Period means the period of time selected by the Borrowing Agent in
connection with (and to apply to) any election permitted hereunder by or on
behalf of the Borrowers to have Revolving Credit Loans, Term Loans or Delayed
Draw Term Loans bear interest under the Euro-Rate Option. Subject to the last
sentence of this definition, such period shall be one (1) Month with respect to
Loans in Canadian Dollars and one (1), two (2), three (3) or six (6) Months
(and, if agreed to by all Lenders (other than a Defaulting Lender), twelve
(12) Months) with respect to all other Loans. Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be
(i) the Borrowing Date if the Borrowers are requesting new Loans, or (ii) the
date of renewal of or conversion to the Euro-Rate Option if the Borrowers are
renewing or converting to the Euro-Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrowing Agent shall not select, convert to or renew
an Interest Period for any portion of the Loans that would end after the
Maturity Date.

Interest Rate Hedge means an interest rate exchange, collar, cap, swap, floor,
adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

Interest Rate Option means the Base Rate Option or the Euro-Rate Option.

IP Security Agreement means the Patent, Trademark and Copyright Security
Agreement, dated the Closing Date, in form and substance satisfactory to the
Administrative Agent, executed and delivered by each US Loan Party to the
Administrative Agent for the benefit of the Lenders.

IRS means the Internal Revenue Service, and to the extent this defined term is
applicable to any Canadian Loan Party, the Canada Revenue Agency.

ISP98 has the meaning specified in Section 12.11.1 [Governing Law].

Issuing Lender means PNC in its individual capacity as issuer of Letters of
Credit hereunder, and any other Lender that Borrowing Agent, Administrative
Agent and such other Lender may agree may from time to time issue Letters of
Credit hereunder.

Joint Venture means a corporation, partnership, limited liability company or
other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

Law means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

 

- 23 -



--------------------------------------------------------------------------------

Lender Joinder Agreement means a joinder of a Lender under the Loan Documents,
substantially in the form of Exhibit 1.1(L), delivered in connection with any
Incremental Loan Commitments pursuant to Section 5.7 [Incremental Loans].

Lender Provided Foreign Currency Hedge means a Foreign Currency Hedge which is
provided by any Person that was a Lender or its Affiliate at the time such
Foreign Currency Hedge was entered into or which was in existence on the Closing
Date and which: (a) is documented in a standard International Swaps and
Derivatives Association Master Agreement or another reasonable and customary
manner, and (b) is entered into for hedging (rather than speculative) purposes.
The liabilities owing to the provider of any Lender Provided Foreign Currency
Hedge (the “Foreign Currency Hedge Liabilities”) by any Loan Party that is party
to such Lender Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all other Loan Documents be “Obligations” of such Person and of
each other Loan Party, be guaranteed obligations under the Guaranty Agreement
and secured obligations under any other Loan Document, as applicable, and
otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the Foreign Currency Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 10.2.4 [Application of
Proceeds].

Lender Provided Interest Rate Hedge means an Interest Rate Hedge which is
provided by any Person that was a Lender or its Affiliate at the time such
Interest Rate Hedge was entered into or which was in existence on the Closing
Date and which: (a) is documented in a standard International Swaps and
Derivatives Association Master Agreement, or another reasonable and customary
manner, and (b) is entered into for hedging (rather than speculative) purposes.
The liabilities owing to the provider of any Lender Provided Interest Rate Hedge
(the “Interest Rate Hedge Liabilities”) by any Loan Party that is party to such
Lender Provided Interest Rate Hedge shall, for purposes of this Agreement and
all other Loan Documents be “Obligations” of such Person and of each other Loan
Party, be guaranteed obligations under any Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the other Loan Documents, subject to the
express provisions of Section 10.2.4 [Application of Proceeds].

Lenders means the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Lending Office means, as to the Administrative Agent, the Issuing Lender or any
Lender, the office or offices of such Person described as such in such Lender’s
administrative questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowing Agent and the Administrative Agent.

 

- 24 -



--------------------------------------------------------------------------------

Letter of Credit has the meaning specified in Section 2.7.1 [Issuance of Letters
of Credit].

Letter of Credit Borrowing has the meaning specified in Section 2.7.3.3
[Disbursements, Reimbursement].

Letter of Credit Fee has the meaning specified in Section 2.7.2 [Letter of
Credit Fees].

Letter of Credit Obligation means, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

Leverage Ratio means, as of the date of determination, the ratio of (A) Total
Funded Debt to (B) EBITDA (i) for the four (4) consecutive fiscal quarters then
ending if such date is a fiscal quarter end or (ii) for the four (4) fiscal
quarters most recently ended if such date is not a fiscal quarter end.

Lien means any mortgage, deed of trust, pledge, lien, adverse claim or right,
deemed trust, security interest, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily
given, including any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security and any filed financing statement or other notice of any of the
foregoing (whether or not a lien or other encumbrance is created or exists at
the time of the filing).

Loan Documents means this Agreement, the Administrative Agent’s Letter, the
Collateral Documents, each Guaranty Agreement, the Intercompany Subordination
Agreement, each Note and any other instruments, certificates or documents
delivered in connection herewith or therewith, and Loan Document means any of
the Loan Documents.

Loan Parties means the Borrowers and the Guarantors.

Loan Request has the meaning specified in Section 2.4 [Loan Requests; Swing Loan
Requests].

Loans means collectively and Loan means separately all Revolving Credit Loans,
Swing Loans, Term Loans and the Delayed Draw Term Loans or any Revolving Credit
Loan, Swing Loan, Term Loan or Delayed Draw Term Loan.

Mastech Canada means Mastech InfoTrellis Digital, Ltd., a corporation organized
under the Laws of British Columbia, Canada.

Material Adverse Change means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition or results of operations
of the Loan Parties taken as a whole, (c) impairs materially or could reasonably
be

 

- 25 -



--------------------------------------------------------------------------------

expected to impair materially the ability of the Loan Parties taken as a whole
to duly and punctually pay or perform any of the Obligations, or (d) impairs
materially or could reasonably be expected to impair materially the ability of
the Administrative Agent or any of the Lenders, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document.

Maturity Date means July 13October 1, 20222023.

MDA means Mastech Digital Alliances, Inc., a Pennsylvania corporation.

MD Consulting means Mastech Digital Consulting, Inc., a Pennsylvania
corporation.

MDDI means Mastech Digital Data, Inc., a Delaware corporation.

MDI has the meaning specified in the Preamble hereof.

MD InfoTech means Mastech Digital InfoTech, Inc., a Pennsylvania corporation.

MDI on a Consolidated Basis means the consolidation of MDI and its Subsidiaries
in accordance with GAAP.

MDR means Mastech Digital Resourcing, Inc., a Pennsylvania corporation.

MD Services means Mastech Digital Services, Inc., a Pennsylvania corporation.

MD Solutions means Mastech Digital Solutions, Inc., a Pennsylvania corporation.

MDT means Mastech Digital Technologies, Inc., a Pennsylvania corporation.

MII means Mastech InfoTrellis, Inc., a Delaware corporation.

Month, with respect to an Interest Period means the interval between the days in
consecutive calendar months numerically corresponding to the first day of such
Interest Period. If any Interest Period begins on a day of a calendar month for
which there is no numerically corresponding day in the month in which such
Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.

Moody’s means Moody’s Investors Service, Inc.

Multiemployer Plan means any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which MDI or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the plan year including the Closing
Date and the preceding five plan years, has made or had an obligation to make
such contributions, but, for greater certainty, does not include any Canadian
Pension Plan.

New Lender has the meaning assigned to that term in Section 2.9.1 [Increasing
Lenders and New Lenders].

Non-Consenting Lender has the meaning specified in Section 12.1 [Modifications,
Amendments or Waivers].

 

- 26 -



--------------------------------------------------------------------------------

Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting
Lender at such time.

Non-Qualifying Party means any Loan Party that fails for any reason to qualify
as an Eligible Contract Participant on the effective date of the applicable
Swap.

Non-US Loan Party has the meaning assigned to that term in Section 12.13.4
[Bifurcation of Obligations].

Notes means, collectively, the promissory notes in substantially the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in substantially the
form of Exhibit 1.1(N)(2) evidencing the Swing Loan, and in substantially the
form of Exhibit 1.1(N)(3) evidencing the Term Loans and substantially in the
form of Exhibit 1.1(N)(4) evidencing the Delayed Draw Term Loans.

Obligation means any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, and (iv) any Other
Lender Provided Financial Service Product. Notwithstanding anything to the
contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.

Official Body means the government of the United States of America, Canada or
any other nation, or of any political subdivision thereof, whether state, local
or provincial (which shall be deemed to include territories), and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

Order has the meaning specified in Section 2.7.9 [Liability for Acts and
Omissions].

Original Currency has the meaning specified in Section 6.11 [Currency Conversion
Procedures for Judgments].

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient (or an agent or
affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Currency has the meaning specified in Section 6.11 [Currency Conversion
Procedures for Judgments].

 

- 27 -



--------------------------------------------------------------------------------

Other Lender Provided Financial Service Product means agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, or (f) cash management, including controlled disbursement,
accounts or services.

Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 6.6.2 [Replacement of a Lender]).

Overnight Bank Funding Rate means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrowers.

Overnight Rate means for any day with respect to any Loans in a currency other
than Dollars, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 12.8.4 [Participations].

Participant Register has the meaning specified in Section 12.8.4
[Participations].

Participation Advance has the meaning specified in Section 2.7.3.3
[Disbursements, Reimbursement].

Payment Date means the first day of each calendar quarter after the date hereof
and on the Maturity Date or upon acceleration of the Notes.

Payment In Full and Paid in Full means the indefeasible payment in full in cash
of the Loans and other Obligations hereunder (other than contingent
indemnification obligations which by their terms survive the termination of the
Commitments and payment of the Loans), termination of the Commitments and
expiration, termination or cash collateralization (in accordance with the terms
of this Agreement) of all Letters of Credit.

 

- 28 -



--------------------------------------------------------------------------------

PBGC means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan means at any time an “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA) (including a “multiple employer plan” as
described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years,
but, for greater certainty, does not include any Canadian Pension Plan.

Permitted Acquisition has the meaning specified in Section 9.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions].

Permitted Discretion means a determination made by the Administrative Agent in
good faith in the exercise of its reasonable business judgment based on how a
lender with similar rights providing a secured credit facility of the type set
forth herein would act, in the circumstances then applicable to the Loan Parties
at the time with the information then available to it.

Permitted Investments means:

(a)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(b)    commercial paper maturing in 180 days or less rated not lower than A-1,
by Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

(c)    demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition;

(d)    money market or mutual funds whose investments are limited to those types
of investments described in clauses (i)-(iii) above; and

(e)    investments made under any cash management agreements with any Lender or
any commercial bank that satisfies the criteria set forth in clause (c) above.

Permitted Liens means:

(i)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;

(ii)    Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

 

- 29 -



--------------------------------------------------------------------------------

(iii)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and statutory and common law Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in default
and Liens arising by applicable law relating to employee contributions withheld
from payroll of a Canadian Loan Party but not yet due to be remitted to a
Canadian Pension Plan pursuant to applicable pension standards legislation;

(iv)    Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

(v)    Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi)    Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges, Lender Provided
Foreign Currency Hedges and Other Lender Provided Financial Services
Obligations);

(vii)    Any Lien existing on the date of this AgreementThird Amendment
Effective Date and described on Schedule 1.1(P), provided that the principal
amount secured thereby is not hereafter increased, and no additional assets
become subject to such Lien;

(viii)    Subject to any limitation set forth in Section 9.2.1 [Indebtedness]
with respect to any related Indebtedness, (a) Purchase Money Security Interests
and Capital Leases; provided that such Liens shall be limited to the assets
acquired with such purchase money financing or leased pursuant to such Capital
Lease; and (b) Liens existing on property of any Person that becomes a
Subsidiary after the date of this Agreement that exists at the time such Person
becomes a Subsidiary and is not created in anticipation or contemplation of such
Person becoming a Subsidiary;

(ix)    The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(1)    claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2)    claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

 

- 30 -



--------------------------------------------------------------------------------

(3)    claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or

(4)    Liens resulting from final judgments or orders described in
Section 10.1.7 [Final Judgments or Orders]; and

(x)     Liens securing other obligations of the Loan Parties and their
Subsidiaries in an aggregate amount not to exceed One Million One Hundred
Thousand and 00/100 Dollars ($1,000,000.001,100,000.00 ) at any one time
outstanding.

Person means any individual, corporation, partnership, limited partnership,
limited and unlimited liability company, association, joint-stock company,
trust, unincorporated organization, joint venture, government or political
subdivision or agency thereof, or any other entity.

Pledge Agreement means the Pledge Agreement, dated the Closing Date, in form and
substance satisfactory to the Administrative Agent, executed and delivered by
each US Loan Party to the Administrative Agent for the benefit of the Lenders.

PNC means PNC Bank, National Association, its successors and assigns.

Potential Default means any event or condition which with notice or passage of
time, or both, would constitute an Event of Default.

PPSA means the Personal Property Security Act (British Columbia), Personal
Property Security Act (Ontario) or any other applicable Canadian federal or
provincial statute pertaining to the granting, perfecting, priority or ranking
of security interests, liens, hypothecs on personal property, and any successor
statutes, together with any regulations thereunder, in each case as in effect
from time to time. References to sections of the PPSA shall be construed to also
refer to any successor sections.

Prime Rate means the interest rate per annum announced from time to time by the
Administrative Agent at its Principal Office as its then prime rate, which rate
may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office means the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania.

Priority Payables means (a) the full amount of the obligations, liabilities or
indebtedness of any Canadian Revolving Borrower which (i) has a trust, deemed
trust or statutory lien imposed to provide for payment or a Lien, choate or
inchoate, ranking or capable of ranking senior to or pari passu with Liens
securing the Canadian Obligations on any Collateral under any applicable Law or
(ii) have a right imposed to provide for payment ranking or capable of ranking
senior to or pari passu with the Canadian Obligations under any applicable Law,
including, but not limited to, claims for unremitted and/or accelerated rents,
utilities, taxes (including sales taxes and goods and services taxes and
harmonized sales taxes and withholding taxes), amounts payable to an insolvency
administrator, wages, employee withholdings or deductions and vacation pay,
severance and termination pay, including pursuant to the Wage Earner Protection
Program Act

 

- 31 -



--------------------------------------------------------------------------------

(Canada), government royalties and pension fund obligations (including any
amounts representing any unfunded liability, solvency deficiency or wind-up
deficiency with respect to a Canadian Pension Plan) and (b) the the amount equal
to the aggregate value of the right of a supplier to repossess goods pursuant to
Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or any other
applicable Laws granting revendication or similar rights to unpaid suppliers or
any similar laws of Canada or any other applicable jurisdiction.

Prior Security Interest means a valid and enforceable perfected first-priority
security interest under the UCC or PPSA, as applicable, in the Collateral which
is subject only to Permitted Liens.

Projections has the meaning specified in Section 7.1.6(ii) [Financial
Projections].

Published Rate means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the
Administrative Agent).

Purchase Money Security Interest means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property

Purchasers means US Purchaser, Canadian Purchaser and Indian Purchaser.

Qualified ECP Loan Party means each Loan Party that on the Eligibility Date is
(a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding Ten Million and
00/100 Dollars ($10,000,000.00), or (b) an Eligible Contract Participant that
can cause another person to qualify as an Eligible Contract Participant on the
Eligibility Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or
otherwise providing a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A)(v)(II) of the CEA.

Ratable Share means:

(i)    with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations,
participate in Swing Loans, and receive payments, interest, and fees related
thereto, the proportion that such Lender’s Revolving Credit Commitment bears to
the Revolving Credit Commitments of all of the Lenders, provided that if the
Revolving Credit Commitments have terminated or expired, the Ratable Shares for
purposes of this clause shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments;

(ii)    with respect to a Lender’s obligation to make Term Loans and receive
payments, interest, and fees related thereto, proportion that such Lender’s Term
Loan Commitment bears to the Term Loan Commitments of all of the Lenders;

 

- 32 -



--------------------------------------------------------------------------------

(iii)    with respect to a Lender’s obligation to make Delayed Draw Term Loans,
and receive payments, interest, and fees related thereto, the proportion that
such Lender’s Delayed Draw Term Loan Commitment bears to the Delayed Draw Term
Loan Commitments of all of the Lenders, provided that if the Delayed Draw Term
Loan Commitments have terminated or expired, the Ratable Shares for purposes of
this clause shall be determined based upon the Delayed Draw Term Loan
Commitments most recently in effect, giving effect to any
assignments;[reserved];

(iv)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (A) such Lender’s Revolving Credit Commitment
plus Term Loan plus Delayed Draw Term Loan Commitment, by (B) the sum of the
aggregate amount of the Revolving Credit Commitments plus Term Loans plus
Delayed Draw Term Loan Commitments of all Lenders; provided, however that (a) if
the Revolving Credit Commitments have terminated or expired, the computation in
this clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and not on the current
amount of the Revolving Credit Commitments, subject to Section 6.13 [Defaulting
Lenders] and (b) if the Delayed Draw Term Loan Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Delayed Draw Term Loan Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Delayed Draw Term Loan
Commitments, subject to Section 6.13 [Defaulting Lenders]..

Receivable means any account, contract right, general intangible, chattel paper,
instrument or document representing any right to payment for goods sold or
services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by a Revolving Borrower. All Receivables, whether Eligible Receivables
or not, shall be subject to the Administrative Agent’s Prior Security Interest.

Recipient means (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

Reference Currency has the meaning specified in the definition of “Equivalent
Amount.”

Reimbursement Obligation has the meaning specified in Section 2.7.3.1
[Disbursements, Reimbursement].

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

Relevant Governmental Body means, with respect to any currency the London
interbank market or other applicable offshore interbank market.

Relevant Interbank Market means in relation to any currency other than Dollars,
the applicable offshore interbank market.

Relief Proceeding means any proceeding seeking a decree or order for relief in
respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in

 

- 33 -



--------------------------------------------------------------------------------

effect, or for the appointment of a receiver, manager, receiver and manager,
interim receiver, monitor, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or Subsidiary
of a Loan Party for any substantial part of its property, or for the winding-up,
reorganization, arrangement or liquidation of its affairs, or an assignment for
the benefit of its creditors.

Reportable Compliance Event means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Required Lenders means

(A)    If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and

(B)    If there exist three (3) or more Lenders, at least two (2) Lenders (other
than any Defaulting Lender) aggregately having more than fifty percent (50%) of
the sum of (a) the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender), and (b) the aggregate outstanding amount of any Term Loans and (c) the
aggregate amount of the Delayed Draw Term Loan Commitments of the Lenders
(excluding any Defaulting Lender) or, after the termination of the Delayed Draw
Term Loan Commitments, the outstanding Delayed Draw Term Loans of the Lenders
(excluding any Defaulting Lender)..

Required Share has the meaning assigned to such term in Section 2.11 [Settlement
Date Procedures].

Resolution Authority means any Person which has authority to exercise any
Write-down and Conversion Powers.

Revolving Borrowers means the US Revolving Borrowers and the Canadian Revolving
Borrowers.

Revolving Credit Commitment means, as to any Lender at any time, the amount
initially set forth opposite its name as of the Third Amendment Effective Date
on Schedule 1.1(B) in the column labeled “Amount of Commitment for Revolving
Credit Loans,” as such Commitment is thereafter assigned, increased pursuant to
Section 2.9 [Increase in Revolving Credit Commitments5.7 [Incremental Loans] or
otherwise modified, and Revolving Credit Commitments means the aggregate
Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans means collectively and Revolving Credit Loan means
separately all Revolving Credit Loans or any Revolving Credit Loan made by the
Lenders or one of the Lenders to the Revolving Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.7.3 [Disbursements, Reimbursement].

 

- 34 -



--------------------------------------------------------------------------------

Revolving Facility Usage means, collectively, the US Revolving Facility Usage
and the Canadian Revolving Facility Usage.

Sanctioned Country means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

Sanctioned Person means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Schedule of Accounts means a detailed aged trial balance of all then existing
Receivables in form and substance reasonably satisfactory to Administrative
Agent, specifying in each case the names, addresses, face amount and dates of
invoice(s) for each Account Debtor obligated on a Receivable so listed and, if
requested by the Administrative Agent, copies of proof of delivery and customer
statements and the original copy of all documents, including, without
limitation, repayment histories and present status reports, and such other
matters and information relating to the status of the Receivables and/or the
Account Debtors so scheduled as the Administrative Agent may from time to time
reasonably request.

Schedule of Payables means a detailed listing of the Revolving Borrowers’
(i) existing accounts payable, specifying the names of each creditor and the
amount owed to such creditor and such matters and information relating to the
status of the Revolving Borrowers’ accounts payable so scheduled as the
Administrative Agent may from time to time reasonably request and (ii) Priority
Payables.

SEC means the United States Securities and Exchange Commission.

Security Agreement means the Security Agreement, dated the Closing Date, in form
and substance satisfactory to the Administrative Agent, executed and delivered
by each US Loan Party to the Administrative Agent for the benefit of the
Lenders.

Settlement Date means the Business Day on which the Administrative Agent elects
to effect settlement pursuant Section 2.11 [Settlement Date Procedures].

Solvent means, with respect to any Person on any date of determination, taking
into account any right of reimbursement, contribution or similar right available
to such Person from other Persons, that on such date (i) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (ii) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount

 

- 35 -



--------------------------------------------------------------------------------

which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

Specified Canadian Pension Plan means any Canadian Pension Plan which contains a
“defined benefit provision”, as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

Standard & Poor’s means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

Standby Letter of Credit means a Letter of Credit (including a direct pay letter
of credit) issued to support obligations of one or more of the Loan Parties or
their Subsidiaries, contingent or otherwise, which finance the working capital
and business needs of the Loan Parties or their Subsidiaries, but excluding any
Letter of Credit (a) under which the stated amount of such Letter of Credit
increases automatically over time or (b) that is a Commercial Letter of Credit.

Statements has the meaning specified in Section 7.1.6(i) [Historical
Statements].

Stock Repurchase or Stock Repurchases means, from the period of determination,
all purchases, redemptions or other acquisitions by MDI of any shares of any
class of capital stock of MDI.

Subsidiary of any Person at any time means any corporation, trust, partnership,
limited liability company or other business entity (i) of which more than fifty
percent (50%) of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

Subsidiary Equity Interests has the meaning specified in Section 7.1.2
[Capitalization; Subsidiaries; Investment Companies].

Swap means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

Swap Obligation means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, or a Lender Provided Foreign Currency Hedge.

Swing Loan Commitment means PNC’s commitment to make Swing Loans to the US
Revolving Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in
an aggregate principal amount up to FiveSix Million and 00/100 Dollars
($5,000,000.006,000,000.00).

Swing Loan Lender means PNC, in its capacity as a lender of Swing Loans.

Swing Loan Note means the Swing Loan Note of the US Revolving Borrowers in
substantially the form of Exhibit 1.1(N)(2) evidencing the Swing Loans, together
with all

 

- 36 -



--------------------------------------------------------------------------------

amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Swing Loan Request means a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests].

Swing Loans means collectively and Swing Loan means separately all Swing Loans
or any Swing Loan made by PNC to the US Revolving Borrowers pursuant to
Section 2.1.2 [Swing Loan Commitment].

Target means, singularly or collectively, as the context may require,
InfoTrellis, 2291496 Ontario Inc., a corporation organized under the Laws of
Ontario, Canada and InfoTrellis India Pvt. Ltd., an Indian corporation.

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

Term Loan Commitment means, as to any Lender at any time, the amount initially
set forth opposite its name as of the Third Amendment Effective Date on Schedule
1.1(B) in the column labeled “Amount of Commitment for Term Loans,” as such
Commitment is thereafter assigned or modified and Term Loan Commitments means
the aggregate Term Loan Commitments of all of the Lenders.

Term Loans means collectively and Term Loan means separately all Term Loans or
any Term Loans made on the Third Amendment Effective Date by the Lenders or one
of the Lenders to the Acquisition Borrowers pursuant to Section 3.1 [Term Loans
Commitments].

Third Amendment means that certain Third Amendment to Credit Agreement, dated as
of October 1, 2020, by and among MDI and each of the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent.

Third Amendment Effective Date means the Effective Date (as such term is defined
in the Third Amendment).

Total Funded Debt means, as of any date of determination, the sum of all
Indebtedness representing borrowed money, including both current and long term
portion thereof, Capital Lease Obligations, reimbursement obligations under
letters of credit, obligations under any Swap (excluding net obligations under a
Swap (exclusive of any mark to market adjustment not requiring any actual cash
payment or settlement) and contingent and guaranty obligations (excluding any
Indebtedness in respect of the Acquisition Earn-Out), in each case of MDI on a
Consolidated Basis.

UCC means the Uniform Commercial Code as adopted in the State of New York from
time to time.

UCP has the meaning specified in Section 12.11.1 [Governing Law].

Undrawn Availability means, as of any date of determination, an amount equal to
(a) the lesser of (i) the Borrowing Base or (ii) the Revolving Credit
Commitments, minus (b) the

 

- 37 -



--------------------------------------------------------------------------------

sum of (i) the Revolving Facility Usage plus (ii) all amounts due and owing to
any Revolving Borrower’s trade creditors which are outstanding beyond normal
trade terms, plus (iii) fees and expenses then due from the Revolving Borrowers
hereunder which have not been paid or charged to the account of the Revolving
Borrowers.

Unpaid Drawing means, with respect to any Letter of Credit, the aggregate Dollar
Equivalent amount of the draws made on such Letters of Credit that have not been
reimbursed by the US Revolving Borrowers.

USA Patriot Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

US Acquisition means the purchase by US Purchaser from InfoTrellis consummated
pursuant to the US Acquisition Documents.

US Acquisition Agreement means the United States Asset Purchase Agreement, dated
July 7, 2017, by and among US Purchaser, InfoTrellis and Mr. Mahmood Abbas,
Mr. Zahid Naeem and Mr. Sachin Wadhwa, as principals, as such agreement exists
on the Closing Date or as the same may be amended, supplemented or otherwise
modified in compliance with the terms of the Loan Documents.

US Acquisition Documents means the US Acquisition Agreement and all other
documents, agreements and instruments executed by a Loan Party in connection
with the US Acquisition Agreement, as such documents, agreements and instruments
exist on the Closing Date or as the same may be amended, supplemented or
otherwise modified in compliance with the terms of the Loan Documents.

US Borrowing Base means the sum of (i) the sum of (a) up to eighty-five percent
(85%) of Eligible Receivables of US Revolving Borrowers plus (b) up to sixty
percent (60%) of Eligible Unbilled Receivables of US Revolving Borrowers, minus
(ii) such reserves as Administrative Agent may reasonably deem proper and
necessary from time to time in its Permitted Discretion. Notwithstanding
anything to the contrary herein, the Administrative Agent may, in its sole but
reasonable discretion, at any time hereafter, decrease the advance percentage
for Eligible Receivables and Eligible Unbilled Receivables or increase the level
of reserves or ineligibles, or define or maintain such other reserves or
ineligibles, as the Administrative Agent may deem necessary or appropriate. Any
such change shall become effective three (3) Business Days from the date of
written notice from the Administrative Agent to the Borrowing Agent for the
purpose of calculating the US Borrowing Base hereunder; provided, however, upon
the occurrence of an Event of Default hereunder, such change shall become
effective immediately for the purpose of calculating the US Borrowing Base
hereunder.

US Guaranty Agreement or US Guaranty Agreements means, singularly or
collectively, as the context may require, any Guaranty and Suretyship Agreement
executed and delivered by any US Person to the Administrative Agent for the
benefit of the Lenders on or after the date hereof, in form and substance
satisfactory to the Administrative Agent.

US Loan Party has the meaning assigned to that term in Section 12.13.4
[Bifurcation of Obligations].

 

- 38 -



--------------------------------------------------------------------------------

US Purchaser means MII.

US Revolving Borrowers means, singularly or collectively as the context may
require, (i) immediately prior to the consummation of the AmberLeaf Acquisition,
MDI, MDT, MDA, MDR, MII, MD Services, MD Consulting, MD Solutions and MD
InfoTech and (ii) immediately following the consummation of the AmberLeaf
Acquisition, MDI, MDT, MDA, MDR, MII, MD Services, MD Consulting, MD Solutions,
MD InfoTech, AmberLeaf and each other Person which joins this Agreement as a US
Revolving Borrower after the date hereof pursuant to Section 12.15 [Joinder].

US Revolving Facility Usage means at any time the sum of the Dollar Equivalent
amount of the outstanding Revolving Credit Loans to the US Revolving Borrowers,
the outstanding Swing Loans, and the Letter of Credit Obligations.

US Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

US Tax Compliance Certificate has the meaning specified in Section 6.9.7 [Status
of Lenders].

Voting Power shall mean, the voting power of the then outstanding capital stock
of MDI entitled to vote generally in the election of directors of MDI.

Withholding Agent means any Loan Party and the Administrative Agent.

Write-down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time. Any reference in any
of the Loan Documents to a Permitted Lien is not intended to subordinate or
postpone, and shall not be interpreted as subordinating or

 

- 39 -



--------------------------------------------------------------------------------

postponing, or as an agreement to subordinate or postpone, any Lien created by
any of the Loan Documents to any Permitted Lien.

1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms have the meanings ascribed to such terms by GAAP; provided, however, that
all accounting terms used in Section 9.2 [Negative Covenants] (and all defined
terms used in the definition of any accounting term used in Section 9.2) have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 7.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrowing Agent notifies the
Administrative Agent in writing that the Loan Parties wish to amend any
financial covenant in Section 9.2 of this Agreement, any related definition
and/or the definition of the term Leverage Ratio for purposes of interest,
Letter of Credit Fee, and Commitment Fee and Delayed Draw Ticking Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee, or Commitment Fee or Delayed Draw Ticking Fee
determinations (or if the Administrative Agent notifies the Borrowing Agent in
writing that the Required Lenders wish to amend any financial covenant in
Section 9.2, any related definition and/or the definition of the term Leverage
Ratio for purposes of interest, Letter of Credit Fee, and Commitment Fee and
Delayed Draw Ticking Fee determinations to eliminate the effect of any such
change in GAAP), then the Administrative Agent, the Lenders and the Loan Parties
shall negotiate in good faith to amend such ratios or requirements to preserve
the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, the Loan
Parties’ compliance with such covenants and/or the definition of the term
Leverage Ratio for purposes of interest, Letter of Credit Fee, and Delayed Draw
TickingCommitment Fee determinations shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenants or definitions are amended in
a manner satisfactory to the Loan Parties and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they deliver their
financial statements pursuant to Section 9.3.1 [Quarterly Financial Statements]
and 9.3.2 [Annual Financial Statements] of this Agreement, such reconciliation
statements as shall be reasonably requested by the Administrative Agent.
Notwithstanding the foregoing or anything in this Agreement to the contrary,
whenever in this Agreement it is necessary to determine whether a lease is a
Capital Lease or an operating lease, such determination shall be made on the
basis of GAAP as in effect on the Closing Date (provided that if there is a
change in GAAP after the Closing Date that effects the treatment of Capital
Leases or operating leases, all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of such change in GAAP shall be accompanied by a schedule showing the
adjustments necessary to reconcile such financial statements with GAAP as in
effect immediately prior to such accounting change).

1.4    Currency Calculations. Unless stated otherwise, all calculations,
comparisons, measurements or determinations under this Agreement, shall be made
in Dollars. For the purpose of such calculations, comparisons, measurements or
determinations, amounts denominated in other currencies shall be converted to
the Dollar Equivalent thereof on the date of calculation, comparison,
measurement or determination. All financial statements and Compliance
Certificates shall be set forth in Dollars. For purposes of preparing the
financial statements, calculating financial

 

- 40 -



--------------------------------------------------------------------------------

covenants and determining compliance with covenants expressed in Dollars,
Canadian Dollars shall be converted to Dollars on a weighted average basis in
accordance with GAAP.

1.5      Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

1.6    Euro-Rate Notification. Section 5.6 [Successor Euro-Rate Index] of this
Agreement provides a mechanism for determining an alternative rate of interest
in the event that one or more Relevant Interbank Market offered rates is no
longer available or in certain other circumstances. The Administrative Agent
does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to any Relevant Interbank Market offered rate or other rates in the
definition of “Euro- Rate” or with respect to any alternative or successor rate
thereto, or replacement rate therefor.

2.    REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1    Revolving Credit Commitments.

2.1.1    Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans in either Dollars to the US
Revolving Borrowers or in Dollars or Canadian Dollars to the Canadian Revolving
Borrowers at any time or from time to time on or after the date hereof to the
Maturity Date; provided that after giving effect to each such Loan (i) the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the outstanding Swing Loans and Letter of Credit Obligations,
(ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments, (iii) the US Revolving Facility Usage shall not exceed the US
Borrowing Base, (iv) the Canadian Revolving Facility Usage shall not exceed the
lesser of (a) the Canadian Sublimit Amount or (b) the Canadian Borrowing Base
and (v) no Revolving Credit Loan to which the Base Rate Option applies shall be
made in Canadian Dollars. Within such limits of time and amount and subject to
the other provisions of this Agreement, the Revolving Borrowers may borrow,
repay and reborrow pursuant to this Section 2.1.1 [Revolving Credit
Commitments].

2.1.2    Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, the Swing Loan
Lender may, at its option, cancelable at any time for any reason whatsoever,
make swing loans in Dollars (the “Swing Loans”) to the US Revolving Borrowers at
any time or from time to time after the date hereof to, but not including, the
Maturity Date, in an aggregate principal amount up to but not in excess of the
Swing Loan Commitment, provided that after giving effect to such Loan, (i) the
Revolving Facility Usage shall not exceed the Revolving Credit Commitments and
(ii) the US Revolving Facility Usage shall not exceed the US Borrowing Base.
Within such limits of time and amount and subject to the other

 

- 41 -



--------------------------------------------------------------------------------

provisions of this Agreement, the US Revolving Borrowers may borrow, repay and
reborrow pursuant to this Section 2.1.2 [Swing Loan Commitment].

2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 [Loan Requests; Swing Loan Requests] in
accordance with its Ratable Share. The aggregate Dollar Equivalent of each
Lender’s Revolving Credit Loans outstanding hereunder to the Revolving Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Revolving Borrowers to any other party nor shall any other party be liable for
the failure of such Lender to perform its obligations hereunder. The Lenders
have no obligation to make Revolving Credit Loans hereunder on or after the
Maturity Date.

2.3    Commitment Fee. Accruing at all times from the Closing Date until the
Maturity Date (and without regard to whether the conditions to making Revolving
Credit Loans are then met), the Revolving Borrowers agree to pay to the
Administrative Agent for the account of each Lender according to its Ratable
Share, a nonrefundable commitment fee in Dollars (the “Commitment Fee”) equal to
the Applicable Commitment/Ticking Fee Rate (computed on the basis of a year of
three hundred sixty five (365) or three hundred sixty six (366) days, as the
case may be, and actual days elapsed) multiplied by the average daily difference
between the amount of (i) the Revolving Credit Commitments and (ii) the
Revolving Facility Usage (computed to exclude therefrom the full amount of the
outstanding Swing Loans); provided, however, that no Defaulting Lender shall be
entitled to receive any Commitment Fee for any period during which that Lender
is a Defaulting Lender (and the Revolving Borrowers shall not be required to pay
any such Commitment Fee that otherwise would have been required to have been
paid to that Defaulting Lender). Subject to the proviso in the directly
preceding sentence, all Commitment Fees shall be payable in arrears on each
Payment Date.

2.4    Loan Requests; Swing Loan Requests.

2.4.1    Loan Requests. Except as otherwise provided herein, the Borrowing Agent
may, on behalf of the US Revolving Borrowers or the Canadian Revolving
Borrowers, from time to time prior to the Maturity Date request the Lenders to
make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans or Term Loans pursuant to
Section 5.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 2:00 p.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans in Dollars
to which the Euro-Rate Option applies or the conversion to or the renewal of the
Euro-Rate Option for any Loans in Dollars; (ii) not later than 2:00 p.m.,
(i) four (4) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans in Canadian Dollars or the date of
conversion to or renewal of the Euro-Rate Option for any Loans in Canadian
Dollars, and (iii) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.4.1 or a request by telephone
immediately confirmed in writing by letter, facsimile, or e-mail (in “pdf”,
“tif” or similar format) in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan

 

- 42 -



--------------------------------------------------------------------------------

Request shall be irrevocable and shall specify (A) whether the proposed Loans
are for the account of the US Revolving Borrowers or the Canadian Revolving
Borrowers, (B) the aggregate amount of the proposed Loans comprising each
Borrowing Tranche, and, if applicable, the Interest Period, which amount shall
be in (x) integral multiples of Five Hundred Thousand and 00/100 Dollars
($500,000.00) (or the Dollar Equivalent thereof) and not less than One Million
and 00/100 Dollars ($1,000,000.00) (or the Dollar Equivalent thereof) for each
Borrowing Tranche under the Euro-Rate Option, and (y) integral multiples of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) and not less than One Million
and 00/100 Dollars ($1,000,000.00) for each Borrowing Tranche under the Base
Rate Option, (B) whether the Euro-Rate Option or Base Rate Option shall apply to
the proposed Loans comprising the applicable Borrowing Tranche, (C) the currency
in which such Revolving Credit Loans shall be funded if the Borrowers elect the
Euro-Rate Option, and (D) in the case of a Borrowing Tranche to which the
Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche. No Canadian Dollar Loans may be converted
into a Base Rate Loan.

2.4.2    Swing Loan Requests. Except as otherwise provided herein, the Borrowing
Agent, on behalf of the US Revolving Borrowers, may from time to time prior to
the Maturity Date request the Swing Loan Lender to make Swing Loans by delivery
to the Swing Loan Lender not later than 2:00 p.m. on the proposed Borrowing Date
of a duly completed request therefor substantially in the form of Exhibit 2.4.2
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile, facsimile, or e-mail (in “pdf”, “tif” or similar format) (each, a
“Swing Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than One Hundred
Thousand and 00/100 Dollars ($100,000.00).

2.5    Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.5.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.4 [Loan Requests;
Swing Loan Requests], notify the Lenders of its receipt of such Loan Request
specifying the information provided by the Borrowing Agent, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested currency to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 8.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the US Revolving Borrowers or
Canadian Revolving Borrowers in the requested currency and immediately available
funds at the Principal Office prior to 2:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 6.4 [Presumptions by the Administrative Agent].

 

- 43 -



--------------------------------------------------------------------------------

2.5.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.5.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the applicable Revolving Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the applicable Revolving Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Revolving Borrowers to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate (or, for payments in
Canadian Dollars), the Overnight Rate) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Revolving
Borrowers, the interest rate applicable to Loans under the Base Rate Option (or
the Overnight Rate for Loans in Canadian Dollars). If such Lender pays its share
of the applicable Loan to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan. Any payment by the Revolving Borrowers
shall be without prejudice to any claim the Revolving Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

2.5.3    Making Swing Loans. So long as PNC elects to make Swing Loans, PNC
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.4.2
[Swing Loan Requests], fund such Swing Loan to the US Revolving Borrowers in
U.S. Dollars and immediately available funds at the Principal Office prior to
4:00 p.m. on the Borrowing Date. A Swing Loan Note, if required by the Swing
Loan Lender, shall evidence the Swing Loans.

2.5.4    Repayment of Revolving Credit Loans. The Revolving Borrowers shall
repay the outstanding principal amount of all Revolving Credit Loans together
with all outstanding interest thereon on the Maturity Date.

2.5.5    Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan to the US Revolving Borrowers in
an amount equal to such Lender’s Ratable Share of the aggregate principal amount
of the outstanding Swing Loans, plus, if PNC so requests, accrued interest
thereon, provided that no Lender shall be obligated in any event to make
Revolving Credit Loans in excess of its Revolving Credit Commitment minus its
Ratable Share of Letter of Credit Obligations. Revolving Credit Loans made
pursuant to the preceding sentence shall bear interest at the Base Rate Option
and shall be deemed to have been properly requested in accordance with
Section 2.4.1 [Loan Requests] without regard to any of the requirements of that
provision. PNC shall provide notice to the Lenders (which may be telephonic or
written notice by letter, facsimile or telex) that such Revolving Credit Loans
are to be made under this Section 2.5.5 [Borrowings to Repay Swing Loans] and of
the apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.4.1 [Loan Requests] are then satisfied) by the time PNC
so requests, which shall not be earlier than 3:00 p.m. on the Business Day next
after the date the Lenders receive such notice from PNC.

 

- 44 -



--------------------------------------------------------------------------------

2.5.6     Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.5.3 [Making Swing
Loans], without the requirement for a specific request from the Borrowing Agent
pursuant to Section 2.4.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the US Revolving Borrowers in accordance with the
provisions of the agreements between the US Revolving Borrowers and such Swing
Loan Lender relating to the US Revolving Borrowers’ deposit, sweep and other
accounts at such Swing Loan Lender and related arrangements and agreements
regarding the management and investment of the US Revolving Borrowers’ cash
assets as in effect from time to time (the “Cash Management Agreements”) to the
extent of the daily aggregate net negative balance in the US Revolving
Borrowers’ accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.5.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the US
Revolving Borrowers, both as to principal and interest, at the rates and times
set forth in the Cash Management Agreements (but in no event later than the
Maturity Date), (iv) not be made at any time after such Swing Loan Lender has
received written notice of the occurrence of an Event of Default and so long as
such shall continue to exist, or, unless consented to by the Required Lenders, a
Potential Default and so long as such shall continue to exist, (v) if not repaid
by the US Revolving Borrowers in accordance with the provisions of the Cash
Management Agreements, be subject to each Lender’s obligation pursuant to
Section 2.5.5 [Borrowings to Repay Swing Loans], and (vi) except as provided in
the foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2.

2.6    Revolving Credit Notes and Swing Notes. The Obligation of the Revolving
Borrowers to repay the aggregate unpaid principal amount of the Revolving Credit
Loans and Swing Loans made to it by each Lender, together with interest thereon,
shall be evidenced by a revolving credit Note and a swing Note, dated the
Closing Date payable to the order of such Lender in a face amount equal to the
Revolving Credit Commitment or Swing Loan Commitment, as applicable, of such
Lender.

2.7    Letter of Credit Subfacility.

2.7.1    Issuance of Letters of Credit. The Borrowing Agent or any Loan Party
may at any time prior to the Maturity Date request the issuance of a letter of
credit (each a “Letter of Credit”), which may be denominated in either Dollars
or Canadian Dollars, for its own account or the account of another Loan Party or
any Subsidiary (in which case the Borrowing Agent and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), or the amendment or
extension of an existing Letter of Credit, by delivering or transmitting
electronically, or having such other Loan Party deliver or transmit
electronically to the Issuing Lender (with a copy to the Administrative Agent) a
completed application for letter of credit, or request for such amendment or
extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least five (5) Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance. Each Letter of Credit shall be a Standby Letter of
Credit and not a Commercial Letter of Credit. The Borrowing Agent or any Loan
Party shall authorize and direct the Issuing Lender to name the Borrowing Agent
or any Loan Party or any Subsidiary as the “Applicant” or “Account Party” of
each Letter of Credit. Promptly after receipt of any letter of credit
application, the Issuing Lender shall confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a

 

- 45 -



--------------------------------------------------------------------------------

copy of such Letter of Credit application and if not, such Issuing Lender will
provide the Administrative Agent with a copy thereof.

2.7.1.1    Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 8 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.7, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
expire later than the Maturity Date (except that, subject to the provisions of
Section 2.7.11 [Cash Collateral], a Letter of Credit may expire up to one year
beyond the Maturity Date) and provided further that in no event shall (i) the
Letter of Credit Obligations exceed, at any one time, Five Million and 00/100
Dollars ($5,000,000.00), (ii) the Revolving Facility Usage exceed, at any one
time, the Revolving Credit Commitments or (iii) the US Revolving Facility exceed
the US Borrowing Base. Each request by the Borrowing Agent or any Loan Party for
the issuance, amendment or extension of a Letter of Credit shall be deemed to be
a representation by the Borrowing Agent or such Loan Party that it shall be in
compliance with the preceding sentence and with Section 8 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrowing Agent and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

2.7.1.2    Notwithstanding Section 2.7.1.1, the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.

Each Existing Letter of Credit shall be deemed to be a Letter of Credit for all
purposes of this Agreement.

2.7.2    Letter of Credit Fees. The US Revolving Borrowers shall pay in Dollars
(i) to the Administrative Agent for the ratable account of the Lenders a fee
(the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate
on the aggregate Dollar Equivalent amount available to be drawn under all
outstanding Letters of Credit on such date, and (ii) to the Issuing Lender for
its own account a fronting fee equal to one-quarter of one percent (0.25%) per
annum (in each case computed on the basis of a year of three hundred sixty
(360) days and actual days elapsed) on the aggregate Dollar Equivalent amount
available to be drawn under all outstanding Letters of Credit on such date (or
such other amount as agreed to in writing between the Issuing

 

- 46 -



--------------------------------------------------------------------------------

Lender, the fronting bank and the Borrowing Agent), which fees shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit. The US Revolving Borrowers shall also pay in Dollars to the Issuing
Lender for the Issuing Lender’s sole account the Issuing Lender’s then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit as the Issuing Lender may generally charge or incur from time to time
in connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.

2.7.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.

2.7.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrowing Agent and the Administrative Agent thereof. Provided that it shall
have received such notice, the US Revolving Borrowers shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each date
that an amount is paid by the Issuing Lender under any Letter of Credit (each
such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender in the same currency as paid, unless otherwise required by the
Administrative Agent of the Issuing Lender. In the event the US Revolving
Borrowers fail to reimburse the Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit by 12:00
noon on the Drawing Date, the Administrative Agent will promptly notify each
Lender thereof, and the US Revolving Borrowers shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders to the US Revolving Borrowers
under the Base Rate Option to be disbursed on the Drawing Date under such Letter
of Credit, subject to the amount of the unutilized portion of the Revolving
Credit Commitment and subject to the conditions set forth in Section 8.2 [Each
Loan or Letter of Credit] other than any notice requirements. Any notice given
by the Administrative Agent or Issuing Lender pursuant to this Section 2.7.3.1
[Disbursements, Reimbursement] may be oral if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

2.7.3.2    Each Lender shall upon any notice pursuant to Section 2.7.3.1
[Disbursements, Reimbursement] make available to the Administrative Agent for
the account of the Issuing Lender an amount in immediately available funds equal
to its Ratable Share of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.7.3 [Disbursement; Reimbursement]) each be
deemed to have made a Revolving Credit Loan under the Base Rate Option to the US
Revolving Borrowers in that amount. If any Lender so notified fails to make
available to the Administrative Agent for the account of the Issuing Lender the
amount of such Lender’s Ratable Share of such amount by no later than 2:00 p.m.
on the Drawing Date, then interest shall accrue on such Lender’s obligation to
make such payment, from the Drawing Date to the date on which such Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three (3) days following the Drawing Date and (ii) at a rate
per annum equal to the rate applicable to Loans under the Revolving Credit Base
Rate Option on and after the fourth (4th) day following the Drawing Date. The
Administrative Agent

 

- 47 -



--------------------------------------------------------------------------------

and the Issuing Lender will promptly give notice (as described in
Section 2.7.3.1 [Disbursements. Reimbursement]) of the occurrence of the Drawing
Date, but failure of the Administrative Agent or the Issuing Lender to give any
such notice on the Drawing Date or in sufficient time to enable any Lender to
effect such payment on such date shall not relieve such Lender from its
obligation under this Section 2.7.3.2 [Disbursements. Reimbursement].

2.7.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the US Revolving Borrowers
in whole or in part as contemplated by Section 2.7.3.1 [Disbursements.
Reimbursement], because of the US Revolving Borrowers’ failure to satisfy the
conditions set forth in Section 8.2 [Each Loan or Letter of Credit] other than
any notice requirements, or for any other reason, the US Revolving Borrowers
shall be deemed to have incurred from the Issuing Lender a borrowing (each a
“Letter of Credit Borrowing”) in the amount of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Base Rate Option. Each Lender’s payment to the Administrative
Agent for the account of the Issuing Lender pursuant to Section 2.7.3
[Disbursements, Reimbursement] shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing (each a “Participation
Advance”) from such Lender in satisfaction of its participation obligation under
this Section 2.7.3 [Disbursements. Reimbursement].

2.7.4    Repayment of Participation Advances.

2.7.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the US
Revolving Borrowers (i) in reimbursement of any payment made by the Issuing
Lender under the Letter of Credit with respect to which any Lender has made a
Participation Advance to the Administrative Agent, or (ii) in payment of
interest on such a payment made by the Issuing Lender under such a Letter of
Credit, the Administrative Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Administrative Agent,
the amount of such Lender’s Ratable Share of such funds, except the
Administrative Agent shall retain for the account of the Issuing Lender the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuing Lender.

2.7.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, manager, receiver and manager, interim
receiver, monitor liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of any payment made by any Loan Party to the
Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.7 [Letter of Credit Subfacility] in reimbursement of a payment made
under the Letter of Credit or interest or fee thereon, each Lender shall, on
demand of the Administrative Agent, forthwith return to the Administrative Agent
for the account of the Issuing Lender the amount of its Ratable Share of any
amounts so returned by the Administrative Agent plus interest thereon from the
date such demand is made to the date such amounts are returned by such Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate (or, for any payment in Canadian Dollars, the Overnight Rate) in
effect from time to time.

2.7.5    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be

 

- 48 -



--------------------------------------------------------------------------------

different from such Loan Party’s own. In the event of a conflict between such
application or agreement and this Agreement, this Agreement shall govern. It is
understood and agreed that, except in the case of gross negligence or willful
misconduct, the Issuing Lender shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following any Loan
Party’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.

2.7.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

2.7.7    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.7.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the US Revolving Borrowers to reimburse the Issuing Lender upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Section 2.7
[Letter of Credit Subfacility] under all circumstances, including the following
circumstances:

(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the US
Revolving Borrowers or any other Person for any reason whatsoever, or which any
Loan Party may have against the Issuing Lender or any of its Affiliates, any
Lender or any other Person for any reason whatsoever;

(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1 [Revolving Credit Commitments], Section 2.4 [Loan Requests; Swing
Loan Requests], Section 2.5 [Making Revolving Credit Loans and Swing Loans;
Etc.] or Section 8.2 [Each Loan or Letter of Credit] or as otherwise set forth
in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the making of a Letter of
Credit Borrowing and the obligation of the Lenders to make Participation
Advances under Section 2.7.3 [Disbursements, Reimbursement];

(iii)    any lack of validity or enforceability of any Letter of Credit;

(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy,

 

- 49 -



--------------------------------------------------------------------------------

enforceability or genuineness of any draft, demand, instrument, certificate or
other document presented under or in connection with any Letter of Credit, or
any fraud or alleged fraud in connection with any Letter of Credit, or the
transport of any property or provision of services relating to a Letter of
Credit, in each case even if the Issuing Lender or any of its Affiliates has
been notified thereof;

(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by the Borrowing Agent or any other
Loan Party, unless the Issuing Lender has received written notice from the
Borrowing Agent or such other Loan Party of such failure within three
(3) Business Days after the Issuing Lender shall have furnished the Borrowing
Agent and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x)    any breach of this Agreement or any other Loan Document by any party
thereto;

(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;

(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii)    the fact that the Maturity Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

2.7.8    Indemnity. The US Revolving Borrowers hereby agree to protect,
indemnify, pay and save harmless each Issuing Lender and any of its Affiliates
that has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Issuing Lender or any
of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(A) the gross negligence or willful misconduct of the Issuing Lender as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any of
Issuing Lender’s Affiliates of a proper demand for payment made under any Letter
of Credit, except if such dishonor

 

- 50 -



--------------------------------------------------------------------------------

resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.

2.7.9    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, e-mail or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or

 

- 51 -



--------------------------------------------------------------------------------

negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuing Lender or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the US Revolving Borrowers or any Lender.

2.7.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent a schedule
of the Letters of Credit issued by it, in form and substance satisfactory to
Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), and the expiration date of any
Letter of Credit outstanding at any time during the preceding month, and any
other information relating to such Letter of Credit that the Administrative
Agent may request.

2.7.11    Cash Collateral. Upon the request of Administrative Agent, if on or
after the date that is thirty (30) days prior to the Maturity Date, any Letter
of Credit Obligation for any reason remains outstanding, US Revolving Borrowers
shall immediately Cash Collateralize the then outstanding amount of all Letter
of Credit Obligations. US Revolving Borrowers hereby grant to Administrative
Agent, for the benefit of each Issuing Lender and the Lenders, a security
interest in all cash collateral pledged pursuant to this Section or otherwise
under this Agreement.

2.8    Termination or Reduction of Revolving Credit Commitments. The Borrowing
Agent shall have the right, upon not less than three (3) Business Days’ (or such
shorter period to which the Administrative Agent may agree) notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to One Million and
00/100 Dollars ($1,000,000.00), or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect. Any such reduction
or termination shall be accompanied by prepayment of the revolving credit Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 6.10 [Indemnity] hereof) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Revolving Credit Commitments as so reduced or terminated. Any
notice to reduce the Revolving Credit Commitments under this Section 2.8 shall
be irrevocable.

2.9    Increase in Revolving Credit Commitments[Reserved].

 

- 52 -



--------------------------------------------------------------------------------

2.9.1 Increasing Lenders and New Lenders. The Borrowing Agent may, at any time
and from time to time, by written notice to the Administrative Agent, request
that (1) any current Lender increase its Revolving Credit Commitment (any
current Lender which elects to increase its Revolving Credit Commitment shall be
referred to as an “Increasing Lender”) or (2) one or more new lenders (each, a
“New Lender”) join this Agreement and provide a Revolving Credit Commitment
hereunder, subject to the following terms and conditions:

(A) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.

(B) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase after giving effect to such increase.

(C) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed Thirty-Two
Million Five Hundred Thousand and 00/100 Dollars ($32,500,000.00).

(D) Minimum Increase. The amount of any individual increase to the total
Revolving Credit Commitments requested pursuant to this Section 2.9.1
[Increasing Lenders and New Lenders] shall be at least Five Million and 00/100
Dollars ($5,000,000.00).

(E) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent, if reasonably requested by the Administrative Agent, on or before the
effective date of such increase the following documents in a form reasonably
acceptable to the Administrative Agent: (1) certifications of their corporate
secretaries with attached resolutions certifying that the increase in the
Revolving Credit Commitment has been approved by such Loan Parties, and (2) an
opinion of counsel addressed to the Administrative Agent and the Lenders
addressing the authorization and execution of the Loan Documents by, and
enforceability of the Loan Documents against, the Loan Parties.

(F) Notes and Other Documents. The Borrowers shall execute and deliver (1) to
each Increasing Lender a replacement revolving credit Note reflecting the new
amount of such Increasing Lender’s Revolving Credit Commitment after giving
effect to the increase (and the prior Note issued to such Increasing Lender
shall be deemed to be terminated); (2) to each New Lender a revolving credit
Note reflecting the amount of such New Lender’s Revolving Credit Commitment; and
(3) an amendment or modification to this Agreement providing for such increased
or additional Revolving Credit Commitments, to be executed by the Borrowers, the
Administrative Agent and any Lenders (including any New Lender) agreeing to
increase their existing Revolving Credit Commitment or extend a new Revolving
Credit Commitment, as the case may be, along with such additional Loan Documents
as shall be required by the Administrative Agent in its reasonable discretion.

(G) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent, which approval shall not be unreasonably withheld,
delayed or conditioned.

(H) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a

 

- 53 -



--------------------------------------------------------------------------------

form acceptable to the Administrative Agent, signed by it and the Borrowers and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

(I) New Lenders; Joinder. Each New Lender shall execute a lender joinder,
substantially in the form of Exhibit (L) and substance satisfactory to the
Administrative Agent, pursuant to which such New Lender shall join and become a
party to this Agreement and the other Loan Documents with a Revolving Credit
Commitment in the amount set forth in such lender joinder.

2.9.2 Treatment of Outstanding Loans and Letters of Credit.

2.9.2.1 Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase of Revolving Credit Commitments, the Borrowers shall repay
all Revolving Credit Loans then outstanding, subject to the Borrowers’ indemnity
obligations under Section 6.10 [Indemnity]; provided that they may borrow new
Revolving Credit Loans with a Borrowing Date on such date. Each of the Lenders
shall participate in any new Revolving Credit Loans made on or after such date
in accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.9
[Increase in Revolving Credit Commitments].

2.9.2.2 Outstanding Letters of Credit; Repayment of Outstanding Revolving Credit
Loans; Borrowing of New Revolving Credit Loans. On the effective date of such
increase of Revolving Credit Commitments, each Increasing Lender and each New
Lender (i) will be deemed to have purchased a participation in each then
outstanding Letter of Credit equal to its Ratable Share of such Letter of Credit
and the participation of each other Lender in such Letter of Credit shall be
adjusted accordingly and (ii) will acquire (and will pay to the Administrative
Agent, for the account of each Lender, in immediately available funds, an amount
equal to) its Ratable Share of all outstanding Participation Advances.

2.10    Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Canadian Dollar Loans and Letters of Credit Outstanding;
Repayment in Same Currency For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the proposed Revolving Credit Loans that are made in
Canadian Dollars and Letters of Credit to be denominated in Canadian Dollars as
of the requested Borrowing Date or date of issuance, as the case may be,
(ii) the outstanding Letter of Credit Obligations denominated in Canadian
Dollars as of the last Business Day of each month, and (iii) the outstanding
Revolving Credit Loans denominated in Canadian Dollars as of the end of each
Interest Period (each such date under clauses (i) through (iii), and any other
date on which the Administrative Agent determines it is necessary or advisable
to make such computation or any other conversion of any amount to the Dollar
Equivalent thereof, in its sole discretion, is referred to as a “Computation
Date”). Unless otherwise provided in this Agreement or agreed to by the
Administrative Agent and the Borrowers, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

2.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the US Revolving Borrowers may
borrow, repay and reborrow Swing Loans and PNC may make Swing Loans as provided
in Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing

 

- 54 -



--------------------------------------------------------------------------------

Loans (each a “Required Share”). On such Settlement Date, each Lender shall pay
to the Administrative Agent the amount equal to the difference between its
Required Share and its Revolving Credit Loans, and the Administrative Agent
shall pay to each Lender its Ratable Share of all payments made by the Revolving
Borrowers to the Administrative Agent with respect to the Revolving Credit
Loans. The Administrative Agent shall also effect settlement in accordance with
the foregoing sentence on the proposed Borrowing Dates for Revolving Credit
Loans and may at its option effect settlement on any other Business Day. These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 2.11 [Settlement Date
Procedures] shall relieve the Lenders of their obligations to fund Revolving
Credit Loans on dates other than a Settlement Date pursuant to Section 2.1.2
[Swing Loan Commitment]. The Administrative Agent may at any time at its option
for any reason whatsoever require each Lender to pay immediately to the
Administrative Agent such Lender’s Ratable Share of the outstanding Revolving
Credit Loans and each Lender may at any time require the Administrative Agent to
pay immediately to such Lender its Ratable Share of all payments made by the
Revolving Borrowers to the Administrative Agent with respect to the Revolving
Credit Loans.

3.    TERM LOANS

3.1    Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make a Term Loan in Dollars to the Acquisition Borrowers on
the ClosingThird Amendment Effective Date in such principal amount as the
Acquisition Borrowers shall request up to, but not exceeding such Lender’s Term
Loan Commitment. The Term Loan Commitments are not revolving credit commitments,
and the Acquisition Borrowers shall not have the right to borrow, repay and
reborrow under this Section 3.1.

3.2    Nature of Lenders’ Obligations with Respect to Term Loans. Each Lender
shall be obligated to participate in the Term Loans pursuant to Section 3.1
[Term Loan Commitments] in accordance with its Ratable Share. The aggregate of
each Lender’s Term Loans outstanding hereunder to the Acquisition Borrowers at
any time shall never exceed its Term Loan Commitment. The obligations of each
Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Acquisition
Borrowers to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Term Loans after the ClosingThird Amendment Effective Date,
and any portion of the Term Loan Commitment not drawn on the ClosingThird
Amendment Effective Date shall automatically expire.

3.2.1    Repayment of Term Loans. The Term Loans shall be due and payable in
consecutive quarterly installments on each Payment Date commencing on
OctoberJanuary 1, 20172021 . The principal amount of each quarterly installment
of the Term Loans shall each be in the principal amount equal to the product of
(A) the aggregate Term Loan Commitments of all of the Lenders on the Closing
Date, multiplied by (B) (i) three and one eighth of one percent (3.125%) with
respect to the quarterly installments that are due and payable by the
Acquisition Borrowers on October 1, 2017 and on each Payment Date thereafter
through and including July 1, 2018, (ii) (i) three and three quarters of one
percent (3.75%) with respect to the quarterly installments that are due and
payable by the Acquisition Borrowers on October 1, 2018 and on each Payment Date
thereafter through and including July 1, 2021 and (iii) five percent (5.00%)
with respect to the quarterly installments that are due and payable by the
Acquisition Borrowers commencing on October 1, 2021 and on each Payment Date
thereafterOne Million One Hundred Thousand and

 

- 55 -



--------------------------------------------------------------------------------

00/100 Dollars ($1,100,000.00); provided, however, that the final principal
repayment installment of the Term Loans shall be repaid on the Maturity Date and
in any event shall be in an amount equal to the aggregate principal amount of
all Term Loans outstanding on such date.

3.3    Term Notes. The Obligation of the Acquisition Borrowers to repay the
aggregate unpaid principal amount of the Term Loans made to it by each Lender,
together with interest thereon, shall be evidenced by a term Note, dated the
ClosingThird Amendment Effective Date payable to the order of such Lender in a
face amount equal to the Term Loan Commitment of such Lender.

4.    DELAYED DRAW TERM LOANS[RESERVED]

4.1 Delayed Draw Term Loan Commitments. Subject to the terms and conditions
hereof, and relying upon the representations and warranties herein set forth,
each Lender severally agrees to make Delayed Draw Term Loans in Dollars to the
Acquisition Borrowers at any time or from time to time during the Delayed Draw
Commitment Period in such principal amount as the Acquisition Borrowers shall
request up to, but not exceeding such Lender’s Delayed Draw Term Loan
Commitment. The Delayed Draw Term Loan Commitments are not revolving credit
commitments, and the Acquisition Borrowers shall not have the right to borrow,
repay and reborrow under this Section 4.1. Notwithstanding the foregoing, the
Acquisition Borrowers may only make a maximum of two (2) requests for Delayed
Draw Term Loans under this Agreement.

4.2 Nature of Lenders’ Obligations with Respect to Delayed Draw Term Loans. Each
Lender shall be obligated to participate in each request for Delayed Draw Term
Loans pursuant to Section 4.4 [Delayed Draw Term Loan Requests] in accordance
with its Ratable Share. The aggregate of each Lender’s Delayed Draw Term Loans
outstanding hereunder to the Acquisition Borrowers at any time shall never
exceed its Delayed Draw Term Loan Commitment. The obligations of each Lender
hereunder are several. The failure of any Lender to perform its obligations
hereunder shall not affect the Obligations of the Acquisition Borrowers to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Delayed Draw Term Loans after the expiration of the Delayed Draw Commitment
Period.

4.3 Delayed Draw Ticking Fees. Accruing from the date hereof until the
expiration of the Delayed Draw Commitment Period, the Acquisition Borrowers
agree to pay to the Administrative Agent for the account of each Lender
according to its Ratable Share, a nonrefundable commitment fee (the “Delayed
Draw Ticking Fee”) equal to the Applicable Commitment/Ticking Fee Rate (computed
on the basis of a year of three hundred sixty five (365) or three hundred sixty
six (366) days, as the case may be, and actual days elapsed) multiplied by the
average daily difference between the amount of (i) the Delayed Draw Term Loan
Commitments and (ii) the Delayed Draw Term Loans funded; provided, however, that
any Delayed Draw Ticking Fee accrued with respect to the Delayed Draw Term Loan
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Acquisition Borrowers so long as such Lender shall be a Defaulting Lender
except to the extent that such Delayed Draw Term Commitment Fee shall otherwise
have been due and payable by the Acquisition Borrowers prior to such time; and
provided further that no Delayed Draw Ticking Fee shall accrue with respect to
the Delayed Draw Term Loan Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. Subject to the proviso in the directly
preceding sentence, all Delayed Draw Ticking Fees shall be payable in arrears on
each Payment Date.

 

- 56 -



--------------------------------------------------------------------------------

4.4 Delayed Draw Term Loan Requests. Except as otherwise provided herein and
subject to the last sentence of Section 4.1 [Delayed Draw Term Loan
Commitments], the Borrowing Agent may from time to time during the Delayed Draw
Commitment Period request the Lenders to make Delayed Draw Term Loans, or renew
or convert the Interest Rate Option applicable to existing Delayed Draw Term
Loans pursuant to Section 5.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 10:00 a.m. three (3) Business Days prior to
the proposed Borrowing Date with respect to the making of the Delayed Draw Term
Loans or the conversion to or the renewal of the Euro-Rate Option for any
Delayed Draw Term Loan, a duly completed request therefor substantially in the
form of Exhibit 4.4 or a request by telephone immediately confirmed in writing
by letter, facsimile, electronic mail or telex in such form (each, a “Delayed
Draw Term Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Delayed Draw Term
Loan Request shall be irrevocable and shall specify the aggregate amount of the
proposed Delayed Draw Term Loans comprising each Borrowing Tranche, and, if
applicable, the Interest Period, which amounts shall be in (x) integral
multiples of One Million and 00/100 Dollars ($1,000,000.00) and not less than
One Million and 00/100 Dollars ($1,000,000.00) for each Borrowing Tranche under
the Euro-Rate Option, and (y) integral multiples of One Million and 00/100
Dollars ($1,000,000.00) and not less than One Million and 00/100 Dollars
($1,000,000.00) for each Borrowing Tranche under the Base Rate Option.

4.5 Making Delayed Draw Term Loans; Presumptions by the Administrative Agent;
Repayment of Delayed Draw Term Loans.

4.5.1 Making Delayed Draw Term Loans. The Administrative Agent shall, promptly
after receipt by it of a Delayed Draw Term Loan Request pursuant to Section 4.4
[Delayed Draw Term Loan Requests], notify the Lenders of its receipt of such
Delayed Draw Term Loan Request specifying the information provided by the
Borrowing Agent and the apportionment among the Lenders of the requested Delayed
Draw Term Loans as determined by the Administrative Agent in accordance with
Section 4.2 [Nature of Lenders’ Obligations with Respect to Delayed Draw Term
Loans]. Each Lender shall remit the principal amount of each Delayed Draw Term
Loan to the Administrative Agent such that the Administrative Agent is able to,
and the Administrative Agent shall, to the extent the Lenders have made funds
available to it for such purpose and subject to Section 4.4 [Delayed Draw Term
Loan Requests] and Section 8.2 [Each Loan or Letter of Credit], fund such
Delayed Draw Term Loans to the Acquisition Borrowers in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds the Delayed Draw Term
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 4.5.2 [Presumptions by the Administrative
Agent].

4.5.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Delayed Draw Term Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Delayed Draw Term Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 4.5.1 [Making Delayed Draw Term Loans]
and may, in reliance upon such assumption, make available to the Acquisition
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Delayed Draw Term Loan available to the
Administrative Agent, then the applicable Lender and

 

- 57 -



--------------------------------------------------------------------------------

the Acquisition Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Acquisition
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Acquisition Borrowers, the interest rate
applicable to Delayed Draw Term Loans under the Base Rate Option. If such Lender
pays its share of the applicable Delayed Draw Term Loan to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Delayed Draw Term
Loan. Any payment by the Acquisition Borrowers shall be without prejudice to any
claim the Acquisition Borrowers may have against a Lender that shall have failed
to make such payment to the Administrative Agent.

4.5.3 Repayment of Delayed Draw Term Loans. Each individual Delayed Draw Term
Loan shall amortize separately and be payable in consecutive quarterly
installments on each Payment Date commencing on the first (1st) Payment Date
after such Delayed Draw Term Loan is disbursed. The principal amount of each
quarterly installment of each Delayed Draw Term Loan shall be in the principal
amount equal to the product of (A) the original outstanding principal balance of
such Delayed Draw Term Loan on the date of disbursement of such Delayed Draw
Term Loan, multiplied by (B) (i) three and three quarters of one percent (3.75%)
with respect to any such quarterly installments that are due and payable by the
Acquisition Borrowers on October 1, 2018 and on each Payment Date thereafter
through and including July 1, 2021 and (ii) five percent (5.00%) with respect to
any such quarterly installments that are due and payable by the Acquisition
Borrowers commencing on October 1, 2021 and on each Payment Date thereafter;
provided, however, that the final principal repayment installment of all Delayed
Draw Term Loans shall be repaid on the Maturity Date and in any event shall be
in an amount equal to the aggregate principal amount of all Delayed Draw Term
Loans outstanding on such date.

4.6 Delayed Draw Term Notes. The Obligation of the Acquisition Borrowers to
repay the aggregate unpaid principal amount of the Delayed Draw Term Loans made
to it by each Lender, together with interest thereon, shall be evidenced by a
delayed draw term Note, dated the Closing Date payable to the order of such
Lender in a face amount equal to the Delayed Draw Credit Commitment of such
Lender.

5.    INTEREST RATES AND INCREMENTAL LOANS

5.1    Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by the Borrowing
Agent from the Base Rate Option or Euro-Rate Option set forth below applicable
to the Loans, it being understood that, subject to the provisions of this
Agreement, the Borrowing Agent may select different Interest Rate Options and
different Interest Periods to apply simultaneously to the Loans comprising
different Borrowing Tranches and may convert to or renew one or more Interest
Rate Options with respect to all or any portion of the Loans comprising any
Borrowing Tranche; provided that there shall not be at any one time outstanding
more than seven (7) Borrowing Tranches in the aggregate among all of the Loans
and provided further that if an Event of Default or Potential Default exists and
is continuing, the Borrowing Agent may not request, convert to, or renew the
Euro-Rate Option for any Loans and the Required Lenders may demand that all
existing Borrowing Tranches bearing interest under the Euro-Rate Option shall be
converted immediately to the Base Rate Option as to Loans advanced in Dollars
and to Loans bearing interest at the Overnight Rate plus the Applicable

 

- 58 -



--------------------------------------------------------------------------------

Margin for Euro-Rate Loans as to any Loans advanced in Canadian Dollars, subject
to the obligation of the Borrowers to pay any indemnity under Section 6.10
[Indemnity] in connection with such conversion. If at any time the designated
rate applicable to any Loan made by any Lender exceeds such Lender’s highest
lawful rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate. Interest on the principal amount of each Loan
shall be paid by the Borrowers in the currency in which in which such Loan was
made.

5.1.1    Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrowing Agent shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii)    Revolving Credit Euro-Rate Option: A rate per annum equal to the
Euro-Rate as determined for each applicable Interest Period plus the Applicable
Margin.

Subject to Section 5.3 [Interest After Default], Swing Loans shall bear interest
at a rate per annum equal to (i) the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate, or (ii) if applicable, at the
applicable rate set forth in any Cash Management Agreement.

5.1.2    Term Loan Interest Rate Options. The Borrowing Agent shall have the
right to select from the following Interest Rate Options applicable to the Term
Loans and the Delayed Draw Term Loans:

(i)    Term Facility Base Rate Option: A fluctuating rate per annum equal to the
Base Rate plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in the Base
Rate; or

(ii)    Term Facility Euro-Rate Option: A rate per annum (computed on the basis
of a year of three hundred sixty (360) days and actual days elapsed) equal to
the Euro-Rate as determined for each applicable Interest Period plus the
Applicable Margin.

5.1.3    Rate Calculations; Rate Quotations. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the Daily
LIBOR Rate) and Euro-Rate Loans in Canadian Dollars shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed or, in the case of interest in respect of Loans
denominated in a currency as to which market practice differs from the
foregoing, in accordance with such market practice. The Borrowing Agent may call
the Administrative Agent on or before the date on which a Loan Request is to be
delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.

5.1.4    Interest Act (Canada). For purposes of the Interest Act (Canada): (i)
whenever any interest or fee under this Agreement is calculated on the basis of
a period other than a calendar year, such rate used in such calculation, when
expressed as an annual rate, is equivalent

 

- 59 -



--------------------------------------------------------------------------------

to (x) such rate, multiplied by (y) the actual number of days in the calendar
year in which the period for which such interest or fee is calculated ends, and
divided by (z) the number of days in such period of time, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
under this Agreement, and (iii) the rates of interest stipulated in this
Agreement are intended to be nominal rates and not effective rates or yields.

5.1.5    Canadian Usury Provision. If any provision of this Agreement would
oblige a Canadian Borrower to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Lender of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by that Lender of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

(i)    first, by reducing the amount or rate of interest; and

(ii)    thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

5.2    Interest Periods. At any time when the Borrowing Agent shall select,
convert to or renew a Euro-Rate Option, the Borrowing Agent shall notify the
Administrative Agent thereof by delivering a Loan Request or Delayed Draw Term
Loan Request, as applicable (i) at least three (3) Business Days prior to the
effective date of such Euro-Rate Option with respect to a Loan denominated in
Dollars, and (ii) at least four (4) Business Days prior to the effective date of
such Euro-Rate Option with respect to a Loan denominated in Canadian Dollars.
The notice shall specify an Interest Period during which such Interest Rate
Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a
Euro-Rate Option:

5.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of Five Hundred Thousand and
00/100 Dollars ($500,000.00) and not less than One Million and 00/100 Dollars
($1,000,000.00); and

5.2.2    Renewals. In the case of the renewal of a Euro-Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.

5.2.3    No Conversion of Canadian Dollar Loans. No Canadian Dollar Loan may be
converted into a Loan with a different Interest Rate Option.

5.3    Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, at the discretion of the Administrative Agent
or upon written demand by the Required Lenders to the Administrative Agent:

5.3.1    Letter of Credit Fees, Interest Rate. The rate of interest otherwise
applicable to the outstanding principal amounts of the Loans (pursuant to
Section 5.1 [Interest Rate

 

- 60 -



--------------------------------------------------------------------------------

Options]) and the Letter of Credit Fees (pursuant to Section 2.7.2 [Letter of
Credit Fees]), respectively, shall be increased by two percent (2.0%) per annum;

5.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
(including overdue interest) shall bear interest at a rate per annum equal to
the sum of the rate of interest applicable under the Base Rate Option plus an
additional two percent (2.0%) per annum from the time such Obligation becomes
due and payable and until it is paid in full; and

5.3.3    Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 5.3 [Interest After Default] reflects, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Lenders are entitled to
additional compensation for such risk; and all such interest shall be payable by
Borrowers upon demand by Administrative Agent.

5.4    Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

5.4.1    Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i)    adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or

(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate,

then the Administrative Agent shall have the rights specified in Section 5.4.4
[Administrative Agent’s and Lender’s Rights].

5.4.2    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i)    the making, maintenance or funding of any Loan to which a Euro-Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii)    such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan,

then the Administrative Agent shall have the rights specified in Section 5.4.4
[Administrative Agent’s and Lender’s Rights].

5.4.3    Canadian Dollar Loans Not Available. If at any time the Administrative
Agent shall have determined that a fundamental change has occurred in the
foreign exchange or interbank markets with respect to Canadian Dollars
(including, without limitation, changes in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls), then (i) the Administrative Agent shall notify the Borrowing Agent of
any such determination, and (ii) the Administrative Agent shall have the rights
specified in Section 5.4.4 [Administrative Agent’s and Lender’s Rights].

 

- 61 -



--------------------------------------------------------------------------------

5.4.4    Administrative Agent’s and Lender’s Rights. Administrative Agent’s and
Lender’s Rights. In the case of any event specified in Section 5.4.1
[Unascertainable] above, the Administrative Agent shall promptly so notify the
Lenders and the Borrowing Agent thereof, in the case of an event specified in
Section 5.4.2 [Illegality; Increased Costs; Deposits Not Available], and in the
case of an event specified in Section 5.4.3 [Canadian Dollar Loans Not
Available] above, such Lender shall promptly so notify the Administrative Agent
and endorse a certificate to such notice as to the specific circumstances of
such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowing Agent. Upon such
date as shall be specified in such notice (which shall not be earlier than the
date such notice is given), the obligation of (A) the Lenders, in the case of
such notice given by the Administrative Agent, or (B) such Lender, in the case
of such notice given by such Lender, to allow the Borrowing Agent to select,
convert to or renew a Euro-Rate Option or select Loans in Canadian Dollars, as
applicable, shall be suspended until the Administrative Agent shall have later
notified the Borrowing Agent, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 5.4.1 [Unascertainable] and the Borrowing Agent has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a Euro-Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 5.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrowers shall, subject to the Borrowers’ indemnification
Obligations under Section 6.10 [Indemnity], as to any Loan of the Lender to
which a Euro-Rate Option applies, on the date specified in such notice either
(i) as applicable, convert such Loan to the Base Rate Option otherwise available
with respect to such Loan or select Dollars, or (ii) prepay such Loan in
accordance with Section 6.6 [Voluntary Prepayments]. Absent due notice from the
Borrowers of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date. If the Administrative Agent makes a determination
under Section 5.4.3 [Canadian Dollar Loans Not Available] then, until the
Administrative Agent notifies the Borrowing Agent that the circumstances giving
rise to such determination no longer exist, (i) the availability of Loans in
Canadian Dollars shall be suspended, (ii) the outstanding Loans in Canadian
Dollars shall be converted into Dollar Loans (in an amount equal to the Dollar
Equivalent of such outstanding Canadian Dollar Loans) (x) on the last day of the
then current Interest Period if the Lenders may lawfully continue to maintain
Loans in Canadian Dollars to such day, or (y) immediately if the Lenders may not
lawfully continue to maintain Loans in Canadian Dollars, and interest thereon
shall thereafter accrue at the Base Rate Option.

5.5    Selection of Interest Rate Options. If the Borrowing Agent fail to select
a new Interest Period to apply to any Borrowing Tranche of Loans under the
Euro-Rate Option at the expiration of an existing Interest Period applicable to
such Borrowing Tranche in accordance with the provisions of Section 5.2
[Interest Periods], the Borrowers shall be deemed to have converted such
Borrowing Tranche to the Base Rate Option commencing upon the last day of the
existing Interest Period, and any such currency conversion to U.S. Dollars shall
be determined by the Administrative Agent at the time of such conversion.

 

- 62 -



--------------------------------------------------------------------------------

5.6     Successor Euro-Rate Index.

(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or if an Early Opt-in Event has occurred with respect to the Euro-Rate for any
Available Currency, the Administrative Agent and the Lead Borrower may amend
this Agreement to replace the Euro-Rate for such Available Currency with a
Benchmark Replacement for such Available Currency; and any such amendment will
become effective at 5:00 p.m. New York City time on the fifth (5th) Business Day
after the Administrative Agent has provided such proposed amendment to all
Lenders, so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Until the Benchmark Replacement with respect to the Euro-Rate
for any Available Currency is effective, each advance, conversion and renewal of
a Loan in such Available Currency under the Euro-Rate Option will continue to
bear interest with reference to the Euro-Rate for such Available Currency;
provided however, during a Benchmark Unavailability Period with respect to any
Available Currency (i) any pending selection of, conversion to or renewal of a
Loan in such Available Currency bearing interest under the Euro-Rate Option that
has not yet gone into effect shall be deemed to be a selection of, conversion to
or renewal of the Base Rate Option with respect to such Loan in the Dollar
Equivalent amount of such Loan, (ii) all outstanding Loans in such Available
Currency bearing interest under the Euro-Rate Option shall automatically be
(A) if in Dollars, converted to the Base Rate Option at the expiration of the
existing Interest Period (or sooner, if Administrative Agent cannot continue to
lawfully maintain such affected Loan under the Euro-Rate Option) (B) if in a
Canadian Dollar Loan, converted to a Loan in Dollars under the Base Rate Option
in the Dollar Equivalent amount of such Loan at the expiration of the existing
Interest Period (or sooner, if the Administrative Agent cannot continue to
lawfully maintain such affected Loan under the Euro-Rate Option in Canadian
Dollars) and (iii) the component of the Base Rate based upon the Euro-Rate will
not be used in any determination of the Base Rate.

(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(iii)     Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Lead Borrower and the Lenders of
(i) the implementation of any Benchmark Replacement, (ii) the effectiveness of
any Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this
Section 3.6 including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 5.6.

5.7     Incremental Loans.

 

- 63 -



--------------------------------------------------------------------------------

(a)     At any time, the applicable Borrowers may by written notice from the
Borrowing Agent to the Administrative Agent elect to request the establishment
of:

(i)     one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans (any such additional term loan, an “Incremental Term
Loan”); or

(ii)    one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to
increase the maximum principal amount of revolving credit loans permitted
hereunder (any such increase, an “Incremental Revolving Credit Increase” and,
together with the Incremental Term Loans, the “Incremental Loans”);

provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed Fifteen
Million and 00/100 Dollars ($15,000,000.00) and (2) the total aggregate
principal amount for each Incremental Loan Commitment (and the Incremental Loans
made thereunder) shall not be less than a minimum principal amount of Five
Million and 00/100 Dollars ($5,000,000) or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the applicable Borrowers
propose that any Incremental Loan Commitment shall be effective, which shall be
a date not less than twenty (20) Business Days after the date on which such
notice is delivered to Administrative Agent. The Borrowers shall invite existing
Lenders and may invite any Affiliate of any Lender and/or any Approved Fund,
and/or any other Person reasonably satisfactory to the Administrative Agent, to
provide an Incremental Loan Commitment (any such Person, an “Incremental
Lender”); provided that the Administrative Agent, the Swing Loan Lender and each
Issuing Lender shall consent to each Incremental Lender (including any existing
Lender) providing any portion of an Incremental Revolving Credit Commitment. Any
proposed Incremental Lender offered or approached to provide all or a portion of
any Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment. Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:

(A)     no Potential Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;

(B)    the Administrative Agent and the Lenders shall have received from the
Borrowing Agent on behalf of the applicable Borrowers a Compliance Certificate
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Loan Parties are in compliance with the financial
covenants specified in Sections 9.2.13 [Minimum Consolidated Fixed Charge
Coverage Ratio] and 9.2.14 [Maximum Leverage Ratio] (subject to any additional
conditions imposed by Section 9.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] in connection with any Permitted Acquisition), in each case based
on the financial statements most recently delivered pursuant to Section 9.3.1
[Quarterly Financial Statements] or 9.3.2 [Annual Financial Statements], as
applicable, both before and after giving effect (on a pro forma basis) to
(x) any Incremental Loan Commitment, (y) the making of any

 

- 64 -



--------------------------------------------------------------------------------

Incremental Loans pursuant thereto (with any Incremental Loan Commitment being
deemed to be fully drawn) and (z) any Permitted Acquisition consummated in
connection therewith;

(C)     each of the representations and warranties contained in Section 7 shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);

(D)     the proceeds of any Incremental Loans shall be used for general
corporate purposes of the Loan Parties and their Subsidiaries (including
Permitted Acquisitions);

(E)     Any proposed Incremental Lender shall join this Agreement as a Lender
pursuant to a Lender Joinder Agreement;

(F)     each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Loan Parties and shall be
secured and guaranteed with the other Obligations on a pari passu basis;

(G)     in the case of each Incremental Term Loan:

(I)    such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Loan Parties, but will not in any
event have a shorter weighted average life to maturity than the remaining
weighted average life to maturity (as reasonably determined by the
Administrative Agent) of the initial Term Loans or a maturity date earlier than
the Maturity Date;

(II)     the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Lenders and the applicable Borrowers on the applicable
Increased Amount Date; provided that if the Applicable Margin in respect of any
Incremental Term Loan exceeds the Applicable Margin for the initial Term Loans
by more than 0.75%, then the Applicable Margin for the initial Term Loans shall
be increased (including at each tier of the pricing grid) so that the Applicable
Margin in respect of such initial Term Loans is equal to the Applicable Margin
for the Incremental Term Loan minus 0.75%;

(III)     any Incremental Lender making any Incremental Term Loan shall be
entitled to the same voting rights as the existing Lenders under the Term Loan
Facility and (unless otherwise agreed by the applicable Incremental Lenders,
provided that no such agreement shall allow the Incremental Term Loans to be
prepaid prior to the initial Term Loans) each Incremental Term Loan shall
receive proceeds of prepayments on the same basis as the initial Term Loans
(such prepayments to be shared pro rata on the basis of the original aggregate
funded amount thereof); and

(IV)    except as provided above, all other terms and conditions applicable to
such Incremental Term Loan shall, except to the extent otherwise provided in
this Section 5.7, be identical to the terms and conditions applicable to the
initial Term Loans;

 

- 65 -



--------------------------------------------------------------------------------

(H)     in the case of each Incremental Revolving Credit Increase:

(I)    such Incremental Revolving Credit Increase shall be part of the Revolving
Credit Commitments, shall mature on the Maturity Date, shall bear interest and
be entitled to fees, in each case at the rate applicable to the existing
Revolving Credit Loans, and shall otherwise be subject to the same terms and
conditions as the existing Revolving Credit Loans;

(II)    any Incremental Lender making any Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the existing Revolving Credit Commitments and (unless otherwise
agreed by the applicable Incremental Lenders, provided that no such agreement
shall allow the Revolving Credit Commitments with respect to the Incremental
Revolving Credit Increase to be terminated prior to termination of the existing
Revolving Credit Commitments) each Revolving Credit Loan funded by an
Incremental Revolving Credit Increase shall receive proceeds of prepayments on
the same basis as the existing Revolving Credit Loans (such prepayments to be
shared pro rata on the basis of the original aggregate funded amount thereof);
and

(III)     the outstanding Revolving Credit Loans and Ratable Shares of Swing
Loans and Letter of Credit Obligations will be reallocated by the Administrative
Agent on the applicable Increased Amount Date among the Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) in
accordance with their revised Ratable Shares of the Revolving Credit Commitments
(and the Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) agree to make all payments and adjustments necessary
to effect such reallocation and the Borrowers shall pay any and all costs
required pursuant to Section 6.10 [Indemnity] in connection with such
reallocation as if such reallocation were a repayment).

(b)    Incremental Loan Commitments shall be effected pursuant to such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.7, without the consent of any other Lenders.

(c)    The Loan Parties shall deliver or cause to be delivered any customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of each
Loan Party authorizing such Incremental Loans and/or Incremental Loan
Commitments) reasonably requested by Administrative Agent in connection with any
such transaction.

(d)    The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

(e)     On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the applicable Borrowers in an
amount equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

 

- 66 -



--------------------------------------------------------------------------------

(f)     On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Lender under the Revolving Credit Facility hereunder with respect to such
Incremental Revolving Credit Commitment.

6.    PAYMENTS

6.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Delayed Draw Ticking Fees, Letter of
Credit Fees, Administrative Agent’s Fee or other fees or amounts due from the
Borrowers hereunder shall be payable prior to 1:00 p.m. on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrowers, and without set-off, counterclaim or
other deduction of any nature (subject to Section 6.9.2 [Payments Free of
Taxes]), and an action therefor shall immediately accrue. Such payments shall be
made to the Administrative Agent at the Principal Office for the account of PNC
with respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans, Term Loans or Delayed Draw Term Loans in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 11:00 a.m. by the Administrative
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the Administrative Agent, the Administrative
Agent shall pay the Lenders interest at the Federal Funds Effective Rate in the
case of Loans or other amounts due in Dollars, or the Overnight Rate in the case
of Loans or other amounts due in Canadian Dollars, with respect to the amount of
such payments for each day held by the Administrative Agent and not distributed
to the Lenders. The Administrative Agent’s and each Lender’s statement of
account, ledger or other relevant record shall, in the absence of manifest
error, be conclusive as the statement of the amount of principal of and interest
on the Loans and other amounts owing under this Agreement (including the
Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an “account stated”. All payments of principal and
interest made in respect of the Loans must be repaid in the same currency
(whether Dollars or Canadian Dollars) in which such Loan was made and all Unpaid
Drawings with respect to each Letter of Credit shall be made in the same
currency (whether Dollars or Canadian Dollars) in which such Letter of Credit
was issued. The Administrative Agent may (but shall not be obligated to) debit
the amount of any such payment which is not made by such time to any ordinary
deposit account of the applicable Borrower(s) with the Administrative Agent.

6.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees, Delayed Draw Ticking Fees and Letter of Credit Fees (but
excluding the Administrative Agent’s Fee and the Issuing Lender’s fronting fee)
shall (except as otherwise may be provided with respect to a Defaulting Lender
and except as provided in Section 5.4.4 [Administrative Agent’s and Lender’s
Rights] in the case of an event specified in Section 5.4 [Euro-Rate
Unascertainable; Etc.], Section 6.6.2 [Replacement of a Lender] or Section 6.8
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Commitment Fees, Delayed
Draw Ticking Fees and Letter of Credit Fees, as set forth in this Agreement.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrowers of principal, interest, fees or other amounts

 

- 67 -



--------------------------------------------------------------------------------

from the Borrowers with respect to Swing Loans shall be made by or to the Swing
Loan Lender according to Section 2.5.5 [Borrowings to Repay Swing Loans].

6.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii)    the provisions of this Section 6.3 [Sharing of Payments by Lenders]
shall not be construed to apply to (x) any payment made by the Loan Parties
pursuant to and in accordance with the express terms of the Loan Documents or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or Participation Advances to any
assignee or participant, other than to the Borrowers or any Subsidiary of a
Borrower (as to which the provisions of this Section 6.3 [Sharing of Payments of
Lender] shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

6.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in Canadian Dollars, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

- 68 -



--------------------------------------------------------------------------------

6.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 6.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Maturity Date, upon acceleration
or otherwise).

6.6    Voluntary Prepayments.

6.6.1    Right to Prepay. The Borrowers shall have the right at their option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 6.6.2 [Replacement of a Lender], in
Section 6.8 [Increased Costs] and Section 6.10 [Indemnity]). Whenever any
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 2:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans, Term Loans or
Delayed Draw Term Loans denominated in Dollars, and at least four (4) Business
Days prior to the date of prepayment of any Canadian Dollar Loans, or no later
than 2:00 p.m. on the date of prepayment of Swing Loans, setting forth the
following information:

(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;

(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans, Term Loans, Delayed Draw Term Loans and Swing Loans;

(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the Euro-Rate Option
applies; and

(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) One Hundred Thousand
and 00/100 Dollars ($100,000.00) for any Swing Loan or One Million and 00/100
Dollars ($1,000,000.00) for any Revolving Credit Loan, Term Loan or Delayed Draw
Term Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. All Term Loan and
Delayed Draw Term Loan prepayments permitted pursuant to this Section 6.6.1
[Right to Prepay] shall be applied to the unpaid installments of principal of
the Term Loans or Delayed Draw Term Loans, as applicable, in the inverse order
of scheduled maturities. Except as provided in Section 5.4.4 [Administrative
Agent’s and Lender’s Rights] and subject to Section 12.13.4 [Bifurcation of
Obligations], if any Borrower prepays a Loan but fails to specify the applicable
Borrowing Tranche which such Borrower is prepaying, the prepayment shall be
applied (i) first to Revolving Credit Loans, then to Term Loans and then to
Delayed Draw Term Loans; and (ii) after giving effect to the allocations in
clause (i) above and in the preceding sentence, and subject to Section 12.13.4
[Bifurcation of Obligations],

 

- 69 -



--------------------------------------------------------------------------------

first to the Revolving Credit Loans, Term Loans and Delayed Draw Term Loans to
which the Base Rate Option applies, then to Revolving Credit Loans which are in
Dollars, the Term Loans and the Delayed Draw Term Loans to which the Euro-Rate
Option applies, then to Canadian Dollar Loans, then to Swing Loans to which the
Base Rate Option applies. Any prepayment hereunder shall be subject to the
Borrowers’ obligation to indemnify the Lenders under Section 6.10 [Indemnity].
Prepayments shall be made in the currency in which such Loan was made unless
otherwise directed by the Administrative Agent.

6.6.2    Replacement of a Lender. In the event any Lender (i) gives notice under
Section 5.4 [Euro-Rate Unascertainable, Etc.], (ii) requests compensation under
Section 6.8 [Increased Costs], or requires the Borrowers to pay any additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 6.9 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) is a Non-Consenting Lender referred to in Section 12.1 [Modifications,
Amendments or Waivers], then in any such event the Borrowers may, at their sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.8
[Successors and Assigns]), all of its interests, rights (other than existing
rights to payments pursuant to Sections 6.8 [Increased Costs] or 6.9 [Taxes])
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 12.8 [Successors and Assigns];

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 6.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 6.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 6.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and

(iv)    such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

6.6.3    Designation of a Different Lending Office. If any Lender requests
compensation under Section 6.8 [Increased Costs], or a Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 6.9 [Taxes],
then such Lender shall (at the request of the Borrowing Agent) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 6.8 [Increased Costs] or

 

- 70 -



--------------------------------------------------------------------------------

Section 6.9 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

6.7    Mandatory Prepayments

6.7.1    Currency Fluctuations. If on any Computation Date the Revolving
Facility Usage is equal to or greater than the Revolving Credit Commitments as a
result of a change in exchange rates between Canadian Dollars and Dollars, then
the Administrative Agent shall notify the Borrowing Agent of the same. The
Borrowers shall pay or prepay the Revolving Credit Loans within one (1) Business
Day after receiving such notice such that the Revolving Facility Usage shall not
exceed the aggregate Revolving Credit Commitments after giving effect to such
payments or prepayments.

6.7.2    Borrowing Base Exceeded. Whenever the US Revolving Facility Usage
exceeds the US Borrowing Base or the Canadian Revolving Facility Usage exceeds
the Canadian Borrowing Base, the applicable Borrowers shall make, within one
(1) Business Day after any Borrower learns of such excess and whether or not the
Administrative Agent has given notice to such effect, a mandatory prepayment of
principal to be applied to the Revolving Credit Loans equal to the excess,
together with accrued interest on such principal amount.

6.7.3    Sale of Assets. Within five (5) Business Days of any sale of assets
authorized by Section 9.2.7(v) [Disposition of Assets or Subsidiaries] by any
Loan Party or any of its Subsidiaries, the Acquisition Borrowers shall make a
mandatory prepayment of principal on the Loans to be applied in accordance with
Section 6.7.7 [Application Among Loans and Interest Rate Options] equal to such
excess after-tax net proceeds of such sale (as estimated in good faith by the
Borrowing Agent), together with accrued interest on such principal amount,
unless (i) no Event of Default or Potential Default then exists, (ii) such
proceeds or the aggregate amount of such proceeds in any fiscal year are less
than One Hundred Thousand and 00/100 Dollars ($100,000.00), and (iii) the
Borrowing Agent provides written notice to the Administrative Agent that such
Loan Party and/or such Subsidiary intends to reinvest the sale proceeds for the
purchase of replacement assets within one hundred eighty (180) days after
receipt of the sale proceeds. The Loan Parties shall evidence to the
Administrative Agent’s satisfaction the replacement of such assets. In the event
that the Borrowing Agent does not give such notice or such replacement has not
occurred within one hundred eighty (180) days after the receipt of such sale
proceeds, the Acquisition Borrowers shall immediately make a mandatory
prepayment of principal on the Loans as required above. The foregoing shall not
be deemed to be implied consent to any such sale of assets otherwise prohibited
by the terms and conditions hereof.

6.7.4    Additional Indebtedness. Within five (5) Business Days of any Loan
Party’s or any of its Subsidiaries’ receipt of the proceeds of Indebtedness
incurred by such Loan Party and/or such Subsidiary other than Indebtedness
permitted under Section 9.2.1 [Indebtedness], the Acquisition Borrowers shall
make a mandatory prepayment of principal on the Loans to be applied in
accordance with Section 6.7.7 [Application Among Loans and Interest Rate
Options] equal to such after-tax and expense (reasonably incurred in connection
with the issuance of such Indebtedness) proceeds (as estimated in good faith by
the Borrowing Agent), together with accrued interest on such principal amount.
The foregoing shall not be deemed to be implied

 

- 71 -



--------------------------------------------------------------------------------

consent to any such incurrence of Indebtedness otherwise prohibited by the terms
and conditions hereof.

6.7.5    Insurance or Condemnation Proceeds. Within five (5) Business Days of
any receipt of insurance or condemnation proceeds by any Loan Party or any of
its Subsidiaries, the Acquisition Borrowers shall make a mandatory prepayment of
principal on the Loans to be applied in accordance with Section 6.7.7
[Application Among Loans and Interest Rate Options] equal to such excess
after-tax proceeds (as estimated in good faith by the Borrowing Agent), together
with accrued interest on such principal amount, unless (i) no Event of Default
or Potential Default then exists, (ii) such proceeds or the aggregate amount of
such proceeds in any fiscal year are less than One Hundred Thousand and 00/100
Dollars ($100,000.00), and (iii) the Borrowing Agent provides written notice to
the Administrative Agent that such Loan Party and/or such Subsidiary intends to
reinvest the insurance or condemnation proceeds for the purchase or rebuilding
of replacement assets within one hundred eighty (180) days after receipt of the
insurance or condemnation proceeds. The Loan Parties shall evidence to the
Administrative Agent’s satisfaction the rebuilding or replacement of such
assets. In the event that the Borrowing Agent does not give such notice or such
rebuilding or replacement has not occurred within one hundred eighty (180) days
after the receipt of such insurance or condemnation proceeds, the Acquisition
Borrowers shall immediately make a mandatory prepayment of principal on the
Loans as required above.

6.7.6    Excess Cash Flow. The Acquisition Borrowers shall make a mandatory
prepayment of principal on the Loans to be applied in accordance with
Section 6.7.7 [Application Among Loans and Interest Rate Options] in an amount
equal to seventy-five percent (75%) of Excess Cash Flow for each fiscal year
commencing with the fiscal year ending December 31, 2019, payable upon delivery
of the financial statements to Agent referred to in and required by
Section 9.3.2 [Annual Financial Statements] for such fiscal year but in any
event not later than one hundred twenty (120) days after the end of each such
fiscal year. In the event that the financial statements are not so delivered,
then a calculation based upon estimated amounts shall be made by the
Administrative Agent upon which calculation the Acquisition Borrowers shall make
the prepayment required by this Section 6.7.5, subject to adjustment when the
financial statements are delivered to the Administrative Agent as required
hereby. The calculation made by the Administrative Agent shall not be deemed a
waiver of any rights Administrative Agent or Lenders may have as a result of the
failure by the Loan Parties to deliver such financial statements.
Notwithstanding the foregoing, as of the Third Amendment Effective Date, no
mandatory prepayment of Excess Cash Flow shall be required in 2021 based on the
fiscal year of the Loan Parties ending December 31, 2020; the mandatory
prepayment of Excess Cash Flow (in accordance with the provisions of this
Section 6.7.6) shall re-commence in 2022 based on the fiscal year of the Loan
Parties ending December 31, 2021.

6.7.7    Application Among Loans and Interest Rate Options. All prepayments
required pursuant to Section 6.7.3 [Sale of Assets] through Section 6.7.6
[Excess Cash Flow] shall first be applied ratably to the Term Loans and the
Delayed Draw Term Loans by application to the unpaid installments of principal
in the inverse order of scheduled maturities. After giving effect to the
allocations in the immediately preceding sentence and Sections 6.7.1 and 6.7.2,
all prepayments required pursuant to this Section 6.7 [Mandatory Prepayments]
shall first be applied among the Interest Rate Options to the principal amount
of the Loans subject to the Base Rate Option, then to Loans subject to the
Euro-Rate Option. In accordance with Section 6.10 [Indemnity], the Borrowers
shall indemnify the Lenders for any loss or expense, including loss of

 

- 72 -



--------------------------------------------------------------------------------

margin, incurred with respect to any such prepayments applied against Loans
subject to a LIBOR Rate Option on any day other than the last day of the
applicable Interest Period.

6.8    Increased Costs.

6.8.1    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Euro-Rate) or the
Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

6.8.2    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
Lending Office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.

 

- 73 -



--------------------------------------------------------------------------------

6.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Section 6.8.1
[Increased Costs Generally] or Section 6.8.2 [Capital Requirements] and
delivered to the Borrowing Agent shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

6.8.4    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowing Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

6.8.5    Additional Reserve Requirements. The Borrowers shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each Loan under
the Euro-Rate Option equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans under the Euro-Rate
Option, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrowing Agent
shall have received at least ten days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice ten days prior to the relevant Payment Date, such
additional interest or costs shall be due and payable ten days from receipt of
such notice.

6.9    Taxes.

6.9.1    Issuing Lender. For purposes of this Section 6.9, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.

6.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding

 

- 74 -



--------------------------------------------------------------------------------

Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 6.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

6.9.3    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

6.9.4    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 6.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrowing Agent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

6.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of any of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.8.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 6.9.5
[Indemnification by the Lenders].

6.9.6    Evidence of Payments. . As soon as practicable after any payment of
Taxes by any Loan Party to an Official Body pursuant to this Section 6.9
[Taxes], such Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent

6.9.7    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the

 

- 75 -



--------------------------------------------------------------------------------

Borrowing Agent and the Administrative Agent, at the time or times reasonably
requested by the Borrowing Agent or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowing Agent
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowing Agent or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Borrowing Agent or the Administrative Agent as will enable the
Borrowing Agent or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 6.9.7(ii)(A), 6.9.7(ii)(B) and 6.9.7(ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,

(A)    any Lender that is a US Person shall deliver to the Borrowing Agent and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowing Agent or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), whichever of the following is applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii)    executed originals of IRS Form W-8ECI;

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 6.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

- 76 -



--------------------------------------------------------------------------------

(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
US Tax Compliance Certificate substantially in the form of Exhibit 6.9.7(B) or
Exhibit 6.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
US Tax Compliance Certificate substantially in the form of Exhibit 6.9.7(D) on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the applicable
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowing Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowing Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the applicable
Borrower or the Administrative Agent as may be necessary for the Borrowers and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowing Agent and the
Administrative Agent in writing of its legal inability to do so.

6.9.8    Treatment of Certain Refunds If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 6.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 6.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 6.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 6.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body.

 

- 77 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 6.9.8 [Treatment of
Certain Refunds]), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 6.9.8 [Treatment of
Certain Refunds] the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

6.9.9    Survival. Each party’s obligations under this Section 6.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

6.10    Indemnity. In addition to the compensation or payments required by
Section 6.8 [Increased Costs] or Section 6.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

(i)    payment, prepayment, conversion or renewal of any Loan to which a
Euro-Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due), or any voluntary prepayment without the required notice,

(ii)    attempt by any Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests or Delayed Draw Term
Loan Requests, as applicable,Request under Section 2.4 [Loan Requests; Swing
Loan Requests], Section 4.4 [Delayed Draw Term Loan Requests] or Section 5.2
[Interest Periods] or notice relating to prepayments under Section 6.6
[Voluntary Prepayments], or

(iii)    any assignment of any Loan to which a Euro-Rate Option applies on a day
other than the last day of the corresponding Interest Period as a result of a
request of the Borrowers pursuant to Section 6.6.2 [Replacement of a Lender].

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowing Agent of the amount determined in good faith by such
Lender (which determination may include such assumptions, allocations of costs
and expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

6.11    Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest

 

- 78 -



--------------------------------------------------------------------------------

extent permitted by Law, that the rate of exchange used shall be that at which
in accordance with normal lending procedures each Lender could purchase the
Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.

6.12    Indemnity in Certain Events. The obligation of a Borrower in respect of
any sum due from such Borrower to any Lender hereunder shall, notwithstanding
any judgment in an Other Currency, whether pursuant to a judgment or otherwise,
be discharged only to the extent that, on the Business Day following receipt by
any Lender of any sum adjudged to be so due in such Other Currency, such Lender
may in accordance with normal lending procedures purchase the Original Currency
with such Other Currency. If the amount of the Original Currency so purchased is
less than the sum originally due to such Lender in the Original Currency, the
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment or payment, to indemnify such Lender against such loss.

6.13    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.3 [Commitment Fees]
and the Delayed Draw Term Loan Commitment of such Defaulting Lender pursuant to
Section 4.3 [Delayed Draw Ticking Fees];

(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender pursuant to the terms of this Agreement;

(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(A)    all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

 

- 79 -



--------------------------------------------------------------------------------

(C)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (B) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.7.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are cash collateralized;

(D)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (A) above, then the fees payable to the Lenders
pursuant to Section 2.7.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(E)    if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(A) or (B) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.7.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and

(iv)    so long as such Lender is a Defaulting Lender, PNC shall not be required
to fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be one hundred percent (100%) covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 6.13(iii), and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 6.13(iii)(A) (and such Defaulting Lender shall
not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowing Agent, PNC and the
Issuing Lender agree in writing that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

6.14    Designated Lenders. Notwithstanding anything herein to the contrary,
each of the Administrative Agent, the Issuing Lender and each other Lender at
its option may make any Loan

 

- 80 -



--------------------------------------------------------------------------------

or otherwise perform its obligations hereunder through any Lending Office (as
hereinafter defined) (each, a “Designated Lender”); provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay any
Loan in accordance with the terms of this Agreement. Any Designated Lender shall
be considered a Lender; provided that in the case of an Affiliate or branch of a
Lender, all provisions applicable to a Lender shall apply to such Affiliate or
branch of such Lender to the same extent as such Lender.

6.15    Illegality. If, in any applicable jurisdiction, the Administrative
Agent, the Issuing Lender, any other Lender or its applicable Designated Lender
determines that any Law has made it unlawful, or that any Official Body has
asserted that it is unlawful, for the Administrative Agent, the Issuing Lender,
any other Lender or its applicable Designated Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) fund or maintain
its participation in any Loan, or (iii) issue, make, maintain, fund or charge
interest with respect to any Loan or other extension of credit hereunder to any
Canadian Borrower, such Person shall promptly notify the Administrative Agent,
then, upon the Administrative Agent notifying the Borrowing Agent, and until
such notice by such Person is revoked, any obligation of such Person to issue,
make, maintain, fund or charge interest with respect to any such Loan or other
extension of credit hereunder shall be suspended, and to the extent required by
applicable Law, cancelled. Upon receipt of such notice, the Loan Parties shall,
(A) repay that Person’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified the Borrowing
Agent or, if earlier, the date specified by such Person in the notice delivered
to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.

7.    REPRESENTATIONS AND WARRANTIES

7.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

7.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company or unlimited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (ii) has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct, (iii) is duly licensed or qualified
and in good standing in each jurisdiction where the property owned or leased by
it or the nature of the business transacted by it or both makes such licensing
or qualification necessary, (iv) has full power to enter into, execute, deliver
and carry out this Agreement and the other Loan Documents to which it is a
party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 7.1.15
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and

 

- 81 -



--------------------------------------------------------------------------------

encumbrances except Permitted Liens. No Event of Default or Potential Default
exists or is continuing.

7.1.2    Capitalization; Subsidiaries; Investment Companies. Schedule 7.1.2
states (i) the name of each of MDI’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), and (ii) any options, warrants
or other rights outstanding to purchase any such Subsidiary Equity Interests.
MDI and each Subsidiary of MDI has good and marketable title to all of the
Subsidiary Equity Interests it purports to own, free and clear in each case of
any Lien and all such Subsidiary Equity Interests have been validly issued,
fully paid and nonassessable. None of the Loan Parties or Subsidiaries of any
Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”

7.1.3    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party that is a party thereto, and (ii) constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party that is a party thereto,
enforceable against such Loan Party in accordance with its terms, except to the
extent that enforceability of this Agreement or any other Loan Document may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance or by general principles of equity.

7.1.4    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any material Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could result in a Material Adverse
Change. No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents other than those
which have been obtained.

7.1.5    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate may result in any Material
Adverse Change. None of the Loan Parties or any Subsidiaries of any Loan Party
is in violation of any order, writ, injunction or any decree of any Official
Body which may result in any Material Adverse Change.

 

- 82 -



--------------------------------------------------------------------------------

7.1.6    Financial Statements.

(i)    Historical Statements. The Loan Parties have delivered or caused to be
delivered to the Administrative Agent copies of the audited consolidated
year-end financial statements of MDI and its Subsidiaries for and as of the end
of the fiscal year ended December 31, 2016. In addition, the Loan Parties have
delivered or caused to be delivered to the Administrative Agent copies of the
unaudited consolidated interim financial statements of MDI and its Subsidiaries
for the fiscal year to date (all such annual and interim statements being
collectively referred to as the “Statements”). The Statements were compiled from
the books and records maintained by the Loan Parties’ management, are correct
and complete in all material respects and fairly represent in all material
respects the consolidated financial condition of MDI and its Subsidiaries as of
the respective dates thereof and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied, subject (in the case of the interim statements) to normal year-end
audit adjustments.

(ii)    Financial Projections. The Loan Parties have delivered to the
Administrative Agent summary projected financial statements (including, without
limitation, statements of operations and cash flow together with a detailed
explanation of the assumptions used in preparing such projected financial
statements) of MDI and its Subsidiaries for the period from the Closing Date
through December 31, 2021 derived from various assumptions of the Loan Parties’
management (the “Projections”). The Projections represent a reasonable range of
possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Loan Parties’ management, it
being understood that such Projections are (a) as to future events and not to be
viewed as facts, (b) are subject to significant uncertainties and contingencies,
many of which are beyond the Loan Parties’ control, and (c) no assurance can be
given that the Projections will be realized.

(iii)    Accuracy of Financial Statements. No Loan Party nor any Subsidiary
thereof has any liabilities, contingent or otherwise, or forward or long-term
commitments that are not disclosed in the Statements or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of any Loan Party or any Subsidiary thereof and, in each
case, which could reasonably be expected to cause a Material Adverse Change.
Since December 31, 2016, no Material Adverse Change has occurred.

7.1.7    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than twenty-five (25%) of the reasonable value
of the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.

7.1.8    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent

 

- 83 -



--------------------------------------------------------------------------------

or any Lender in connection herewith or therewith, contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

7.1.9    Taxes. All federal, state, provincial, local and other material tax
returns required to have been filed with respect to each Loan Party and each
Subsidiary of each Loan Party have been filed, and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.

7.1.10    Patents, Trademarks, Copyrights, Licenses, Etc.    Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others.

7.1.11    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Collateral
Documents constitute and will continue to constitute Prior Security Interests.
All filing fees and other expenses in connection with the perfection of such
Liens have been or will be paid by the Borrowers.

7.1.12    Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

7.1.13    ERISA Compliance.

(i)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received from the IRS a favorable determination or opinion letter, which has not
by its terms expired, that such Pension Plan is so qualified, or such Pension
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of MDI,
nothing has occurred which would prevent, or cause the loss of, such
qualification. MDI and each member of the ERISA Group have made all required
contributions to each Pension Plan subject to Sections 412 or 430 of the Code,
and no application

 

- 84 -



--------------------------------------------------------------------------------

for a funding waiver or an extension of any amortization period pursuant to
Sections 412 or 430 of the Code has been made with respect to any Pension Plan.

(ii)    No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) neither MDI nor any
member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) neither MDI
nor any member of the ERISA Group has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA, with respect to a Multiemployer Plan; (d) neither MDI nor any member of
the ERISA Group has received notice pursuant to Section 4242(a)(1)(B) of ERISA
that a Multiemployer Plan is in reorganization and that additional contributions
are due to the Multiemployer Plan pursuant to Section 4243 of ERISA; and
(e) neither MDI nor any member of the ERISA Group has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

7.1.14    Canadian Pension Plans.

(i)    No Loan Party nor any of its Subsidiaries maintains, sponsors,
administers, contributes to, participates in or has any liability in respect of
any Specified Canadian Pension Plan, nor has any such Person ever maintained,
sponsored, administered, contributed or participated in any Specified Canadian
Pension Plan.

(ii)    The Canadian Pension Plans, if applicable, are duly registered under the
Income Tax Act (Canada) and any other applicable Laws which require
registration, have been administered in all material respects in accordance with
the Income Tax Act (Canada) and such other applicable Law and no event has
occurred which could reasonably be expected to cause the loss of such registered
status.

(iii)    All obligations of the applicable Loan Parties and their Subsidiaries
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans, if
applicable, and the funding agreements relating thereto have been performed in
all material respects on a timely basis.

(iv)    All contributions or premiums required to be made or paid by the
applicable Loan Parties and their Subsidiaries to the Canadian Pension Plans, if
applicable, have been made on a timely basis in accordance with the terms of
such plans and all applicable Laws.

(v)    As of the Closing Date, there are no Canadian Pension Plans.

7.1.15    Environmental Matters. Each Loan Party and each Subsidiary of each
Loan Party is and has been in compliance with applicable Environmental Laws
except to the extent that any non-compliance would not in the aggregate
reasonably be expected to result in a Material Adverse Change.

7.1.16    Solvency. Before and after giving effect to the transactions
contemplated by this Agreement, the other Loan Documents and the Acquisition
Documents, including all

 

- 85 -



--------------------------------------------------------------------------------

Indebtedness incurred thereby, the Liens granted by the Loan Parties in
connection therewith and the payment of all fees related thereto, the Loan
Parties, taken as a whole are Solvent.

7.1.17    Anti-Terrorism Laws .    (i) No Covered Entity is a Sanctioned Person,
and (ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(b) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

7.1.18    Acquisition Documents. The Loan Parties have delivered to the
Administrative Agent complete and correct copies of the Acquisition Documents,
including all schedules and exhibits thereto, (ii) each of the Acquisition
Documents sets forth the entire agreement and understanding of the parties
thereto relating to the subject matter thereof, and there are no other
agreements, arrangements or understandings, written or oral relating to the
matters covered thereby, (iii) no Acquisition Document has been amended or
otherwise modified without the prior written consent of the Administrative
Agent; provided, however, that to the extent such amendment or modification is
not or would not be materially adverse to the Lenders or the Administrative
Agent, no such consent shall be necessary, and (iv) the execution, delivery and
performance of the Acquisition Documents has been duly authorized by all
necessary action on the part of the Loan Parties.

7.1.19     AmberLeaf Acquisition Documents. The Loan Parties have delivered to
the Administrative Agent complete and correct copies of the AmberLeaf
Acquisition Documents, including all schedules and exhibits thereto, (ii) each
of the AmberLeaf Acquisition Documents sets forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral
relating to the matters covered thereby, (iii) no AmberLeaf Acquisition Document
has been amended or otherwise modified without the prior written consent of the
Administrative Agent; provided, however, that to the extent such amendment or
modification is not or would not be materially adverse to the Lenders or the
Administrative Agent, no such consent shall be necessary, and (iv) the
execution, delivery and performance of the AmberLeaf Acquisition Documents has
been duly authorized by all necessary action on the part of the Loan Parties.

7.1.20    7.1.19 Location of Assets in the Province of Quebec. None of the
Canadian Loan Parties has any Collateral or any office in the Province of
Quebec, other than property which has been acquired in, or moved to, the
Province of Quebec in compliance with Section 9.2.16 [Locations of Assets in the
Province of Quebec].

7.2    Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrowing Agent shall promptly provide the
Administrative Agent in writing with such revisions or updates to such Schedule
as may be necessary or appropriate to update or correct same. No Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Required Lenders, in their sole and absolute
discretion, shall have accepted in writing such revisions or updates to such
Schedule; provided however, that the Borrowing Agent may update Schedule

 

- 86 -



--------------------------------------------------------------------------------

7.1.2 without any Lender approval in connection with any transaction permitted
under Sections 9.2.6 [Liquidations, Mergers, Consolidations, Acquisitions],
9.2.7 [Dispositions of Assets or Subsidiaries] and 9.2.9 [Subsidiaries and Joint
Ventures].

8.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

8.1    Initial Loans and Letters of Credit.

8.1.1    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i)    A certificate of each Loan Party signed by an Authorized Officer of such
Loan Party, dated the Closing Date stating that (a) all representations and
warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents are true and correct,(b) no Event of Default or Potential Default
exists and (c) no Material Adverse Change shall have occurred since December 31,
2016;

(ii)    A certificate dated the Closing Date and signed by an Authorized Officer
of each of the Loan Parties, certifying as appropriate as to: (a) all action
taken by such Loan Party in connection with this Agreement and the other Loan
Documents; (b) the names of the Authorized Officers of such Loan Party
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents of such Loan Party as in effect on the Closing
Date certified by the appropriate state official where such documents are filed
in a state office (other than in the case of any Canadian Loan Party) together
with certificates from the appropriate state officials as to the continued
existence and good standing of each Loan Party in its state of organization;

(iii)    This Agreement and each of the other Loan Documents signed by an
Authorized Officer;

(iv)    Appropriate transfer powers and stock or other certificates evidencing
the pledged Collateral;

(v)    Written opinions of counsel for the Loan Parties, dated the Closing Date
for the benefit of the Administrative Agent and each Lender;

(vi)    Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured and lender loss payable special endorsements
attached thereto in form and substance satisfactory to the Administrative Agent
and its counsel naming the Administrative Agent as additional insured and lender
loss payee;

(vii)    Evidence that all Indebtedness not permitted under Section 9.2.1
[Indebtedness] shall have been paid in full (and all commitments in respect
thereof terminated) and that all necessary termination statements, release
statements and other releases in connection

 

- 87 -



--------------------------------------------------------------------------------

with all Liens (other than Permitted Liens) have been filed or satisfactory
arrangements have been made for such filing (including payoff letters, if
applicable, in form and substance reasonably satisfactory to the Administrative
Agent);

(viii)    The Statements and the Projections;

(ix)    A duly completed Compliance Certificate signed by an Authorized Officer
of MDI evidencing, after giving effect to the Loans to be made hereunder on the
Closing Date and the consummation of the Acquisitions, a Leverage Ratio of less
than 3.00 to 1.00, as of the end of the fiscal quarter most recently ended for
which financial statements are available (the “Closing Compliance Certificate”);

(x)    A Borrowing Base Certificate, evidencing a pro forma calculation of
Undrawn Availability of at least Five Million and 00/100 Dollars ($5,000,000.00)
after giving effect to any Loans to be made and Letters of Credit to be issued
on the Closing Date based on such certificate;

(xi)    A certificate of an Authorized Officer of MDI as to the Solvency of each
of the Loan Parties taken as a whole after giving effect to the transactions
contemplated by this Agreement and the Acquisition Documents;

(xii)    All material regulatory approvals and material consents and licenses
necessary for the consummation of the transactions contemplated hereunder and
the Acquisition shall have been completed and there shall be an absence of any
legal or regulatory prohibitions or restrictions in respect of the transactions
contemplated hereunder;

(xiii)     Lien searches in acceptable scope and with acceptable results;

(xiv)    An executed landlord’s waiver or other lien waiver agreement from the
lessor, warehouse operator or other applicable Person for each leased Collateral
location to the extent requested and required to be received by Administrative
Agent;

(xv)    A true and correct copy of the Acquisition Documents, and any
amendments, waivers and other documents executed in connection therewith; the
transactions contemplated by the Acquisition Documents shall be consummated
substantially concurrently with the closing of the Loans in accordance with
terms and conditions thereof, as heretofore reviewed by the Administrative Agent
without any amendment or waiver thereof by the Loan Parties not consented to by
the Administrative Agent;

(xvi)    Receipt of Target’s Quality of Earnings report, in form and substance
satisfactory to the Administrative Agent, supporting EBITDA in an amount not
less than Eight Million Five Hundred Thousand and 00/100 Dollars ($8,500,000.00)
as of December 31, 2016 for the twelve (12) month period then ended;

(xvii)    Receipt of Target’s audited financial statements for the two (2) most
recently ended fiscal years of Target, in each case in compliance with all SEC
requirements;

(xviii)    Receipt of third-party due diligence initiated by MDI and certain
other Loan Parties as it relates to the Acquisitions;

 

- 88 -



--------------------------------------------------------------------------------

(xix)    Evidence that MDI shall have received equity contributions in cash of
not less than Six Million and 00/100 Dollars ($6,000,000);

(xx)    All documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA Patriot Act; and

(xxi)    Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.

8.1.2    Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.

8.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations, warranties of the
Loan Parties shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the specific dates or times referred to therein), (ii) no
Event of Default or Potential Default shall have occurred and be continuing, and
(iii) the Borrowing Agent shall have delivered to the Administrative Agent a
duly executed and completed Loan Request or Delayed Draw Term Loan Request, as
applicable or to the Issuing Lender an application for a Letter of Credit, as
the case may be.

9.    COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

9.1    Affirmative Covenants.

9.1.1    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership, limited liability company or unlimited limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 9.2.6 [Liquidations, Mergers, Etc.].

9.1.2    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities (including, without limitation, Priority Payables) to which it is
subject or which are asserted against it, promptly as and when the same shall
become due and payable, including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that such
liabilities, including taxes, assessments or charges, are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

 

- 89 -



--------------------------------------------------------------------------------

9.1.3    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. At the request of the Administrative Agent, the Loan
Parties shall deliver to the Administrative Agent and each of the Lenders (x) on
the Closing Date and annually thereafter an original certificate of insurance
signed by the Loan Parties’ independent insurance broker describing and
certifying as to the existence of the insurance on the Collateral required to be
maintained by this Agreement and the other Loan Documents, together with a copy
of the endorsement described in the next sentence attached to such certificate,
and (y) from time to time a summary schedule indicating all insurance then in
force with respect to each of the Loan Parties. Such policies of insurance shall
contain special endorsements which include the provisions specified below or are
otherwise in form acceptable to the Administrative Agent in its discretion. The
applicable Loan Parties shall notify the Administrative Agent promptly of any
occurrence causing a material loss or decline in value of the Collateral and the
estimated (or actual, if available) amount of such loss or decline. Any monies
received by the Administrative Agent constituting insurance proceeds may, at the
option of the Administrative Agent, (i) in the case of property insurance
proceeds received during the existence of an Event of Default, be applied by the
Administrative Agent to the payment of the Obligations in accordance with the
terms of the Credit Agreement, (ii) for losses of less than One Hundred Thousand
and 00/100 Dollars ($100,000.00) received at such time as no Event of Default or
Potential Default exists, be disbursed by the Administrative Agent to the
applicable Loan Parties, and (iii) for losses equal to or greater than One
Hundred Thousand and 00/100 Dollars ($100,000.00) received at such time as no
Event of Default or Potential Default exists, be disbursed by the Administrative
Agent to the applicable Loan Parties on such terms as are deemed appropriate by
the Administrative Agent for the repair, restoration and/or replacement of
Collateral and other property in respect of which such proceeds were received.

9.1.4    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.

9.1.5    Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrowing Agent and the Administrative Agent with reasonable notice prior to any
visit or inspection and shall use commercially reasonable efforts to minimize
interference with such Loan Party’s or Subsidiary’s normal business operations.
In the event any Lender desires to conduct an audit of any Loan Party, such
Lender shall make a reasonable effort to conduct such audit contemporaneously
with any audit to be performed by the Administrative Agent. The foregoing
obligations of the Loan Parties

 

- 90 -



--------------------------------------------------------------------------------

shall include Collateral audits and field examinations to audit the Collateral.
Such Collateral audits and such field examinations shall be conducted by an
independent examiner selected by the Administrative Agent. Notwithstanding
anything herein to the contrary, at the discretion of the Administrative Agent,
one (1) field examination per annum will be conducted by or on behalf of the
Administrative Agent at the Loan Parties’ expense; provided, however, that
(i) absent an Event of Default, up to one (1) additional field examination may
be conducted at any time and from time to time at the Lenders’ expense and
(ii) each field examination initiated during the continuance of an Event of
Default (the number of which shall not be limited) shall be conducted at the
Loan Parties’ expense.

9.1.6    Keeping of Records and Books of Account. Each Loan Party shall, and
shall cause each Subsidiary of such Loan Party to, maintain and keep proper
books of record and account which enable such Loan Party and its Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over such Loan Party or
any Subsidiary of such Loan Party, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

9.1.7    Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 9.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change. The Loan Parties will use the (i) Letters of Credit and the proceeds of
the Revolving Credit Loans to (a) refinance existing Indebtedness on the Closing
Date, (b) provide working capital to the Borrowers, and (c) for general
corporate purposes of the Borrowers (including, without limitation, to pay a
portion of the consideration due and payable to consummate the Acquisitions, the
AmberLeaf Acquisition and Permitted Acquisitions and to pay fees and expenses
associated therewith), and (ii) the proceeds of the Term Loan to (a) refinance
the outstanding principal balance of the existing term loan that was made to the
Acquisition Borrowers on the Closing Date and (b) pay a portion of the
consideration due and payable to consummate the AcquisitionsAmberLeaf
Acquisition and to pay fees and expenses associated therewith and (iii) the
proceeds of the Delayed Draw Term Loans to make payments in respect of the
Acquisition Earn-Out.

9.1.8    Further Assurances. Each Loan Party shall, from time to time at its
expense, using commercially reasonable efforts faithfully preserve and protect
the Administrative Agent’s Lien on and Prior Security Interest in the Collateral
and all other real and personal property of the Loan Parties whether now owned
or hereafter acquired as a continuing Prior Security Interest, and shall do such
other acts and things as the Administrative Agent in its Permitted Discretion
may deem necessary or advisable from time to time in order to preserve, perfect
and protect the Liens granted under the Loan Documents and to exercise and
enforce its rights and remedies thereunder with respect to the Collateral.

9.1.9    Anti-Terrorism Laws; International Trade Law Compliance.. (a) No
Covered Entity will become a Sanctioned Person, (b) no Covered Entity, either in
its own right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned

 

- 91 -



--------------------------------------------------------------------------------

Country or Sanctioned Person in violation of any Anti-Terrorism Law; (C) engage
in any dealings or transactions prohibited by any Anti-Terrorism Law or (D) use
the Loans to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law, (c) the funds used to repay the Obligations will not
be derived from any unlawful activity, (d) each Covered Entity shall comply with
all Anti-Terrorism Laws, and (e) the Borrowing Agent shall promptly notify the
Agent in writing upon the occurrence of a Reportable Compliance Event.

9.1.10    Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Agreement or any other Loan Document
in respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 9.1.10 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 9.1.10, or otherwise under this Agreement or any other Loan
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 9.1.10 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the other Loan Documents. Each Qualified ECP
Loan Party intends that this Section 9.1.10 constitute, and this Section 9.1.10
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18(A)(v)(II) of the CEA.

9.2    Negative Covenants.

9.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:

(i)    Indebtedness under the Loan Documents;

(ii)    Existing Indebtedness as set forth on Schedule 9.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 9.2.1);

(iii)    Indebtedness incurred with respect to Purchase Money Security Interests
and Capital Leases in an aggregate principal amount not to exceed One Million
One Hundred Thousand and 00/100 Dollars ($1,000,000.001,100,000.00 ) at any time
outstanding;

(iv)    Reserved;

(v)    The Acquisition Earn-Out and earn-out payments incurred by the Loan
Parties and their Subsidiaries in connection with athe AmberLeaf Acquisition and
any Permitted Acquisition, as applicable;

 

- 92 -



--------------------------------------------------------------------------------

(vi)    Indebtedness of (a) a US Loan Party to another US Loan Party or (b) a
Canadian Loan Party to another Canadian Loan Party, in each case which is
subordinated pursuant to the Intercompany Subordination Agreement;

(vii)    Indebtedness of a US Loan Party to a Canadian Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement;

(viii)    Indebtedness of a Canadian Loan Party to a US Loan Party so long as
such Indebtedness is incurred within the parameters of clause (viii) of
Section 9.2.4 [Loans and Investments];

(ix)    Indebtedness of an Excluded Subsidiary to another Excluded Subsidiary;

(x)    Guaranties permitted by Section 9.2.3 [Guaranties];

(xi)    Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided
Foreign Currency Hedge or (iii) Indebtedness under any Other Lender Provided
Financial Services Product; provided however, the Loan Parties shall enter into
an Interest Rate Hedge or Foreign Currency Hedge only for hedging (rather than
speculative) purposes; and

(xii)    Any unsecured Indebtedness not otherwise permitted in items (i) through
(xi) above which does not exceed Five Hundred Fifty Thousand and 00/100 Dollars
($500,000.00550,000.00 ) in the aggregate at any time outstanding.

9.2.2    Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.

9.2.3    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for (i) Guaranties of Indebtedness of the Loan Parties permitted hereunder,
(ii) contingent liabilities arising from the endorsement of negotiable or other
instruments for deposit or collection or similar transactions in the ordinary
course of business and (iii) the obligations of MDI under that certain Parent
Company Guarantee, dated on or around even date herewith, between MDI and
Farmers Group, Inc. (the “Farmers Guaranty”), the form of which has been
delivered by MDI to the Administrative Agent, pursuant to which MDI shall
Guaranty the obligations of Mastech Canada under the Guaranteed Agreements (as
such term is defined in the Farmers Guaranty); provided that there is no
material change in the terms thereof without the prior written consent of the
Administrative Agent.

9.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

 

- 93 -



--------------------------------------------------------------------------------

(i)    trade credit extended on usual and customary terms in the ordinary course
of business;

(ii)    loans and advances to employees, officers, managers, directors, members
or shareholders of a Loan Party in the ordinary course of business to meet
expenses incurred by such Persons in the ordinary course of business (including,
without limitation, relocation expenses) which shall not exceed Two Hundred
Twenty Thousand and 00/100 Dollars ($200,000.00220,000.00 ) in the aggregate for
all such loans at any one time outstanding;

(iii)    Permitted Investments;

(iv)    transactions permitted by Section 9.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions];

(v)    loans, advances and investments by US Loan Parties in other US Loan
Parties;

(vi)    loans, advances and investments by Canadian Loan Parties in US Loan
Parties, subject to the provisions of Section 9.2.1(vii) [Indebtedness];

(vii)    (a) loans, advances and investments by Excluded Subsidiaries in other
Excluded Subsidiaries and (b) loans, advances and investments by MDT in Mastech
Digital Private Limited, an Indian company, existing on the Closing Date; and

(viii)    loans, advances and investments by US Loan Parties in Canadian Loan
Parties in an amount, measured at the time any such loan, advance or investment
is made, which shall not exceed Fifty Million and 00/100 Dollars
($50,000,000.00) in the aggregate at any one time outstanding.

9.2.5    Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of Capital Stock, on account of the purchase,
redemption, retirement or acquisition of its shares of Capital Stock (or
warrants, options or rights therefor), except (i) dividends or other
distributions payable to a Loan Party, and (ii) Stock Repurchases so long as
both immediately before and immediately after giving effect thereto (a) there
exists no Event of Default or Potential Default, (b) MDI and its Subsidiaries
are, and shall continue to be, in compliance with all financial covenants set
forth in Section 9.2 hereof and (c) Undrawn Availability shall not be less than
Five Million and 00/100 Dollars ($5,000,000.00).

9.2.6    Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger, amalgamation
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person; provided
that

(i)    the Acquisitions and the AmberLeaf Acquisition may be consummated;

(ii)    upon prior written notice by the Borrowing Agent, any Loan Party may
consolidate, amalgamate or merge with or into another Loan Party so long as
(a) the Administrative

 

- 94 -



--------------------------------------------------------------------------------

Agent shall have been provided with any and all documents, agreements, searches,
filings or other items required by the Administrative Agent to maintain the
Administrative Agent’s Prior Security Interest in the assets and Lien on the
property of such surviving entity and (b) such surviving entity shall have
assumed all obligations of such merged or consolidated Loan Party;

(iii)    upon prior written notice by the Borrowing Agent, any Excluded
Subsidiary may consolidate, amalgamate or merge with or into a Loan Party so
long as such Loan Party survives such consolidation, amalgamation or merger, and
so long as (a) the Administrative Agent shall have been provided with any and
all documents, agreements, searches, filings or other items required by the
Administrative Agent to maintain the Administrative Agent’s Prior Security
Interest in the assets and Lien on the property of such surviving entity and
(b) such surviving entity shall have assumed all obligations of such merged or
consolidated Excluded Subsidiary;

(iv)    upon prior written notice by the Borrowing Agent, any Loan Party may
dispose of all or any of its assets (upon voluntary liquidation, dissolution
winding up or otherwise) to any other Loan Party; provided that with respect to
any such disposition, the consideration for such disposition shall not exceed
the fair market value of such assets;

(v)    any Excluded Subsidiary may (a) dispose of all or any of its assets (upon
voluntary liquidation, dissolution winding up or otherwise) to any other
Excluded Subsidiary or (b) consolidate or merge with or into any Excluded
Subsidiary and such merged or consolidated Excluded Subsidiary may be liquidated
or dissolved if the Borrowing Agent determines in good faith that such
liquidation or dissolution is in the best interests of MDI and its Subsidiaries
and is not materially adverse to the interests of the Administrative Agent and
the Lenders; and

(vi)    any Loan Party may acquire (by purchase or other acquisition) (x) all of
the ownership interests of another Domestic Person or (y) all or substantially
all of the assets of another Domestic Person or of a business or division of
another Domestic Person (each, a “Permitted Acquisition”); provided that each of
the following requirements is met:

(A)    such Person shall join this Agreement as a Revolving Borrower and/or a
Guarantor pursuant to Section 12.15 [Joinder] and the Administrative Agent shall
have received all documents and other items required by Section 12.15 [Joinder];

(B)    the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and the Loan Parties also shall
have delivered to the Administrative Agent and the Lenders written evidence of
the approval of the board of directors (or equivalent body) of such Person for
such Permitted Acquisition;

(C)    each applicable Official Body shall have approved such Permitted
Acquisition and the Loan Parties shall have delivered to the Administrative
Agent and the Lenders written evidence of the approval of such Official Body or
such Permitted Acquisition;

(D)    the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as one or more line or lines of business conducted by the Loan Parties
or reasonably related or complementary thereto and shall comply with
Section 9.2.10 [Continuation of or Change in Business];

 

- 95 -



--------------------------------------------------------------------------------

(E)    the Borrowing Agent shall deliver to the Agent a compliance certificate
in the form of Exhibit 9.2.6 (an “Acquisition Compliance Certificate”) at least
five (5) days prior to such Permitted Acquisition, which shall demonstrate that
(i) the Loan Parties shall be in pro forma compliance with all financial
covenants contained in Section 9.2 [Negative Covenants] after giving effect to
such Permitted Acquisition (including in such computation Indebtedness or other
liabilities assumed or incurred in connection with such Permitted Acquisition);
provided that for purposes of this clause (E), the maximum Leverage Ratio
required by Section 9.2.14 [Maximum Leverage Ratio] for such pro forma
calculation shall be reduced to 2.00 to 1.00 and (ii) Undrawn Availability shall
not be less than Five Million and 00/100 Dollars ($5,000,000.00) after giving
effect to such Permitted Acquisition;

(F)    the Loan Parties shall deliver to the Administrative Agent at least ten
(10) Business Days before (or such shorter timeframe as may be agreed to by the
Administrative Agent in its sole discretion) such Permitted Acquisition copies
of (x) any agreements entered into or proposed to be entered into by such Loan
Parties in connection with such Permitted Acquisition, (y) such other
information about such Person or its assets as the Administrative Agent or any
Lender may reasonably require; and

(G)    no Event of Default or Potential Default shall exist immediately prior to
or after giving effect to such Permitted Acquisition.

9.2.7    Dispositions of Assets. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, sell, convey, assign, lease, abandon or
otherwise transfer or dispose of, voluntarily or involuntarily, any of its
properties or assets, tangible or intangible (including sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper,
equipment or general intangibles with or without recourse, except:

(i)    transactions involving (a) the sale of inventory in the ordinary course
of business and (b) the transfer, license or other conveyance of intellectual
property and other intangible assets in the ordinary course of business;

(ii)    any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

(iii)    any sale, transfer or lease of assets by any Loan Party or any wholly
owned Subsidiary of such Loan Party to another Loan Party;

(iv)    any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased within the parameters
of this Agreement; provided that such substitute assets are subject to the
Agent’s Prior Security Interest; and

(v)    any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (iv) above; provided that (a) the
aggregate value of all assets sold by MDI and its Subsidiaries shall not exceed
Two Million Two Hundred Thousand and 00/100 Dollars ($2,000,000.002,200,000.00 )
during the term of this Agreement and (b) the proceeds of any such sale,
transfer or lease are applied in accordance with Section 6.7.3 [Sale of Assets].

9.2.8    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any

 

- 96 -



--------------------------------------------------------------------------------

Loan Party (including purchasing property or services from or selling property
or services to any Affiliate of any Loan Party or other Person) unless such
transaction is not otherwise prohibited by this Agreement, is entered into in
the ordinary course of business upon fair and reasonable arm’s-length terms and
conditions which are fully disclosed to the Administrative Agent and is in
accordance with all applicable Law.

9.2.9    Subsidiaries and Joint Ventures.    Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to own or create directly or
indirectly any Subsidiaries other than:

(i)    any Domestic Subsidiary which has joined this Agreement as a Revolving
Borrower or a Guarantor on the Closing Date;

(ii)    any Domestic Subsidiary created, acquired or otherwise formed after the
Closing Date in compliance with this Agreement, so long as such Domestic
Subsidiary joins this Agreement as a Revolving Borrower or Guarantor pursuant to
Section 12.15 [Joinder];

(iii)    any Excluded Subsidiary (a) existing as of the Closing Date, or
(b) formed by MDI or a Subsidiary of MDI after the Closing Date in compliance
with this Agreement.

No Loan Party shall not become or agree to become a party to a Joint Venture.

9.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than (i) those businesses conducted and operated by such Loan Party or
Subsidiary during the fiscal year ended December 31, 2016, substantially as
conducted and operated by such Loan Party or Subsidiary during the present
fiscal year, and (ii) businesses reasonably related or complementary thereto,
and such Loan Party or Subsidiary shall not permit any fundamental change in
such business.

9.2.11    Fiscal Year. Each Loan Party shall not, and shall not permit any of
its Subsidiaries to, change its fiscal year from the twelve (12) month period
beginning January 1 and ending December 31.

9.2.12    Changes in Organizational Documents or Acquisition Documents. Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
(i) amend in any respect its certificate of incorporation (including any
provisions or resolutions relating to Capital Stock), by-laws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents without providing
at least thirty (30) calendar days’ prior written notice to the Administrative
Agent and the Lenders and, in the event such change would be adverse to the
Lenders as determined by the Administrative Agent in its sole discretion,
obtaining the prior written consent of the Required Lenders or (ii) amend, waive
or modify (x) the Canadian Acquisition Agreement if the effect thereof is to
increase the Deferred Amount (as defined therein) or any calculation of any
Deferred Amount Payment (as defined therein), or otherwise increase the amount
of any deferred consideration due thereunder, or (y) any Acquisition Document or
AmberLeaf Acquisition Document the extent any such amendment, waiver or
modification would be adverse to the Lenders in any material respect, as
determined by the Administrative Agent in its reasonable discretion, in each
case without obtaining the prior written consent of the Required Lenders.

 

- 97 -



--------------------------------------------------------------------------------

9.2.13    Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not permit
the Fixed Charge Coverage Ratio to be less than (i) 1.151.25 to 1.00, calculated
as of JuneSeptember 30, 2017 and as of the end of each fiscal quarter thereafter
through and including the fiscal quarter ending December 31, 2020, in each case
for the four (4) fiscal quarters then ended and (ii) 1.20 to 1.00, calculated as
of March 31, 20212020 and as of the end of each fiscal quarter thereafter, in
each case for the four (4) fiscal quarters then ended.

9.2.14    Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio to exceed (i) 3.50 to 1.00, calculated as of March 31, 2018 and as of the
end of each fiscal quarter thereafter through and including the fiscal quarter
ending September 30, 2018, in each case for the four (4) fiscal quarters then
ended, (ii) 3.25 to 1.00, calculated as of December 31, 2018 and as of the end
of each fiscal quarter thereafter through and including the fiscal quarter
ending September 30, 2019, in each case for the four (4) fiscal quarters then
ended and (iii) 3.00 to 1.00, calculated as of December 31, 2019September 30,
2020 and as of the end of each fiscal quarter thereafter, in each case for the
four (4) fiscal quarters then ended.

9.2.15    Limitation on Negative Pledges. Each of the Loan Parties shall not,
and shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (a) this Agreement and the other Loan
Documents (b) with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with a disposition of assets permitted under
this Agreement of all or substantially all of the equity interests or assets of
such Subsidiary, (c) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (d) customary provisions restricting assignment of any licensing
agreement (in which a Loan Party or its Subsidiaries are the licensee) with
respect to a contract entered into by a Loan Party or its Subsidiaries in the
ordinary course of business and (e) customary provisions restricting subletting,
sublicensing or assignment of any intellectual property license or any lease
governing any leasehold interests of a Loan Party and its Subsidiaries.

9.2.16    Location of Assets in the Province of Quebec.    Except for Collateral
that is tangible personal property in transit in the ordinary course of
business, the Canadian Revolving Borrowers shall not acquire, or permit any
other Canadian Loan Party to acquire any Collateral with an aggregate value in
excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00) in the Province
of Quebec or move any Collateral with an aggregate value in excess of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) to the Province of Quebec, or
acquire or create any location or office in the Province of Quebec, unless in
each case the applicable Canadian Revolving Borrower or the applicable Canadian
Loan Party has (i) first given thirty (30) days’ prior written notice thereof to
the Administrative Agent, and (ii) executed and delivered to the Administrative
Agent all Collateral Documents and all applications for registration in form and
substance satisfactory to the Administrative Agent which the Administrative
Agent or its counsel, acting reasonably, from time to time deem necessary or
advisable to ensure that that security interest/hypothec in favor of the
Administrative Agent constitutes a perfected first priority Lien/hypothec
(subject only to Permitted Liens) in the Province of Quebec together with such
supporting certificates, resolutions, opinions, amendments to this credit
agreement and other documents as the Administrative Agent may deem necessary or
desirable in connection with such security/hypothecs and registrations, acting
reasonably.

 

- 98 -



--------------------------------------------------------------------------------

9.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

9.3.1    Quarterly Financial Statements. As soon as practicable and in any event
not later than the earlier to occur of (x) the date by which MDI is required to
file its quarterly report on form 10-Q with the SEC after the close of each of
the first (1st) three (3) fiscal quarters of each fiscal year of MDI (commencing
with the fiscal quarter ending June 30, 2017) and (y) the sixtieth (60th) day
after the close of any such fiscal quarter, financial statements of MDI and its
Subsidiaries, consisting of a consolidated and consolidating balance sheet as of
the end of such fiscal quarter and related consolidated and consolidating
statements of income, stockholders’ equity and cash flows for the fiscal quarter
then ended and the fiscal year through that date, all in reasonable detail and
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, President or Chief Financial Officer of MDI as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.

9.3.2    Annual Financial Statements. As soon as practicable and in any event
not later than the earlier to occur of (x) the date by which MDI is required to
file its annual report on Form 10-K with the SEC after the close of each fiscal
year of MDI (commencing with the fiscal year ending December 31, 2017) and
(y) the one hundred twentieth (120th) day after the close of any such fiscal
year of MDI, financial statements of MDI and its Subsidiaries consisting of an
audited consolidated and consolidating balance sheet as of the end of such
fiscal year, and related consolidated and consolidating statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified by independent
certified public accountants of nationally recognized standing satisfactory to
the Administrative Agent. The certificate or report of accountants shall be free
of qualifications (other than any consistency qualification that may result from
a change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents.

9.3.3    Certificate of MDI. Concurrently with the financial statements of MDI
and its Subsidiaries furnished to the Administrative Agent and to the Lenders
pursuant to Sections 9.3.1 [Quarterly Financial Statements] and 9.3.2 [Annual
Financial Statements], a certificate (each a “Compliance Certificate”) of MDI
signed by the Chief Executive Officer, President or Chief Financial Officer of
MDI, in the form of Exhibit 9.3.3.

9.3.4    Borrowing Base Certificate; Schedule of Receivables; Schedule of
Payables. As soon as available and in any event within thirty (30) calendar days
after the end of each calendar month, in each case calculated as of the last day
of the immediately preceding calendar month, (i) a Borrowing Base Certificate in
the form of Exhibit 9.3.4 hereto, appropriately completed, executed and
delivered by an Authorized Officer of the Borrowing Agent, together

 

- 99 -



--------------------------------------------------------------------------------

with a detailed sales register, a cash receipts journal and a purchase journal
showing sales, receipts and purchases for the preceding week, (ii) a Schedule of
Accounts, and (iii) a Schedule of Payables.

9.3.5    Notices.

9.3.5.1    Default. Promptly after any Authorized Officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.

9.3.5.2    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
involve a claim or series of claims in excess of Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00) or which would reasonably be expected to have a
Material Adverse Change.

9.3.5.3    Erroneous Financial Information. Immediately in the event that any
Loan Party or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.

9.3.5.4    ERISA Event. Immediately upon the occurrence of any ERISA Event.

9.3.5.5    Canadian Pension Plans. (A) Prompt written notice if any Loan Party
establishes, maintains or contributes to a Canadian Pension Plan after the
Closing Date, along with such additional information with respect to any such
Canadian Pension Plan reasonably requested by the Administrative Agent, and
(B) promptly after any Loan Party or any Subsidiary or any Affiliate knows or
has reason to know of the occurrence of (i) any violation or FSCO asserted
violation of any applicable Law (including any applicable provincial pension
standards legislation) in any material respect with respect to any Canadian
Pension Plan or; (ii) any Canadian Pension Termination Event, the Borrowing
Agent will deliver to the Administrative Agent a certificate of a senior officer
of the Borrowing Agent setting forth details as to such occurrence and the
action, if any, that the Borrowing Agent, such Subsidiary or Affiliate is
required or proposes to take, together with any notices (required, proposed or
otherwise) given to or filed with or by the Borrowing Agent, such Subsidiary,
such Affiliate, FSCO) or the Canadian Pension Plan administrator with respect
thereto.

9.3.5.6    Other Reports. Promptly upon their becoming available to the Loan
Parties:

(i)    Annual Budget. As soon as practicable and in any event not later than the
forty-fifth (45th) day after the commencement of the fiscal year to which any of
the foregoing may be applicable, the annual budget of MDI and its Subsidiaries;

(ii)    Management Letters. Any reports including management letters submitted
to any Loan Party by independent accountants in connection with any annual or
interim audit of financial statements;

 

- 100 -



--------------------------------------------------------------------------------

(iii)    SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by any Loan Party with the SEC; and

(iv)    Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.

Documents required to be delivered pursuant Section 9.3.1 [Quarterly Financial
Statements], Section 9.3.2 [Annual Financial Statements] and Section 9.3.5.6
[Other Reports] may be delivered electronically and, if so delivered (to the
extent that any Loan Party is required to file Annual Reports or Quarterly
Reports with the SEC), shall be deemed to have been delivered on the date on
which such documents are filed for public availability on the EDGAR website;
provided that the Borrowing Agent shall (i) notify (which may be by facsimile or
electronic mail) the Administrative Agent of the filing of any such documents,
and (2) provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything to the
contrary contained herein, in every instance the Borrowing Agent shall be
required to provide paper copies of the compliance certificate required by
Section 9.3.3 [Certificate of MDI] to the Administrative Agent.

10.    DEFAULT

10.1    Events of Default. An Event of Default means the occurrence or existence
of any one or more of the following events or conditions (whatever the reason
therefor and whether voluntary, involuntary or effected by operation of Law):

10.1.1    Payments Under Loan Documents. Any Borrower shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation on the date on which such principal amount becomes due in accordance
with the terms hereof, or (ii) any interest on any Loan, Reimbursement
Obligation or Letter of Credit Obligation or any other amount owing hereunder or
under the other Loan Documents within three (3) days after the date on which
such interest or other amount becomes due in accordance with the terms hereof or
thereof;

10.1.2    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

10.1.3    Anti-Terrorism Laws. Any representation or warranty contained in
Section 7.1.17 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;

10.1.4    Breach of Negative Covenants, Visitation Rights or Anti-Terrorism
Laws. Any of the Loan Parties shall default in the observance or performance of
any covenant contained in Section 9.1.2 [Payment of Liabilities, Etc.] with
respect to the payment of Priority Payables, Section 9.1.5 [Visitation Rights],
Section 9.1.9 [Anti-Terrorism Laws; International Trade Law Compliance] or
Section 9.2 [Negative Covenants];

10.1.5    Breach of Other Covenants. Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other

 

- 101 -



--------------------------------------------------------------------------------

Loan Document and such default shall continue unremedied for a period of twenty
(20) days from the earlier of (x) written notice thereof from Administrative
Agent or any Lender to the Borrowing Agent, and (y) any Loan Party obtaining
knowledge of the occurrence of such default;

10.1.6    Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of One Million FiveSix Hundred Fifty Thousand and 00/100
Dollars ($1,500,000.001,650,000.00 ) in the aggregate, and such breach, default
or event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;

10.1.7    Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of One Million FiveSix Hundred Fifty Thousand and
00/100 Dollars ($1,500,000.001,650,000.00 ) in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;

10.1.8    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

10.1.9    Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of One Million FiveSix Hundred Fifty Thousand and 00/100
Dollars ($1,500,000.001,650,000.00 ), or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, manager, receiver and manager, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter; or

10.1.10    Events Relating to Pension Plans and Multiemployer Plans. (i) An
ERISA Event occurs with respect to a Pension Plan which constitutes a Material
Adverse Change, or MDI or any member of the ERISA Group fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan, where the aggregate amount of unamortized withdrawal
liability has resulted in a Material Adverse Change, or (ii) an event or
condition shall occur or exist with respect to any Canadian Pension Plan and, as
a result of such event or condition, together with all other such events or
conditions, any Loan Party incurs a liability to a Canadian Pension Plan that
could reasonably be expected to result in a Material Adverse Change or the
occurrence of a Canadian Pension Termination Event which constitutes a Material
Adverse Change;

10.1.11    Change of Control. A Change of Control shall occur;

 

- 102 -



--------------------------------------------------------------------------------

10.1.12    Relief Proceedings. A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of sixty
(60) consecutive days or such court shall enter a decree or order granting any
of the relief sought in such Relief Proceeding, (ii) any Loan Party or
Subsidiary of a Loan Party institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.

10.2    Consequences of Event of Default.

10.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Section 10.1.1 [Payments
Under Loan Documents] through 10.1.11 [Change of Control] shall occur and be
continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the Administrative Agent may, and upon the request
of the Required Lenders, shall (i) by written notice to the Borrowing Agent,
declare the unpaid principal amount of the Notes then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrowers to, and the Borrowers shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and the Borrowers hereby
pledge to the Administrative Agent and the Lenders, and grant to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and

10.2.2    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 10.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

10.2.3    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 6.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of

 

- 103 -



--------------------------------------------------------------------------------

such Lender or the Issuing Lender different from the branch or office holding
such deposit or obligated on such Indebtedness. The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have. Each Lender and the Issuing Lender agrees to notify the
Borrowing Agent and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and

10.2.4    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 10.2.4 and
until Payment In Full, and subject to the provisions of Section 12.13.4
[Bifurcation of Obligations], any and all proceeds received by the
Administrative Agent from any sale or other disposition of the Collateral, or
any part thereof, or the exercise of any other remedy by the Administrative
Agent, shall be applied as follows:

(A)    First, to payment of that portion of the Obligations constituting fees
(other than Letter of Credit Fees), indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, the Issuing Lender in its capacity as such and the Swing Loan Lender in
its capacity as such, ratably among the Administrative Agent, the Issuing Lender
and Swing Loan Lender in proportion to the respective amounts described in this
clause First payable to them;

(B)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;

(C)    Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders and the Issuing Lenders in proportion to
the respective amounts described in this clause Third payable to them;

(D)    Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedge, Lender Provided Foreign
Currency Hedge and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders
which provide Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges and Other Lender Provided Financial Service Products, in
proportion to the respective amounts described in this clause Fourth held by
them;

(E)    Fifth, to the Administrative Agent for the account of the Issuing Lender,
to Cash Collateralize any undrawn amounts under outstanding Letters of Credit
(to the extent not otherwise cash collateralized pursuant to this Agreement);
and

(F)    Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full to the Borrowers or as otherwise required by Law.

Notwithstanding anything to the contrary in this Section 10.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies

 

- 104 -



--------------------------------------------------------------------------------

with respect to such Guaranty Agreement) or from the proceeds of such
Non-Qualifying Party’s Collateral if such Swap Obligations would constitute
Excluded Hedge Liabilities; provided, however, that to the extent possible
appropriate adjustments shall be made with respect to payments and/or the
proceeds of Collateral from other Loan Parties that are Eligible Contract
Participants with respect to such Swap Obligations to preserve the allocation to
Obligations otherwise set forth above in this Section 10.2.4.

11.    THE ADMINISTRATIVE AGENT

11.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 11.1 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and no Loan Party shall have rights
as a third party beneficiary of any of such provisions.

11.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

11.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

- 105 -



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 [Modifications, Amendments or
Waivers] and 10.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowing Agent, a Lender or the
Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 8
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

11.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

11.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 11 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

11.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowing Agent. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval

 

- 106 -



--------------------------------------------------------------------------------

from the Borrowing Agent (so long as no Event of Default has occurred and is
continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lender, appoint a successor Administrative Agent; provided that
if the Administrative Agent shall notify the Borrowing Agent and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 11.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 11.6 and
Section 12.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

If PNC resigns as Administrative Agent under this Section 11.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

11.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

- 107 -



--------------------------------------------------------------------------------

11.8    No Other Duties, etc. Anything herein to the contrary notwithstanding,
to the extent applicable, no syndication agent, documentation agent, lead
arranger or bookrunner, whether acting individually or jointly, listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

11.9    Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) among certain
of the Borrowers and Administrative Agent, as amended from time to time.

11.10    Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under the terms of this Agreement or
any other Loan Document (including pursuant to a valid waiver or consent), and
(ii) any Guarantor from its obligations under the Guaranty Agreement if the
ownership interests in such Guarantor are sold or otherwise disposed of or
transferred to persons other than Loan Parties or Subsidiaries of the Loan
Parties in a transaction permitted under Section 9.2.7 [Dispositions of Assets
or Subsidiaries] or Section 9.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

11.11.    No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law or Anti-Corruption Law,
including any programs involving any of the following items relating to or in
connection with any of the Loan Parties, their Affiliates or their agents, the
Loan Documents or the transactions hereunder or contemplated hereby: (i) any
identity verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such other Laws.

12.    MISCELLANEOUS

12.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders (or as expressly contemplated by Section 2.9 [Increase in
Revolving Credit Commitments5.7 [Incremental Loans]), the Administrative Agent,
acting on behalf of all the Lenders, and the Borrowing Agent, on behalf of the
Loan Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

12.1.1    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment, Term Loan Commitment or Delayed Draw or Term Loan Commitment of any
Lender hereunder without the consent of such Lender;

 

- 108 -



--------------------------------------------------------------------------------

12.1.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Maturity Date or the time for payment of principal or interest of any
Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee, the Delayed Draw Ticking Fee or any other fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Loan (other than as a result of waiving the applicability of any post-default
increase in interest rates) or reduce the Commitment Fee, the Delayed Draw
Ticking Fee or any other fee payable to any Lender, without the consent of each
Lender directly affected thereby;

12.1.3    Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 9.2.7 [Dispositions of Assets or Subsidiaries], release all
or substantially all of the Collateral or any Guarantor from its Obligations
under the Guaranty Agreement without the consent of all Lenders (other than
Defaulting Lenders); or

12.1.4    Miscellaneous. Amend Section 6.2 [Pro Rata Treatment of Lenders],
Section 11.3 [Exculpatory Provisions] or Section 6.3 [Sharing of Payments by
Lenders] or this Section 12.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders; provided that no
agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Issuing Lender, or the Swing Loan
Lender may be made without the written consent of the Administrative Agent, the
Issuing Lender or the Swing Loan Lender, as applicable, and provided, further
that, if in connection with any proposed waiver, amendment or modification
referred to in Sections 12.1.1 through 12.1.4 above, the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained (each a “Non-Consenting Lender”), then the
Borrowing Agent shall have the right to replace any such Non-Consenting Lender
with one or more replacement Lenders pursuant to Section 6.6.2 [Replacement of a
Lender]. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrowing Agent, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct or cure any
ambiguity, inconsistency or defect or correct any typographical or ministerial
error in any Loan Document (provided that any such amendment, modification or
supplement shall not be materially adverse to the interests of the Lenders taken
as a whole).

12.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
enumeration of the

 

- 109 -



--------------------------------------------------------------------------------

rights and remedies of the Administrative Agent and the Lenders specified in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No reasonable delay or failure to take action on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default.

12.3    Expenses; Indemnity; Damage Waiver.

12.3.1    Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one (1) primary
counsel and one (1) additional local counsel per additional jurisdiction for the
Administrative Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any one (1) primary counsel and one (1) additional
local counsel per additional jurisdiction for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent to the extent provided in Section 9.1.5 [Visitation
Rights].

12.3.2    Indemnification by the Loan Parties. The Loan Parties shall, jointly
and severally, indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the

 

- 110 -



--------------------------------------------------------------------------------

proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) breach of representations, warranties or covenants of the Loan
Parties under the Loan Documents, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee, (y) arise out of a material breach of the
obligations of such Indemnitee or any of its respective affiliates or each of
their respective officers, directors, employees, advisors and agents under this
Agreement or the other Loan Documents as determined by a final and
non-appealable judgment by a court of competent jurisdiction or (iii) arises out
of, or in connection with, any other Indemnitee.

12.3.3    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under Section 12.3.1 [Costs
and Expenses] or Section 12.3.2 [Indemnification by the Loan Parties] to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Issuing Lender or
such Related Party, as the case may be, such Lender’s Ratable Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

12.3.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no Loan Party shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 12.3.2
[Indemnification by Loan Parties] shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

12.3.5    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.

12.3.6    Survival. Each party’s obligations under this Section 12.3 shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

 

- 111 -



--------------------------------------------------------------------------------

12.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 5.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that all Loans shall be due on the Business Day preceding the Maturity Date if
the Maturity Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

12.5    Notices; Effectiveness; Electronic Communication.

12.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 12.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.5.2 [Electronic Communications], shall be effective as
provided in such Section.

12.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Loan Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

- 112 -



--------------------------------------------------------------------------------

12.5.3    Change of Address, Etc. Any party hereto may change its address,
e-mail address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

12.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

12.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Loan Parties
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 6 [Payments] and Section 12.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

12.8    Successors and Assigns.

12.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 12.8.2 [Assignments by Lenders], (ii) by way of participation in
accordance with the provisions of Section 12.8.4 [Participations], or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 12.8.5 [Certain Pledges; Successors and Assigns Generally] (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 12.8.4 [Participations] and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

12.8.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

- 113 -



--------------------------------------------------------------------------------

(B)    in any case not described in clause (i)(A) of this Section 12.8.2, the
aggregate amount of (x) the Commitments (which for this purpose includes Loans
outstanding thereunder) or, (y) if any applicable Commitment is not then in
effect, the principal outstanding balance of the Loans made under such
Commitment plus the aggregate amount of any other Commitments (which for this
purpose includes Loans outstanding thereunder), in each case of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than Five Million
and 00/100 Dollars ($5,000,000.00), unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrowing
Agent otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:

(A)    the consent of the Borrowing Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowing Agent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof; and

(B)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of Three
Thousand Five Hundred and 00/100 Dollars ($3,500.00), and the assignee, if it is
not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) any Loan Party or any of such Loan Party’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).

(vii)    No Assignment to Disqualified Lender. No such assignment shall be made
to a Disqualified Lender.

 

- 114 -



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to 12.8.3 [Register], from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 5.4 [Euro-Rate
Unascertainable; Etc.], 6.8 [Increased Costs], and 12.3 [Expenses, Indemnity;
Damage Waiver] with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.8.2 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.8.4 [Participations].

12.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

12.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than (a) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), (b) any Loan Party or any of such Loan Party’s Affiliates or
Subsidiaries, (c) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof or (d) a Disqualified Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders, and the Issuing
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 12.1.1 [Increase of Commitment], 12.1.2
[Extension of Payment, Etc.], or 12.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 5.4 [Euro Rate Unascertainable, Etc.],
6.8 [Increased Costs], 6.10 [Indemnity] and 6.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under
Section 6.9.7 [Status of

 

- 115 -



--------------------------------------------------------------------------------

Lenders] (it being understood that the documentation required under
Section 6.9.7 [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 12.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 6.6.2
[Replacement of a Lender] and Section 6.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 12.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 6.8
[Increased Costs] or 6.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowing Agent’s request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 6.6.2 [Replacement of a Lender] and Section 6.6.3
[Designation of Different Lending Office] with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.2.3 [Set-off] as though it were a Lender; provided that
such Participant agrees to be subject to Section 6.3 [Sharing of Payments by
Lenders] as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

12.8.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

12.9    Confidentiality.

12.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto,

 

- 116 -



--------------------------------------------------------------------------------

(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (vii) with the consent of the Borrowing Agent or (viii) to the
extent such Information (Y) becomes publicly available other than as a result of
a breach of this Section or (Z) becomes available to the Administrative Agent,
any Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower or the other Loan
Parties. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

12.9.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to a Loan Party or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 12.9.1
[General].

12.10    Counterparts; Integration; Effectiveness.

12.10.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 8 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

12.10.2    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

- 117 -



--------------------------------------------------------------------------------

12.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

12.11.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to is conflict of laws principles.

12.11.2    SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

12.11.3    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 12.11.1 [GOVERNING LAW].
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT
ANY SUCH DEFENSE.

12.11.4    SERVICE OF PROCESS12.11.4 SERVICE OF PROCESS67. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN

 

- 118 -



--------------------------------------------------------------------------------

SECTION 12.5 [NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

12.11.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.12    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.

12.13    Payment of Debt; Joint and Several Obligations; Borrowing Agency;
Bifurcation of Obligations.

12.13.1    US Revolving Borrowers. The US Revolving Borrowers shall be jointly
and severally liable for the Obligations under this Agreement and each of the
other Loan Documents. Without limiting the generality of the foregoing, each of
the US Revolving Borrowers hereby acknowledges and agrees that any and all
actions, inactions or omissions by any one or more, or all, of the US Revolving
Borrowers in connection with, related to or otherwise affecting this Agreement
or any of the other Loan Documents are the obligations of, and inure to and are
binding upon, each and all of the US Revolving Borrowers, jointly and severally.

12.13.2    Canadian Revolving Borrowers. The Canadian Revolving Borrowers shall
be jointly and severally liable solely for the Canadian Obligations under this
Agreement and each of the other Loan Documents. Without limiting the generality
of the foregoing, each of the Canadian Revolving Borrowers hereby acknowledges
and agrees that any and all actions, inactions or omissions by any one or more,
or all, of the Canadian Revolving Borrowers in connection with, related to or
otherwise affecting this Agreement or any of the other Loan Documents are the
obligations of, and inure to and are binding upon, each and all of the Canadian
Revolving Borrowers, jointly and severally.

12.13.3    Designation of Borrowing Agent; Nature of Borrowing Agency. Each Loan
Party hereby irrevocably designates the Borrowing Agent to be its attorney and
agent and in such capacity to borrow, sign and endorse notes, and execute and
deliver all instruments,

 

- 119 -



--------------------------------------------------------------------------------

documents, writings and further assurances now or hereafter required hereunder,
on behalf of such Loan Party, and hereby authorizes the Administrative Agent,
the Lenders and the Issuing Lender to pay over or credit all loan proceeds
hereunder in accordance with the request of the Borrowing Agent. The handling of
this credit facility as a co-borrowing facility with a borrowing agent in the
manner set forth in this Agreement is solely as an accommodation to the Loan
Parties and at their request. The Administrative Agent, the Lenders and the
Issuing Lender shall incur no liability to any Loan Party as a result thereof.
To induce the Administrative Agent, the Lenders and the Issuing Lender to do so
and in consideration thereof, each Loan Party hereby indemnifies the
Administrative Agent, the Lenders and the Issuing Lender and holds each of them
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against the Administrative Agent, the
Lenders or the Issuing Lender by any Person arising from or incurred by reason
of the handling of the financing arrangements of the Loan Parties as provided
herein, reliance by Administrative Agent, the Lenders or the Issuing Lender on
any request or instruction from the Borrowing Agent or any other action taken by
the Administrative Agent, the Lenders or the Issuing Lender with respect to this
Section 12.13.3 [Designation of Borrowing Agent, Etc.] except due to willful
misconduct or gross (not mere) negligence by the indemnified party (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

12.13.4    Bifurcation of Obligations. The parties hereto acknowledge and agree
that, notwithstanding anything to the contrary in this Agreement or any of the
other Loan Documents, and notwithstanding that certain Loan Parties which are US
Persons (“US Loan Parties”) are Guarantors or are liable with respect to the
Obligations of Loan Parties which are not US Persons (including, without
limitation, the Canadian Loan Parties) (“Non-US Loan Parties”), the Obligations
of the Non-US Loan Parties under this Agreement or any of the other Loan
Documents shall be separate and distinct from the Obligations of any US Loan
Party and shall be expressly limited to the Obligations of the Non-US Loan
Parties. In furtherance of the foregoing, each of the parties hereto
acknowledges and agrees that (a) the liability of any Non-US Loan Party for the
payment and performance of its covenants, representations and warranties set
forth in this Agreement and the other Loan Documents shall be several from but
not joint with the Obligations of the US Loan Parties, (b) the Non-US Loan
Parties shall not guarantee any Obligations of any US Loan Party and (c) the
present and future assets of the Non-US Loan Parties shall not be subject to any
Lien, claim or action by the Administrative Agent to satisfy any Obligations of
any US Loan Party. No amount paid by any Non-US Loan Party or value derived from
its assets shall be applied to the Obligations of any US Loan Party.

12.14    Additional Waivers of Borrowers. Each Revolving Borrower hereby waives
to the full extent permitted by Law any defense it may otherwise have to the
payment and performance of the Obligations based on any contention that its
liability hereunder and under the other Loan Documents is limited and not joint
and several to the extent set forth herein. Each Revolving Borrower acknowledges
and agrees that the foregoing waivers and those set forth below serve as a
material inducement to the agreement of the Administrative Agent and the Lenders
to make the Loans, and that the Administrative Agent and the Lenders are relying
on each specific waiver and all such waivers in entering into this Agreement.
The undertakings of each Borrower hereunder secure the Obligations of itself and
the other Borrowers. Each Borrower further agrees that:

(i)    the Administrative Agent and the Lenders may do any of the following with
notice to such Borrower and without adversely affecting the validity or
enforceability of this Agreement or the Obligations (or any portion thereof):
(i) release, surrender, exchange,

 

- 120 -



--------------------------------------------------------------------------------

compromise or settle the Obligations or any portion thereof, with respect to any
other Borrower; (ii) change, renew or waive the terms of the Obligations, or any
part thereof with respect to any other Borrower; (iii) change, renew or waive
the terms of any of the Loan Documents or any other agreements relating to the
Obligations, or any portion thereof, with respect to any other Borrower;
(iv) grant any extension or indulgence with respect to the payment or
performance of the Obligations, or any portion thereof, with respect to any
other Borrower; (v) enter into any agreement of forbearance with respect to the
Obligations, or any portion thereof, with respect to any other Borrower; and
(vi) release, surrender, exchange, impair or compromise any security of any
other Borrower held by the Administrative Agent or any Lender for the
Obligations or any portion thereof. Each Borrower agrees that the Administrative
Agent and the Lenders may do any of the above as the Administrative Agent and
the Lenders deem necessary or advisable, in the Administrative Agent’s and the
Lenders’ sole discretion, without giving notice to any other Borrower, and that
such Borrower will remain liable for full payment and performance of the
Obligations; and

(ii)    each Borrower waives and agrees not to enforce any of the rights of the
Administrative Agent or the Lenders against any other Borrower or any other
obligor of the Obligations, or any portion thereof, unless and until all of the
Obligations shall have been indefeasibly paid in full and the Borrowers’ rights
to borrow hereunder have terminated, including but not limited to any right of
such Borrower to be subrogated in whole or in part to any right or claim of the
Administrative Agent and the Lenders with respect to the Obligations or any
portion thereof. Each Borrower hereby irrevocably agrees that following the
occurrence of any Event of Default which has not been waived by the
Administrative Agent or the Lenders, such Borrower shall not enforce any rights
of contribution, indemnity or reimbursement from any other Borrower on account
of such Borrower’s payment of the Obligations, or any portion thereof, unless
and until all of the Obligations shall have been indefeasibly paid in full and
the Borrowers’ rights to borrow hereunder have terminated. Each of the Borrowers
hereby waives any defenses based on suretyship or the like.

12.15    Joinder. Any Person which is required to join this Agreement pursuant
to Section 9.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] or
Section 9.2.9 [Subsidiaries and Joint Ventures] shall execute and deliver to the
Administrative Agent (i) a Borrower Joinder or a Guarantor Joinder, as
determined by the Administrative Agent, and (ii) documents in the forms
described in Section 8.1 [Initial Loans and Letters of Credit] that the
Administrative Agent may reasonably require, modified as appropriate to relate
to such Subsidiary, including, without limitation, organizational documents,
legal opinions and documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent (for its benefit and for the benefit of
the Lenders) in all Collateral held by such Subsidiary; provided, however, to
the extent such Subsidiary becomes a Revolving Borrower, none of such assets
which become Collateral shall be included in the applicable Borrowing Base in
accordance with the terms of this Agreement until such time as the
Administrative Agent makes such a determination in its sole discretion.
Notwithstanding the foregoing provisions of this Section 12.15, no more than
sixty-five percent (65%) of the total voting power of the Capital Stock of each
first tier Subsidiary of any US Loan Party that is not a US Person shall be
required to be pledged to secure, or to directly or indirectly provide security
for, any Obligation owed by a US Loan Party. The Loan Parties shall deliver such
Borrower Joinder or Guarantor Joinder, as applicable, and all related documents
required by this Section 12.15 [Joinder] to the Administrative Agent (a) with
respect to any Subsidiary incorporated or otherwise formed pursuant to
Section 9.2.9 [Subsidiaries and Joint Ventures], within ten (10) Business Days
after the date of the filing of such Subsidiary’s articles of incorporation if
the Subsidiary is a corporation, the

 

- 121 -



--------------------------------------------------------------------------------

date of the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation, and (2) the contemporaneously with the
joinder of Holdco pursuant to subsection (c), (b) with respect to any Subsidiary
acquired pursuant to Section 9.2.6) [Liquidations, Mergers, Consolidations,
Acquisitions], within ten (10) days after the date of consummation of the
applicable acquisition.

12.16    Canadian Anti-Money Laundering Legislation.

(i)    Each Loan Party acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act, S.C. 2000, c.17 and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” laws (collectively, including any guidelines or orders
thereunder, “AML Legislation”), the Administrative Agent and the Lenders may be
required to obtain, verify and record information regarding the Loan Parties and
their respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby. Each Loan Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by the Administrative Agent, any Lender, any Issuer or
any of their respective prospective assignees or participants, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

(ii)    If the Administrative Agent has ascertained the identity of any Loan
Party or any authorized signatories of any Loan Party for the purposes of
applicable AML Legislation, then the Administrative Agent:

(A)    shall be deemed to have done so as an agent for itself, each Lender and
each Issuer, and this Agreement shall constitute a “written agreement” in such
regard between each Lender, each Issuer and the Administrative Agent within the
meaning of the applicable AML Legislation; and

(B)    shall provide to each Lender and each Issuer copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders and each of the Issuers agrees that the
Administrative Agent has no obligation to ascertain the identity of the Loan
Parties or any authorized signatories of the Loan Parties on behalf of any of
the Lenders or any of the Issuers, or to confirm the completeness or accuracy of
any information it obtains from any Loan Party or any such authorized signatory
in doing so.

12.17    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

- 122 -



--------------------------------------------------------------------------------

(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(A)    a reduction in full or in part or cancellation of any such liability;

(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

12.18    No Advisory or Fiduciary Responsibility.    In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrowers and their Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrowers have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) the Borrowers are capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Borrower or any of its
Affiliates, or any other Person and (B) no Lender has any obligation to any
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their Affiliates, and no Lender has any obligation to
disclose any of such interests to the Borrowers or their Affiliates. To the
fullest extent permitted by law, the Borrowers hereby waive and release any
claims that they may have against each of the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

[INTENTIONALLY LEFT BLANK]

 

- 123 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Third Amendment to be duly executed by their duly authorized
officers the day and year first above written.

 

LOAN PARTIES:

Mastech Digital, Inc.,

a Pennsylvania corporation

By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO

Mastech Digital Technologies, Inc.,

a Pennsylvania corporation

By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO

Mastech Digital Alliances, Inc., a

Pennsylvania corporation

By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO

Mastech Digital Resourcing, Inc., a

Pennsylvania corporation

By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO



--------------------------------------------------------------------------------

Mastech Digital Data, Inc., a

Delaware corporation

By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO

Mastech InfoTrellis, Inc., a

Delaware corporation

By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO

Mastech InfoTrellis Digital, Ltd., a

British Columbia corporation

By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO

Mastech Digital Services, Inc., a

Pennsylvania corporation

By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO

Mastech Digital Consulting, Inc., a

Pennsylvania corporation

By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO



--------------------------------------------------------------------------------

Mastech Digital Solutions, Inc., a Pennsylvania corporation By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO Mastech Digital InfoTech, Inc., a
Pennsylvania corporation By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: President and CEO AmberLeaf Partners, Inc., an Illinois
corporation By:  

/s/ Vivek Gupta

Name: Vivek Gupta Title: Vice President

[Lender Signature Pages Follow]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

PNC Bank, National Association,

as a Lender and as Administrative Agent

By:  

/s/ Kathryn M. Hutterer

Name: Kathryn M. Hutterer Title: Vice President



--------------------------------------------------------------------------------

First National Bank of Pennsylvania,

as a Lender

By:  

/s/ John Khuri

Name: John Khuri Title: Vice President



--------------------------------------------------------------------------------

Northwest Bank,

as a Lender

By:  

/s/ Stephen J. Orban

Name: Stephen J. Orban Title: Senior Vice President